Exhibit 10.1

Execution Copy

 

 

 

CREDIT AGREEMENT

Dated as of June 14, 2013

among

DELIA*S, INC.,

as the Lead Borrower

For

The Borrowers Named Herein

The Guarantors Named Herein

SALUS CAPITAL PARTNERS, LLC

as Administrative Agent and Collateral Agent,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      37   

1.03

  Accounting Terms Generally      38   

1.04

  Rounding      38   

1.05

  Times of Day      39   

1.06

  [Reserved]      39   

1.07

  Currency Equivalents Generally      39   

Article II THE COMMITMENTS AND CREDIT EXTENSIONS

     39   

2.01

  Committed Loans; Reserves      39   

2.02

  Borrowings of Committed Loans      40   

2.03

  [Reserved]      41   

2.04

  [Reserved]      41   

2.05

  Prepayments.      41   

2.06

  Termination or Reduction of Commitments      42   

2.07

  Repayment of Loans      42   

2.08

  Interest      42   

2.09

  Fees      43   

2.10

  Computation of Interest and Fees      43   

2.11

  Evidence of Debt      43   

2.12

  Payments Generally; Agent’s Clawback      44   

2.13

  Sharing of Payments by Lenders      45   

2.14

  Settlement Amongst Lenders      46   

2.15

  [Reserved]      46   

2.16

  Defaulting Lenders      46   

Article III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

     48   

3.01

  Taxes      48   

3.02

  Reserved      49   

3.03

  Reserved      49   

3.04

  Increased Costs      50   

3.05

  Reserved      51   

3.06

  Mitigation Obligations; Replacement of Lenders      51   

3.07

  Survival      51   

3.08

  Designation of Lead Borrower as Borrowers’ Agent      51   

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     52   

4.01

  Conditions of Initial Credit Extension      52   

4.02

  Conditions to all Credit Extensions      55   

Article V REPRESENTATIONS AND WARRANTIES

     56   

5.01

  Existence, Qualification and Power      56   

5.02

  Authorization; No Contravention      56   

5.03

  Governmental Authorization; Other Consents      56   

 

i



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

5.04

  Binding Effect      57   

5.05

  Financial Statements; No Material Adverse Effect      57   

5.06

  Litigation      57   

5.07

  No Default      58   

5.08

  Ownership of Property; Liens      58   

5.09

  Environmental Compliance      58   

5.10

  Insurance      59   

5.11

  Taxes      59   

5.12

  ERISA Compliance      59   

5.13

  Subsidiaries; Equity Interests      60   

5.14

  Margin Regulations; Investment Company Act      60   

5.15

  Disclosure      61   

5.16

  Compliance with Laws      61   

5.17

  Intellectual Property; Licenses, Etc.      61   

5.18

  Labor Matters      61   

5.19

  Security Documents      62   

5.20

  Solvency      63   

5.21

  Deposit Accounts; Credit Card Arrangements      63   

5.22

  Brokers      63   

5.23

  Customer and Trade Relations      63   

5.24

  Material Contracts      63   

5.25

  Casualty      63   

5.26

  [Reserved]      63   

5.27

  Business Plan      63   

5.28

  Personally Identifiable Information      64   

Article VI AFFIRMATIVE COVENANTS

     64   

6.01

  Financial Statements      64   

6.02

  Certificates; Other Information      65   

6.03

  Notices      66   

6.04

  Payment of Obligations      68   

6.05

  Preservation of Existence, Etc.      68   

6.06

  Maintenance of Properties      68   

6.07

  Maintenance of Insurance      68   

6.08

  Compliance with Laws      70   

6.09

  Books and Records; Accountants      70   

6.10

  Inspection Rights      70   

6.11

  Use of Proceeds      71   

6.12

  Additional Loan Parties      72   

6.13

  Cash Management      72   

6.14

  Information Regarding the Collateral      74   

6.15

  Physical Inventories      74   

6.16

  Environmental Laws      75   

6.17

  Further Assurances      75   

6.18

  Compliance with Terms of Leaseholds      76   

6.19

  Material Contracts      76   

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

6.20

  Alloy Transition Services      76   

6.21

  Business Plan      76   

6.22

  Employee Benefit Plans      77   

Article VII NEGATIVE COVENANTS

     77   

7.01

  Liens      77   

7.02

  Investments      77   

7.03

  Indebtedness; Disqualified Stock      77   

7.04

  Fundamental Changes      78   

7.05

  Dispositions      78   

7.06

  Restricted Payments      78   

7.07

  Prepayments of Indebtedness      79   

7.08

  Change in Nature of Business      79   

7.09

  Transactions with Affiliates      79   

7.10

  Burdensome Agreements      80   

7.11

  Use of Proceeds      80   

7.12

  Amendment of Material Documents      80   

7.13

  Fiscal Year      80   

7.14

  Deposit Accounts; Credit Card Processors      80   

7.15

  Inactive Subsidiaries      80   

Article VIII EVENTS OF DEFAULT AND REMEDIES

     81   

8.01

  Events of Default      81   

8.02

  Remedies Upon Event of Default      83   

8.03

  Application of Funds      84   

Article IX THE AGENT

     85   

9.01

  Appointment and Authority      85   

9.02

  Rights as a Lender      85   

9.03

  Exculpatory Provisions      85   

9.04

  Reliance by Agent      86   

9.05

  Delegation of Duties      87   

9.06

  Resignation of Agent      87   

9.07

  Non-Reliance on Agent and Other Lenders      87   

9.08

  [Reserved]      88   

9.09

  Agent May File Proofs of Claim      88   

9.10

  Collateral and Guaranty Matters      88   

9.11

  Notice of Transfer      89   

9.12

  Reports and Financial Statements      89   

9.13

  Agency for Perfection      90   

9.14

  Indemnification of Agent      90   

9.15

  Relation among Lenders      90   

Article X MISCELLANEOUS

     90   

10.01

  Amendments, Etc.      90   

10.02

  Notices; Effectiveness; Electronic Communications      92   

10.03

  No Waiver; Cumulative Remedies      93   

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

10.04

  Expenses; Indemnity; Damage Waiver      93   

10.05

  Payments Set Aside      95   

10.06

  Successors and Assigns      95   

10.07

  Treatment of Certain Information; Confidentiality      98   

10.08

  Right of Setoff      99   

10.09

  Interest Rate Limitation      99   

10.10

  Counterparts; Integration; Effectiveness      100   

10.11

  Survival      100   

10.12

  Severability      100   

10.13

  Replacement of Lenders      101   

10.14

  Governing Law; Jurisdiction; Etc.      101   

10.15

  Waiver of Jury Trial      102   

10.16

  No Advisory or Fiduciary Responsibility      102   

10.17

  USA PATRIOT Act Notice      103   

10.18

  Foreign Asset Control Regulations      103   

10.19

  Time of the Essence      104   

10.20

  [Reserved]      104   

10.21

  Press Releases      104   

10.22

  Additional Waivers      104   

10.23

  No Strict Construction      105   

10.24

  Attachments      106   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Borrowers

1.02

   Guarantors

1.03

   Inactive Subsidiaries

2.01

   Commitments and Applicable Percentages

5.01

   Loan Parties Organizational Information

5.08(b)(1)

   Owned Real Estate

5.08(b)(2)

   Leased Real Estate

5.09

   Environmental Matters

5.10

   Insurance

5.13

   Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

5.18

   Collective Bargaining Agreements

5.21(a)

   DDAs

5.21(b)

   Credit Card Arrangements

5.24

   Material Contracts

6.02

   Financial and Collateral Reporting

7.01

   Existing Liens

7.02

   Existing Investments

7.03

   Existing Indebtedness

7.09

   Affiliate Transactions

10.02

   Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   Borrowing Base Certificate

F

   Credit Card Notification

G

   DDA Notification

H

   Business Plan



--------------------------------------------------------------------------------

Execution Copy

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 14, 2013, among
DELIA*S, INC., a Delaware corporation (the “Lead Borrower”), the Persons named
on Schedule 1.01 hereto (collectively, the “Borrowers”), the Persons named on
Schedule 1.02 hereto (collectively, the “Guarantors”), each Lender from time to
time party hereto, and SALUS CAPITAL PARTNERS, LLC, as Administrative Agent and
Collateral Agent.

The Borrowers have requested that the Lenders provide a revolving credit
facility and certain other financial accommodations, and the Lenders have
indicated their willingness to lend, in each case on the terms and conditions
set forth herein.

All Obligations of the Loan Parties to the Agent and Lenders hereunder and under
the other Loan Documents shall be full recourse to each of the Loan Parties and
secured by the Agent’s security interest in and liens on all or substantially
all of the assets of the Loan Parties included in the Collateral.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.22(d).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person (other than of a Loan Party by another Loan Party), in each case in any
transaction or group of transactions which are part of a common plan.



--------------------------------------------------------------------------------

“Act” shall have the meaning provided in Section 10.17.

“Administrative Agent” means Salus in its capacity as administrative agent under
any of the Loan Documents, or any successor thereto in such capacities.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding fifteen percent (15%) or
more of any class of the Equity Interests of that Person, and (iv) any other
Person fifteen percent (15%) or more of any class of whose Equity Interests is
held directly or indirectly by that Person.

“Agent” means Salus in its capacity as Administrative Agent and Collateral Agent
under any of the Loan Documents, or any successor thereto in such capacities.

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Lead Borrower and the Lenders.

“Agent Party” shall have the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all of the Lenders. As of the
Closing Date, the Aggregate Commitments are $30,000,000.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented, or modified from time to time.

“Allocable Amount” has the meaning specified in Section 10.22(d).

“Applicable Interest Rate” has the meaning specified in the Fee Letter.

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 2.06 or Section
8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, after giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Appraisal Percentage” means ninety five percent (95%).

“Appraised Value” means (a) with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the

 

-2-



--------------------------------------------------------------------------------

Borrowers, which value shall be determined from time to time by the most recent
appraisal undertaken by an independent appraiser engaged by the Agent, or
(b) with respect to Eligible Real Estate, the fair market value of Eligible Real
Estate as set forth in the most recent appraisal of Eligible Real Estate as
determined from time to time by an independent appraiser engaged by the Agent,
which appraisal shall assume, among other things, a marketing time of not
greater than twelve (12) months or less than three (3) months; provided that the
Appraised Value of Eligible Real Estate shall in no event exceed the maximum
amount of the Obligations at any time specified to be secured by a Mortgage
thereon, or (c) with respect to Eligible Intellectual Property, the appraised
orderly liquidation value of Eligible Intellectual Property as set forth in the
most recent appraisal of Eligible Intellectual Property as determined from time
to time by an independent appraiser engaged by the Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

“Assignee Group” means two or more assignees that are Affiliates of one another
or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Agent, in substantially the form of
Exhibit D or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 2,
2013, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:

 

  (a) the Maximum Loan Amount

minus

 

  (b) the Total Outstandings.

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Agent that all current
accounts payable and Taxes (other than accounts payable and Taxes being
contested in good faith with adequate reserves established by the Lead Borrower)
are being paid in a manner consistent with the Loan Parties’ business practices
in effect on the Closing Date.

 

-3-



--------------------------------------------------------------------------------

“Availability Block” means an amount equal to $550,000 or, if a Default or Event
of Default exists, such other amount established by the Agent.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Committed Loans pursuant to
Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Agent from time to time determines in
its Permitted Discretion as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or (d) to reflect that a Default or an Event of Default then
exists. Without limiting the generality of the foregoing, Availability Reserves
may include, in the Agent’s Permitted Discretion, (but are not limited to)
reserves based on: (i) rent payable to any lessor in such amounts as Agent shall
determine in respect of any leased store, distribution center, warehouse or
other location where Collateral is located unless, with respect to any such
leased location, the Loan Parties have delivered to Agent a landlord agreement
from the lessor with respect to such location which is satisfactory in form and
substance to Agent that addresses such matters; (ii) customs duties, and other
costs to release Inventory which is being imported into the United States;
(iii) past due Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, claims of the
PBGC and other Taxes which may have priority over the interests of the Agent in
the Collateral; (iv) Customer Credit Liabilities; (v) Customer Deposits;
(vi) reserves for reasonably anticipated changes in the Appraised Value of
Eligible Inventory between appraisals; (vii) warehousemen’s or bailee’s charges
(to the extent a warehousemen’s or bailee’s waiver has not provided which is
satisfactory in form and substance to Agent and addresses such matters), and
other Permitted Encumbrances which may have priority over the interests of the
Agent in the Collateral; (viii) amounts due to vendors on account of consigned
goods; (ix) Realty Reserves; (x) amounts past due under the Daisy License
Agreement, and (xi) royalties payable in respect of licensed merchandise.

“Base Rate” means a variable rate of interest per annum equal to the prime rate
of interest from time to time published by www.bankrate.com. The applicable
prime rate for any date not set forth therein shall be the rate set forth the
immediately preceding date. In the event that www.bankrate.com ceases to publish
a prime rate or its equivalent, the term “Base Rate” shall mean a variable rate
of interest per annum equal to the “prime rate” as published in The Wall Street
Journal from time to time.

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Agent,
establishing control (as defined in the UCC) of such account by the Agent and
whereby the bank maintaining such account agrees to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs or other
accounts are concentrated and with whom a Blocked Account Agreement has been, or
is required to be, executed in accordance with the terms hereof.

 

-4-



--------------------------------------------------------------------------------

“Borrower Materials” means any Borrowing Base information, reports, financial
statements and other materials delivered by the Borrowers hereunder, as well as
other Reports and information provided by the Agent to the Lenders.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate;

plus

(b) the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by the
product of the Appraisal Percentage multiplied by the Appraised Value of
Eligible Inventory;

plus

(c) the Appraised Value of Eligible Real Estate, net of any Realty Reserves,
multiplied by the Real Estate Advance Rate; provided, however, the availability
generated pursuant to this clause (c) shall at no time exceed thirty-five
percent (35%) of the Maximum Loan Amount;

plus

(d) the Appraised Value of the Eligible Intellectual Property, net of
Intellectual Property Reserves, multiplied by the Intellectual Property Advance
Rate;

minus

(e) the Availability Block;

minus

(f) without duplication, the amount of all Availability Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent.

“Business” means a multi-channel retail company, marketing to teenage girls
through websites, direct mail catalogues, and retail stores.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located.

 

-5-



--------------------------------------------------------------------------------

“Business Plan” means, with respect to any Fiscal Year, (i) a reasonably
detailed forecast prepared by management of the Borrowers for such Fiscal Year,
which shall include (without limitation) an Availability model, Consolidated
income statement, balance sheet, and statement of cash flow, by month, each
prepared in conformity with GAAP and consistent with the Borrowers’ then current
practices, the amount of any proposed distributions to be made pursuant to
Section 7.06 and such other information (financial or otherwise) as is
reasonably requested by the Agent, and (ii) any revisions to such forecast, in
each case in form and substance satisfactory to the Agent in its Permitted
Discretion. For the avoidance of doubt, a draft or preliminary plan submitted by
the Borrowers to the Agent shall be deemed the “Business Plan” hereunder until
it has been finalized and accepted by the Borrowers and the Agent. A true and
complete copy of the initial Business Plan delivered hereunder is annexed hereto
as Exhibit H.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for the purposes of this Agreement: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire,

 

-6-



--------------------------------------------------------------------------------

whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of thirty-five percent
(35%) or more of the Equity Interests of the Lead Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the Lead Borrower fails at any time to own, directly or indirectly,
one-hundred percent (100%) of the Equity Interests of each other Loan Party free
and clear of all Liens (other than the Liens in favor of the Agent), except
where such failure is as a result of a transaction permitted by the Loan
Documents.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, in each case, pursuant to which such Person makes such agreements with
the Agent as the Agent may reasonably require.

“Collateral Agent” means Salus in its capacity as collateral agent under any of
the Loan Documents, or any successor thereto in such capacities.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrowers pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

-7-



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01(b).

“Committed Loan Notice” means a notice of a Committed Borrowing, pursuant to
Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Concentration Account” has the meaning provided in Section 6.13(c).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of five (5) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Agent, which practices are in
effect on the Closing Date (or have otherwise been consented to by the Agent in
its Permitted Discretion) as such calculated cost is determined from invoices
received by the Borrowers, the Borrowers’ purchase journals or the Borrowers’
stock ledger. “Cost” does not include inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrowers’ calculation
of cost of goods sold.

“Credit Card Advance Rate” means ninety five percent (95%).

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc., PayPal, and other issuers approved by the
Agent.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

-8-



--------------------------------------------------------------------------------

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) and Account, together with all income, payments and proceeds thereof, owed
by a Credit Card Issuer or Credit Card Processor to a Loan Party resulting from
charges by a customer of a Loan Party on credit or debit cards issued by such
issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each Committed Borrowing.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each beneficiary of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (iv) any other
Person to whom Obligations under this Agreement and other Loan Documents are
owing, and (v) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates, in connection
with this Agreement and the other Loan Documents, including without limitation
(i) the reasonable fees, charges and disbursements of (A) counsel for the Agent,
(B) outside consultants for the Agent, (C) appraisers, (D) commercial finance
examinations, and (E) all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Obligations,
(ii) in connection with (A) the syndication or financing of the credit
facilities provided for herein, including any reasonable fees or expenses
incurred in connection with obtaining a rating for such credit facilities,
(B) the preparation, negotiation, administration, management, execution and
delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), or (C) the
enforcement or protection of the rights of the Credit Parties in connection with
this Agreement or the Loan Documents or efforts to monitor, preserve, protect,
collect, or enforce the Collateral; (b) all customary fees and charges (as
adjusted from time to time) of the Agent with respect to access to online Loan
information, compliance with applicable Laws and regulations, the disbursement
of funds (or the receipt of funds) to or for the account of Loan Parties
(whether by wire transfer or otherwise), together with any out-of-pocket costs
and expenses incurred in connection therewith; and (c) upon the occurrence and
during the continuance of an Event of Default or upon any increase in the amount
of Aggregate Commitments after the Closing Date, all reasonable out-of-pocket
expenses incurred by the Credit Parties who are not the Agent or any Affiliate
of the Agent, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest in which case the Credit Parties may engage and
be reimbursed for additional counsel).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers issued within twelve (12) months of the date of determination and
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of the Borrowers, and (c) liabilities in
connection with frequent shopping programs of the Borrowers.

“Customer Deposits” means at any time, the aggregate amount at such time of
(a) deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Borrowers.

 

-9-



--------------------------------------------------------------------------------

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Borrower, a customs broker, freight forwarder,
consolidator or carrier, and the Agent, in which the customs broker, freight
forwarder, consolidator or carrier acknowledges that it has control over and
holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, to hold and dispose
of the subject Inventory solely as directed by the Agent.

“Daisy Letter Agreement” means that certain letter agreement regarding the Daisy
License Agreement, dated as of the date hereof, entered into by JLP Daisy LLC in
favor of the Agent, in form and substance satisfactory to the Agent.

“Daisy License Agreement” means that certain Master License Agreement dated as
of February 24, 2003 by and between certain of the Loan Parties, as licensor,
and JLP Daisy LLC, as licensee, as amended, restated or otherwise modified from
time to time in accordance with the terms hereunder.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.13(a)(iii).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Applicable Interest Rate,
plus (ii) 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Committed Loans within two Business
Days of the date such Committed Loans were required to be funded hereunder, or
(ii) pay to the Agent or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, (b) has notified
the Lead Borrower or the Agent in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that
effect, (c) has failed, within three Business Days after written request by the
Agent or the Borrower, to confirm in writing to the Agent and the Lead Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership of acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the

 

-10-



--------------------------------------------------------------------------------

Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Agent in a written notice of such determination, which shall be
delivered by the Agent to the Borrower, and each other Lender promptly following
such determination.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction and any sale, transfer, license or
other disposition) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one
(91) days after the date on which the Loans mature; provided, however, that
(i) only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Loan Parties or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Loan Parties in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, resignation, death or disability and if any class of
Equity Interest of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Loan Parties may
become obligated to pay upon maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock or portion thereof, plus
accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Early Termination Fee” has the meaning set forth in the Fee Letter.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or other Person engaged in the business of making
commercial loans, which Person, together with its Affiliates, has a combined
capital and surplus in excess of $250,000,000; (c) an Approved Fund; (d) any
Person to whom a Credit Party assigns its rights and obligations under this
Agreement as part of an assignment and transfer of such Credit Party’s rights in
and to a material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Agent, and (ii) unless a Default or Event of Default has occurred and is
continuing, the Lead Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Loan Party or any of the Loan Parties’ Affiliates
or Subsidiaries.

 

-11-



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a Credit Card Issuer
or Credit Card Processor, and in each case originated in the ordinary course of
business of such Borrower, and (ii) in each case is acceptable to the Agent in
its Permitted Discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (j) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, such
Credit Card Receivable shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of a Credit Card Receivable shall be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, a Credit
Card Issuer or Credit Card Processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Agent, any Credit Card Receivable included within any of
the following categories shall not constitute an Eligible Credit Card
Receivable:

(a) any Credit Card Receivable which does not constitute a “payment intangible”
(as defined in the UCC) or Account;

(b) Credit Card Receivables that have been outstanding for more than three
(3) (or, solely with respect to American Express, five (5)) Business Days from
the date of sale;

(c) Credit Card Receivables (i) that are not subject to a perfected first
priority security interest in favor of the Agent, or (ii) with respect to which
a Borrower does not have good, valid and marketable title thereto, free and
clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents and other Permitted Encumbrances with respect to which the
Agent has established Reserves in its Permitted Discretion);

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e) Credit Card Receivables as to which the Credit Card Issuer or Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;

(f) Credit Card Receivables due from any Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;

(g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

(h) Credit Card Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

-12-



--------------------------------------------------------------------------------

(i) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent; or

(j) Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion.

“Eligible Intellectual Property” means Intellectual Property deemed by the Agent
in its sole discretion to be eligible for inclusion in the calculation of the
Borrowing Base. Except as otherwise agreed by the Agent, in its sole discretion,
the following items of Intellectual Property shall not be included in
Intellectual Property:

(a) any Intellectual Property is not validly registered with the U.S. Patent
and/or Trademark Office or the U.S. Copyright Office, as applicable (except for
customer lists);

(b) any Intellectual Property that a Borrower does not solely own or exclusively
license from a third party, or any Intellectual Property that is subject to an
exclusive outbound license in favor of any third party (including, without
limitation, pursuant to the Daisy License Agreement);

(c) any Intellectual Property where the applicable Borrower is not in compliance
in all material respects with the representations, warranties and covenants set
forth in the Security Agreement relating to such Intellectual Property;

(d) any Intellectual Property for which the Agent has not received evidence that
all actions that the Agent may reasonably deem necessary or appropriate in order
to create valid first and subsisting Liens (subject only to Permitted
Encumbrances (other than Encumbrances securing Indebtedness) which have priority
over the Lien of the Agent by operation of Law) on such Intellectual Property
(including, without limitation, filings at the U.S. Patent and Trademark Office
or the U.S. Copyright Office, as applicable) has been taken; and

(e) any Intellectual Property for which the Agent has not received an appraisal
of such Intellectual Property by a third party appraiser reasonably acceptable
to the Agent and otherwise in form and substance satisfactory to the Agent;

provided, that the Agent may, in its discretion, exclude any particular
Intellectual Property from the definition of “Eligible Intellectual Property” in
the event the Agent determines that the rights of any other Person or any event
has occurred or is reasonably anticipated by the Agent to arise which may
otherwise adversely impact the ability of the Agent to realize upon such
Inventory. As of the Closing Date, there is no Eligible Intellectual Property.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course of the
Borrowers’ business and deemed by the Agent in its Permitted Discretion to be
eligible for inclusion in the calculation of the Borrowing Base, in each case
that, except as otherwise agreed by the Agent, (A) complies in all material
respects with each of the representations and warranties respecting Inventory
made by the Borrowers in the Loan Documents, and (B) is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by the Agent, in its Permitted Discretion, the following items
of Inventory shall not be included in Eligible Inventory:

(a) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

 

-13-



--------------------------------------------------------------------------------

(b) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Loan Party;

(c) Inventory that is not located in the United States of America (excluding
territories or possessions of the United States);

(d) Inventory that is not located at a location that is owned or leased by a
Borrower, except (i) Inventory in transit between such owned or leased locations
or locations which meet the criteria set forth in clause (iii) below, or
(ii) once located in the United States of America, gross In-Transit Inventory in
transit to any such owned or leased location in an aggregate amount not to
exceed fifteen percent (15%) of gross Inventory, or (iii) to the extent that the
Borrowers have furnished the Agent with (A) any documents that the Agent may
determine to be reasonably necessary to perfect its security interest in such
Inventory at such location, and (B) a Collateral Access Agreement executed by
the Person owning any such location on terms reasonably acceptable to the Agent;

(e) Inventory that is located: (i) in a distribution center leased by a Borrower
unless the applicable lessor has delivered to the Agent a Collateral Access
Agreement, or (ii) at any leased location in a Landlord Lien State unless the
applicable lessor has delivered to the Agent a Collateral Access Agreement or
the Agent has implemented Reserves for such location;

(f) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete, or custom items, work in process, raw materials, or that
constitute samples, spare parts, promotional, marketing, labels, bags and other
packaging and shipping materials or supplies used or consumed in a Borrower’s
business, (iv) not in compliance with all material standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (v) are bill and hold goods;

(g) Inventory that is not subject to a perfected first priority security
interest in favor of the Agent (other than Permitted Encumbrances with respect
to which the Agent has established Reserves in its Permitted Discretion);

(h) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(i) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(j) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement; or

(k) Inventory which is not of the type usually sold in the ordinary course of
the Borrowers’ business, unless and until the Agent has completed or received
(A) an appraisal of such Inventory from appraisers satisfactory to the Agent and
establishes an Appraised Value and Inventory Reserves (if applicable) therefor,
and otherwise agrees that such Inventory shall be deemed Eligible Inventory, and
(B) such other due diligence as the Agent may require, all of the results of the
foregoing to be reasonably satisfactory to the Agent.

 

-14-



--------------------------------------------------------------------------------

“Eligible Real Estate” means Real Estate located at 348 Poplar Street, Hanover,
PA and deemed by the Agent in its discretion to be eligible for inclusion in the
calculation of the Borrowing Base and which, except as otherwise agreed by the
Agent, in its discretion, satisfies all of the following conditions:

(a) A Borrower owns such Real Estate in fee simple absolute;

(b) the Agent shall have received evidence that all actions that the Agent may
reasonably deem necessary or appropriate in order to create valid first and
subsisting Liens (subject only to Permitted Encumbrances (other than
Encumbrances securing Indebtedness) which have priority over the Lien of the
Agent by operation of Law or otherwise reasonably acceptable to the Agent) on
the property described in the Mortgages have been taken;

(c) the Agent shall have received an appraisal (based upon Appraised Value) of
such Real Estate complying with the requirements of FIRREA by a third party
appraiser reasonably acceptable to the Agent and otherwise in form and substance
reasonably satisfactory to the Agent; and

(d) the Real Estate Eligibility Requirements have been satisfied.

“Environmental Compliance Reserves” means, with respect to Eligible Real Estate,
any reserve which the Agent, from time to time in its Permitted Discretion
establishes for estimable amounts that are reasonably likely to be expended by
any of the Loan Parties in order for such Loan Party and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any such
non-compliance with Environmental Laws or to provide for any Environmental
Liability.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other

 

-15-



--------------------------------------------------------------------------------

ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a plan amendment as a termination of a Pension Plan or a Multiemployer Plan
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Borrower or any ERISA Affiliate; or (g) the determination that any
Pension Plan is considered to be an “at-risk” plan or that any Multiemployer
Plan is considered to be in “endangered” or “critical” status within the meaning
of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excluded Account” means the following segregated DDAs, so long as used solely
for the following purposes, and so long as no other amounts are deposited into
such accounts: (i) the charity, “Cancer Kickers” account at PNC Bank, National
Association with account number ending in—1673, (ii) the postage account at PNC
Bank, National Association with account number ending in—1242, (iii) the “FSA”
account at JPMorgan Chase Bank, N.A. with account number ending in—0074; and
(iv) “Empire Blue Cross” account at JPMorgan Chase Bank, N.A. with account
number ending in—3834.

“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof)
pursuant to the laws of the jurisdiction under which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Loan Party is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Lead Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in

 

-16-



--------------------------------------------------------------------------------

Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the Loan
Parties with respect to such withholding tax pursuant to Section 3.01(a),
(d) any U.S. federal, state or local backup withholding tax, and (e) any U.S.
federal withholding tax imposed under FATCA.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 26, 2011 among the Loan Parties, General Electric Capital Corporation, as
agent, and a syndicate of lenders, as amended and in effect on the date hereof.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means any Guarantee made by a Guarantor in favor of the
Agent and the other Credit Parties, in form and substance reasonably
satisfactory to the Agent, as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or replaced.

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar to and, in each
case, any regulations promulgated thereunder and any interpretation and other
guidance issued in connection therewith.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to money
center banks on such day on such transactions as determined by the Agent.

“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Lead Borrower, and the Agent.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday nearest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday nearest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

 

-17-



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday nearest to the last day of January of each year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GE Letter of Credit Facility” means that certain Letter of Credit Agreement,
dated as of June 14, 2013, entered into between certain of the Loan Parties and
General Electric Capital Corporation, pursuant to which General Electric Capital
Corporation has agreed to provide the Loan Parties with certain letters of
credit secured solely by cash collateral.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof. The term “Guarantee” as a
verb has a corresponding meaning.

 

-18-



--------------------------------------------------------------------------------

“Guarantor” has the meaning specified in the introductory paragraph hereto, and
each other Subsidiary of the Lead Borrower that shall be required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Inactive Subsidiary” means, at any time of determination, any Subsidiary that
does not own or lease assets having an aggregate fair market value of equal to
or greater than one thousand Dollars ($1,000). As of the Closing Date, the
Immaterial Subsidiaries are listed on Schedule 1.03 attached hereto.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest), valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

-19-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: customer lists, trade
secrets, know-how and other proprietary information; trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.

“Intellectual Property Advance Rate” means fifty percent (50%).

“Intellectual Property Reserves” means such reserves as the Agent from time to
time determines in its Permitted Discretion as being appropriate to reflect the
impediments to the Agent’s ability to realize upon any Eligible Intellectual
Property or to reflect claims and liabilities that the Agent determines will
need to be satisfied in connection with the realization upon any Eligible
Intellectual Property.

“Interest Payment Date” means the first day after the end of each month and the
Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Person that sells In-Transit
Inventory to a Borrower from a location outside of the continental United States
to a location of a Borrower that is within the continental United States.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which

 

-20-



--------------------------------------------------------------------------------

reflect claims and liabilities that the Agent determines will need to be
satisfied in connection with the realization upon the Inventory. Without
limiting the generality of the foregoing, Inventory Reserves may, in the Agent’s
Permitted Discretion, include (but are not limited to) reserves based on:

(a) Obsolescence;

(b) Shrink;

(c) Change in Inventory character;

(d) Change in Inventory composition;

(e) Change in Inventory mix; and

(f) Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Joinder” means an agreement, in form and substance satisfactory to the Agent
pursuant to which, among other things, a Person becomes a party to, and bound by
the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as either a Borrower or a Guarantor, as the
Agent may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral, which, as
of the Closing Date, consist of the Commonwealth of Pennsylvania, the
Commonwealth of Virginia, and the State of Washington.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” has the meaning specified in the introductory paragraph hereto.

 

-21-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan” means any extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or otherwise.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Documents” means this Agreement, each Note, the Fee Letter, all Borrowing
Base Certificates, the Blocked Account Agreements, the Daisy Letter Agreement,
the DDA Notifications, the Credit Card Notifications, the Security Documents,
each Facility Guaranty, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of any Loan Party or the Lead Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Borrower (or of the Loan Parties taken as a whole) to perform its
obligations under any Loan Document to which it is a party; or (c) a material
impairment of the rights and remedies of the Agent or any Lender under any Loan
Document or a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower (or the Loan Parties taken as a
whole) of any Loan Document to which it is a party. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.

“Material Contract” means, (a) Daisy License Agreement, (b) the Media Services
Agreement, and (c) with respect to any Loan Party, such other contracts or
agreements that are otherwise material to the business, financial condition,
operations, performance, or properties of such Loan Party.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.

 

-22-



--------------------------------------------------------------------------------

“Material Indebtedness” means: (i) the GE Letter of Credit Facility, and
(ii) Indebtedness (other than the Obligations) of the Loan Parties in an
aggregate principal amount exceeding $500,000. For purposes of determining the
amount of Material Indebtedness at any time, (a) the amount of the obligations
in respect of any Swap Contract at such time shall be calculated at the Swap
Termination Value thereof, (b) undrawn committed or available amounts shall be
included, and (c) all amounts owing to all creditors under any combined or
syndicated credit arrangement shall be included.

“Maturity Date” means June 14, 2017.

“Maximum Loan Amount” means, at any time of determination, the lesser of (a) the
Aggregate Commitments or (b) the Borrowing Base.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Lead Borrower or, if fewer than four
consecutive Fiscal Quarters of the Lead Borrower have been completed since the
Closing Date.

“Media Services Agreement” means that certain Amended and Restated Media
Services Agreement, dated as of November 8, 2010, between Alloy, Inc. and the
Lead Borrower, as amended by that certain Partial Assignment of Amended and
Restated Media Services Agreement dated as of June 4, 2013 and as further
amended, restated or otherwise modified from time to time in accordance with the
terms hereunder.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Agent.

“Mortgage Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Agent’s Lien on such asset and that is required
to be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents), and (B) the actual out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)); and

 

-23-



--------------------------------------------------------------------------------

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
actual out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing the Committed Loans made or to be made by such Lender, substantially
in the form of Exhibit B, as each may be amended, restated, supplemented or
modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed on
overall net income however denominated and franchise leases imposed (in lieu of
net income taken) as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment pursuant to
Section 10.13).

 

-24-



--------------------------------------------------------------------------------

“Outstanding Amount” means, with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

“Participant” has the meaning specified in Section 10.06(d).

“Participation Register” has the meaning provided therefor in Section 10.06(d).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) either (i) after giving effect to such transaction
or payment, the Pro Forma Availability Condition has been satisfied, or (ii) the
Loan Parties shall have provided the Agent with a solvency opinion (including an
analysis of future Availability demonstrating that the Pro Forma Availability
Condition will be satisfied) from an unaffiliated third party valuation firm
reasonably satisfactory to the Agent. Prior to undertaking any transaction or
payment which is subject to the Payment Conditions, the Loan Parties shall
deliver to the Agent either (i) evidence of satisfaction of the conditions
contained in clause (b) (i) above on a basis (including, without limitation,
giving due consideration to results for prior periods) reasonably satisfactory
to the Agent or (ii) the solvency opinion referred to in clause (b)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Perfection Certificate” means that certain perfection certificate dated as of
the date hereof, executed and delivered by the Loan Parties in favor of the
Agent, for the benefit of the Credit Parties, and each other Perfection
Certificate (which shall be in form and substance reasonably acceptable to the
Agent) executed and delivered by the applicable Borrower or Guarantor in favor
of the Agent for the benefit of the Credit Parties contemporaneously with the
execution and delivery of Joinder executed in accordance with Section 6.12, in
each case, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance herewith.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment from the perspective of a secured,
asset-based commercial lender.

“Permitted Disposition” means any of the following:

(a) Dispositions of inventory in the ordinary course of business;

(b) bulk sales or other Dispositions of the Inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s length;
provided, that such

 

-25-



--------------------------------------------------------------------------------

Store closures and related Inventory Dispositions shall not exceed (i) in any
Fiscal Year of the Lead Borrower and its Subsidiaries, five percent (5%) of the
number of the Loan Parties’ Stores as of the beginning of such Fiscal Year (net
of new Store openings) and (ii) in the aggregate from and after the Closing
Date, ten percent (10%) of the number of the Loan Parties’ Stores in existence
as of the Closing Date (net of new Store openings); provided, further that all
sales of Inventory in connection with Store closings shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agent; provided, further that all Net Proceeds received in connection
therewith are applied to the Obligations if then required in accordance with
Section 2.05 hereof;

(c) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business, and any exclusive licenses
of Intellectual Property granted pursuant to the Daisy License Agreement prior
to the Closing Date;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that, if requested by the
Agent, the Agent shall have entered into an intercreditor agreement with the
Person operating such licensed department on terms and conditions reasonably
satisfactory to the Agent;

(e) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is
replaced with similar property having at least equivalent value;

(f) sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

(g) sales, transfers and Dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary;

(h) the liquidation or dissolution of any Inactive Subsidiary; provided that the
Net Proceeds, if any, of any such liquidation or dissolution shall be paid to a
Loan Party;

(i) dispositions to salvage companies of worn-out, shop-worn, surplus or other
similar items of Inventory in the ordinary course of business of the Loan
Parties; provided that no Event of Default shall exist at the time of any
disposition or shall result from such disposition; and

(j) disposition of any Real Estate; provided that (i) no Event of Default shall
exist at the time of any disposition or shall result from such disposition,
(ii) such disposition is made for no less than seventy five percent (75%) of the
Appraised Value of the Real Estate, and, with respect to any Eligible Real
Estate, the Net Proceeds paid in cash are in an amount at least equal to or
greater than the amounts advanced or available to be advanced against such
Eligible Real Estate under the Borrowing Base , (iii) not less than 100% of the
aggregate sales price from such disposition shall be paid in immediately
available funds, and (iv) promptly upon receipt by a Loan Party of the Net
Proceeds of such disposition, the Borrowers shall deliver, or cause to be
delivered, such Net Proceeds to Agent for application in accordance with the
terms of this Agreement.

 

-26-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

(g) Liens existing on the Closing Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof;

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;

(i) Liens in favor of the Agent;

(j) Statutory Liens of landlords and lessors in respect of rent not in default;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

 

-27-



--------------------------------------------------------------------------------

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n) [Reserved];

(o) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations that are (A) being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

(p) encumbrances referred to in Schedule B of the Mortgage Policies insuring the
Mortgages; and

(q) Liens in favor of JPL Daisy LLC pursuant to the Daisy License Agreement;

(r) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code;

(s) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of Law encumbering deposits; and

(t) Liens on cash collateral in favor of, and deposited with, General Electric
Capital Corporation securing amounts owed under the GE Letter of Credit Facility
in an amount not to exceed $15,750,000 at any time.

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists or would arise from the incurrence thereof:

(a) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any, other than with respect to any Indebtedness owed under, or in connection
with, the Daisy License Agreement, Permitted Refinancing thereof;

(b) Indebtedness of any Loan Party to any other Loan Party;

(c) Purchase money Indebtedness of any Loan Party to finance the acquisition of
any personal property consisting solely of fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof; provided, however,
that the aggregate principal amount of Indebtedness permitted by this clause
(c) shall not exceed $500,000 at any time outstanding; provided further that, if
reasonably requested by the Agent, the Loan Parties shall use commercially
reasonable efforts to cause the holders of such Indebtedness to enter into a
Collateral Access Agreement on terms reasonably satisfactory to the Agent;

(d) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

 

-28-



--------------------------------------------------------------------------------

(e) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder and any Synthetic Lease Obligations), provided
that, (A) with respect to any Eligible Real Estate, the Net Proceeds paid in
cash are in an amount at least equal to the greater of the amounts advanced or
available to be advanced against such Eligible Real Estate under the Borrowing
Base, and (B) all Net Proceeds received in connection with any such Indebtedness
are applied to the Obligations, and;

(f) the Obligations;

(g) without duplication of anything listed on Schedule 7.03, reimbursement
obligations owed by any Loan Party to General Electric Capital Corporation with
respect to the GE Letter of Credit Facility in an aggregate amount not to exceed
$15,750,000 at any time;

(h) Indebtedness consisting of Guarantees of one Loan Party of Permitted
Indebtedness of another Loan Party; and

(i) Indebtedness not otherwise specifically described herein in an aggregate
principal amount not to exceed $250,000 at any time outstanding.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or then equivalent
grade) by Moody’s or at least “A-1” (or then equivalent grade) by S&P, in each
case with maturities of not more than 180 days from the date of acquisition
thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than one hundred percent
(100%) of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into;

 

-29-



--------------------------------------------------------------------------------

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

(f) Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

(g)(i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by any
Loan Party and its Subsidiaries in Loan Parties, and (iii) so long as no Default
or Event of Default has occurred and is continuing or would result from such
Investment and the Payment Conditions are satisfied, additional Investments by
the Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested after the Closing Date hereof not to exceed $250,000;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Guarantees constituting Permitted Indebtedness;

(j) Investments by any Loan Party in Swap Contracts entered into in the ordinary
course of business and for bona fide business (and not speculative) purposes to
protect against fluctuations in interest rates in respect of the Obligations;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $150,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;

(m) re-acquisition of the Intellectual Property that is the subject of the Daisy
License Agreement; provided that (i) no Event of Default shall exist at the time
of such re-acquisition or shall result from such re-acquisition, (ii) not less
than 100% of the aggregate purchase price for the re-acquisition of such rights
shall be paid with balance sheet cash, and (iii) immediately prior to such
re-acquisition, and after giving effect thereto, the Payment Conditions have
been satisfied;

(n) Capital contributions made by any Loan Party to another Loan Party;

(o) re-acquisition of the “dELiA*s Domain” (under and as defined in the Media
Services Agreement); provided that (i) no Event of Default shall exist at the
time of such re-acquisition or shall result from such re-acquisition, (ii) not
less than 100% of the aggregate purchase price for the re-acquisition of such
rights shall be paid with balance sheet cash, and (iii) immediately prior to
such re-acquisition, and after giving effect thereto, the Payment Conditions are
satisfied; and

 

-30-



--------------------------------------------------------------------------------

(p) Other Investments not otherwise specifically described herein and not
exceeding $250,000 in the aggregate at any time outstanding.

provided, however, that notwithstanding the foregoing, no such Investments
specified in clauses (a) through (e) shall be permitted unless (i) no Loans are
then outstanding, and (ii) such Investments shall be pledged to the Agent as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Agent.

“Permitted Overadvance” means an Overadvance made by the Agent, in its Permitted
Discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents; or

(b) Is made to pay any other amount chargeable to any Loan Party hereunder.

provided however, that the foregoing shall not result in any claim or liability
against the Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder; provided further that in
no event shall the Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions would exceed the Aggregate
Commitments (as in effect prior to any termination of the Commitments pursuant
to Section 2.06 hereof).

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (f) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Credit Parties than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default,
(g) the interest rate applicable to any such Permitted Refinancing shall not
exceed then applicable market interest rate, and (h) at the time thereof, no
Default or Event of Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

-31-



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Prepayment Event” means:

(a) Any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party, other than sales of Inventory in the
ordinary course of business;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party in an amount in excess of
$200,000, unless the proceeds therefrom are required to be paid to the holder of
a Lien on such property or asset having priority over the Lien of the Agent;

(c) The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, or (ii) as a compensatory
issuance to any employee, officer, director, or consultant (including under any
option plan);

(d) The incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness; or

(e) The receipt by any Loan Party of any Extraordinary Receipts.

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Excess Availability
following, and after giving effect to, such transaction or payment, will be
equal to or greater than $2,500,000.

“Pro Forma Excess Availability” shall mean, for any date of calculation, after
giving pro forma effect to the transaction or payment then to be consummated the
projected Availability as of the end of each Fiscal Month during any subsequent
projected twelve (12) Fiscal Months.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Real Estate Advance Rate” means seventy percent (70%).

“Real Estate Eligibility Requirements: means collectively, each of the
following:

(a) The applicable Loan Party has executed and delivered to the Agent a Mortgage
with respect to any Real Estate intended, by such Loan Party, to be included in
Eligible Real Estate;

(b) Such Real Estate is used by a Loan Party for offices or as a Store or
distribution center;

(c) As to any particular property, the Loan Party is in compliance in all
material respects with the representations, warranties and covenants set forth
in the Mortgage relating to such Real Estate;

 

-32-



--------------------------------------------------------------------------------

(d) The Agent shall have received fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or marked-up title insurance
commitments having the effect of a policy of title insurance) (the “Mortgage
Policies”) in form and substance, with the endorsements reasonably required by
the Agent (to the extent available at commercially reasonable rates) and in
amounts reasonably acceptable to the Agent, issued, coinsured and reinsured (to
the extent required by the Agent) by title insurers reasonably acceptable to the
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property or leasehold interests described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances having priority over the
Lien of the Agent under applicable Law or otherwise reasonably acceptable to the
Agent;

(e) With respect to any Real Estate owned by a Borrower or any other Loan Party
(excluding interests as lessee under a Lease) which is intended by such Borrower
or such other Loan Party to be included in Eligible Real Estate, the Agent shall
have received American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, certified to the Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Agent, showing all buildings and other
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Agent;

(f) [Reserved];

(g) With respect to any Real Estate intended by any Borrower or other Loan Party
to be included in Eligible Real Estate, the Agent shall have received a Phase I
Environmental Site Assessment in accordance with ASTM Standard E1527-05, in form
and substance reasonably satisfactory to the Agent, from an environmental
consulting firm reasonably acceptable to the Agent, which report shall identify
recognized environmental conditions and shall to the extent possible quantify
any related costs and liabilities, associated with such conditions and the Agent
shall be satisfied with the nature and amount of any such matters. The Agent
may, upon the receipt of a Phase I Environmental Site Assessment require the
delivery of further environmental assessments or reports to the extent such
further assessments or reports are recommended in the Phase I Environmental Site
Assessment;

(h) The applicable Loan Party shall have delivered to the Agent evidence of
flood insurance naming the Agent as mortgagee as required by the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended and in effect, which shall be reasonably satisfactory in form and
substance to the Agent; and

(i) The applicable Loan Party shall have delivered such other information and
documents as may be reasonably requested by the Agent, including, without
limitation, such as may be necessary to comply with FIRREA.

“Realty Reserves” means such reserves as the Agent from time to time determines
in the Agent’s Permitted Discretion as being appropriate to reflect the
impediments to the Agent’s ability to realize upon any Eligible Real Estate or
to reflect claims and liabilities that the Agent determines will need to be
satisfied in connection with the realization upon any Eligible Real Estate.
Without limiting the generality

 

-33-



--------------------------------------------------------------------------------

of the foregoing, Realty Reserves may include (but are not limited to)
(i) Environmental Compliance Reserves, (ii) reserves for (A) municipal taxes and
assessments actually due, (B) repairs reasonably deemed by the Agent to be
improvements impacting marketability, and (C) remediation of title defects, and
(iii) reserves for Indebtedness secured by Liens having priority over the Lien
of the Agent on such Real Estate.

“Receipts and Collections” has the meaning specified in Section 6.13(c).

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means, with respect to a Committed Borrowing, a
Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the sum of the Aggregate Commitments or, if the
Aggregate Commitments have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than fifty percent (50%) of the Total
Outstandings; provided that the Commitment of, and the portion in the aggregate
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves, Realty Reserves,
and Intellectual Property Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder and for whom the Agent
has received satisfactory background checks. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

-34-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Salus” means Salus Capital Partners, LLC and its successors.

“Salus Entity” has the meaning provided in Section 10.06(i).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the DDA Notifications, the Credit Card Notifications,
and each other security agreement or other instrument or document executed and
delivered to the Agent pursuant to this Agreement or any other Loan Document
granting a Lien to secure any of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged. The amount of all guarantees at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

 

-35-



--------------------------------------------------------------------------------

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

 

-36-



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Committed
Loans.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
of the Uniform Commercial Code; provided further that, if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“UFCA” has the meaning specified in Section 10.22(d).

“UFTA” has the meaning specified in Section 10.22(d).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv)

 

-37-



--------------------------------------------------------------------------------

all references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds (or, in the case of any
contingent Obligations, providing cash collateralization or other collateral as
may be requested by the Agent) of all of the Obligations other than unasserted
contingent indemnification Obligations.

1.03 Accounting Terms Generally.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

-38-



--------------------------------------------------------------------------------

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 [Reserved].

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Article II, Article IX and Article X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Agent at such time on the basis of
the Spot Rate (as defined below) for the purchase of such currency with Dollars.
For purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Agent to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Agent may obtain such spot rate from another
financial institution designated by the Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans; Reserves.

(a) [Reserved]

(b) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers from
time to time, on any Business Day during the Availability Period on which the
Agent’s offices are open to conduct business, in an aggregate amount not to
exceed at any time outstanding the lesser of (x) the amount of such Lender’s
Commitment, or (y) such Lender’s Applicable Percentage of the Borrowing Base;
subject in each case to the following limitations:

(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Maximum Loan Amount;

(ii) after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender shall not exceed the lesser of
(A) such Lender’s Commitment and (B) such Lender’s Applicable Percentage of the
Borrowing Base; and

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow Committed Loans under this Section 2.01.

 

-39-



--------------------------------------------------------------------------------

(c) The Inventory Reserves, Availability Reserves, and Realty Reserves as of the
Closing Date are set forth in the Borrowing Base Certificate delivered pursuant
to Section 4.01(c) hereof. There is no Eligible Intellectual Property as of the
Closing Date.

(d) The Agent shall have the right, at any time and from time to time after the
Closing Date in its Permitted Discretion to establish, modify or eliminate
Reserves.

2.02 Borrowings of Committed Loans.

(a) [Reserved]

(b) Each Committed Loan shall be made upon the Lead Borrower’s irrevocable
notice to the Agent, which notice must be received by the Agent not later than
12:00 p.m. on the same Business Day of the requested date of any Committed
Borrowing, and must be made by delivery to the Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Committed Borrowing shall be in a principal amount of $100,000 or
a whole multiple of $50,000 in excess thereof. Each Committed Loan Notice shall
specify (i) the requested date of the Committed Borrowing (which shall be a
Business Day), and (ii) the principal amount of Committed Loans to be borrowed.

(c) Following receipt of a Request for Credit Extension, the Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Agent in
immediately available funds at the Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Committed Borrowing is the initial Credit Extension, Section 4.01), the
Agent shall use reasonable efforts to make all funds so received available to
the Borrowers in like funds by no later than 4:00 p.m. on the day of receipt by
the Agent by wire transfer of such funds, in accordance with instructions
provided to (and reasonably acceptable to) the Agent by the Lead Borrower.

(d) The Agent, without the request of the Lead Borrower, may advance as a Loan
any interest, fee, service charge (including direct wire fees), Credit Party
Expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby. The
Agent shall advise the Lead Borrower of any such advance or charge promptly
after the making thereof. Such action on the part of the Agent shall not
constitute a waiver of the Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(c) shall bear interest at the interest
rate then and thereafter applicable to the Loans.

(e) Each Committed Borrowing shall be made by the Lenders pro rata in accordance
with their respective Applicable Percentage. The failure of any Lender to make
any Loan shall neither relieve any other Lender of its obligation to fund its
Loan in accordance with the provisions of this Agreement nor increase the
obligation of any such other Lender.

(f) [Reserved].

(g) At any time that any Loans are outstanding, the Agent shall notify the Lead
Borrower and the Lenders of any change in Salus’ prime rate used in determining
the Base Rate.

 

-40-



--------------------------------------------------------------------------------

(h) [Reserved].

(i) The Agent and the Lenders shall have no obligation to make any Loan if an
Overadvance would result. The Agent may, in its Permitted Discretion, make
Permitted Overadvances without the consent of the Borrowers, the Lenders, and
the Borrowers and each Lender shall be bound thereby. A Permitted Overadvance is
for the account of the Borrowers and shall constitute a Loan and an Obligation
and shall be repaid by the Borrowers in accordance with the provisions of
Section 2.05(c). The making of any such Permitted Overadvance on any one
occasion shall not obligate the Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding. The Agent shall have no liability for, and
no Loan Party or Credit Party shall have the right to, or shall, bring any claim
of any kind whatsoever against the Agent with respect to Unintentional
Overadvances regardless of the amount of any such Overadvance(s).

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments.

(a) [Reserved].

(b) [Reserved].

(c) If for any reason the Total Outstandings at any time exceed the Maximum Loan
Amount as then in effect, the Borrowers shall immediately prepay the Committed
Loans in an aggregate amount equal to such excess.

(d) The Borrowers shall prepay the Loans with proceeds and collections received
by the Loan Parties to the extent so required under the provisions of
Section 6.13 hereof.

(e) The Borrowers shall prepay the Loans in an amount equal to the Net Cash
Proceeds received by a Loan Party on account of a Prepayment Event;

(f) Upon the expiration of any letter of credit, or any reduction in the amount
of any letter of credit under the GE Letter of Credit Facility, the Borrowers
shall immediately prepay the Loans then outstanding with the cash collateral
held by General Electric Capital Corporation on account of such letter of credit
in an amount equal to (i) in the case of the expiration of such letter of
credit, the aggregate amount of cash collateral held by General Electric Capital
Corporation on account of such letter of credit prior to giving effect to such
prepayment, and (ii) in the case of any reduction in the amount of such letter
of credit, (A) the aggregate amount of cash collateral held by General Electric
Capital Corporation on account of such letter of credit prior to giving effect
to such prepayment minus (ii) the amount of cash collateral required to cash
collateralize the aggregate undrawn amount available to be drawn on such letter
of credit.

(g) Prepayments made pursuant to Section (d), (e), and (f) above, first, shall
be applied ratably to the outstanding Committed Loans; and second, the amount
remaining, if any, after the prepayment in full of all Committed Loans
outstanding at such time may be retained by the Borrowers for use in the
ordinary course of its business.

 

-41-



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Subject to the payment of any Early Termination Fee required under the Fee
Letter, the Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, terminate the Aggregate Commitments or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Agent not later than 11:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments.

(b) [Reserved].

(c) The Agent will promptly notify the Lenders of any termination or reduction
of the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Early Termination Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07 Repayment of Loans.

The Borrowers shall repay to the Lenders on the Termination Date the aggregate
principal amount of Committed Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, each Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Applicable Interest
Rate.

(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws, until paid in full.

(ii) If any other Event of Default exists and is continuing, then the Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws until such Event of Default is no longer
continuing.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

-42-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. The Borrowers shall pay to the Agent the fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made. For purposes of
the calculation of interest on the Loans and the Outstanding Amount, all
payments made by or on account of the Borrowers shall be deemed to have been
applied to the Loans two (2) Business Days after receipt of such payments by the
Agent (as such receipt is determined pursuant to Section 2.12). Each
determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent actual error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender shall be conclusive absent actual error of the amount
of the Credit Extensions made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Agent in respect of such matters, the accounts
and records of the Agent shall control in the absence of actual error. Upon the
request of any Lender made through the Agent, the Borrowers shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender’s Committed Loans in addition to such accounts or records. Each Lender
may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

(b) [Reserved].

(c) Agent shall render monthly statements regarding the Loan Account to the Lead
Borrower including principal, interest, fees, and including an itemization of
all charges and expenses constituting Credit Party Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Credit
Parties unless, within thirty (30) days after receipt thereof by the Lead
Borrower, the Lead Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

 

-43-



--------------------------------------------------------------------------------

2.12 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue and shall be calculated pursuant to Section 2.10. If any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to 12:00 noon on the date of such Committed
Borrowing that such Lender will not make available to the Agent such Lender’s
share of such Committed Borrowing, the Agent may assume that such Lender has
made such share available on such date in accordance with and at the time
required by Section 2.02 and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Agent, then the applicable Lender and the Borrowers severally agree to
pay to the Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Committed Loans. If the Borrowers
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrowers the amount
of such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Committed Borrowing to the Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Agent.

(ii) Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the Lead Borrower prior to the time at which any payment is
due to the Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Agent, at the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent actual error.

 

-44-



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of
Section 4.02 hereof), the Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments hereunder are several and not joint.
The failure of any Lender to make any Committed Loan or to make any payment
hereunder on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its portion of its
Committed Loan or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in any Lender’s receiving payment of a proportion of the
aggregate amount of Obligations in respect of Committed Loans greater than its
pro rata share thereof as provided herein, (including, in each case, as in
contravention of the priorities of payment set forth in Section 8.03), then the
Credit Party receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Obligations of the other Lenders or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Credit Parties ratably and in the priorities set forth in Section 8.03, provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of its Committed Loans to any assignee or participant, other than to the
Borrowers or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

-45-



--------------------------------------------------------------------------------

2.14 Settlement Amongst Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Committed
Loans shall be adjusted upward or downward based on all Committed Loans and
repayments of Committed Loans received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

(b) The Agent shall deliver to each of the Lenders promptly after a Settlement
Date a summary statement of the amount of outstanding Committed Loans for the
period and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Agent shall transfer to each Lender its Applicable
Percentage of repayments, and (ii) each Lender shall transfer to the Agent (as
provided below) or the Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the Agent by the
Lenders and is received prior to 1:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 1:00 p.m., then no later than 3:00 p.m. on the next
Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent. If
and to the extent any Lender shall not have so made its transfer to the Agent,
such Lender agrees to pay to the Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Agent in connection with the foregoing.

2.15 [Reserved].

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Lead Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Committed Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; third, if so
determined by the Agent and the Lead Borrower, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Committed Loans under this

 

-46-



--------------------------------------------------------------------------------

Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Committed
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Committed Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Committed Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Committed Loans
of such Defaulting Lender until such time as all Committed Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under the
Fee Letter for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) [Reserved].

(iv) [Reserved].

(v) [Reserved].

(b) Defaulting Lender Cure. If the Lead Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Committed Loans of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Committed Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lenders having been a Defaulting
Lender.

 

-47-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, or the Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agent and each Lender, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of the Agent, a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent. Upon the written request of the Lead
Borrower after any payment of Indemnified Taxes or Other Taxes by the Agent to a
Governmental Authority, the Agent shall deliver to the Lead Borrower the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Agent), at the time or
times prescribed by applicable law or reasonably requested by the Lead Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition,

 

-48-



--------------------------------------------------------------------------------

any Lender, if requested by the Lead Borrower or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Lead Borrower or the Agent as will enable the Lead Borrower or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Lead Borrower or the Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

(f) Treatment of Certain Refunds. If the Agent or any Lender determines, in its
Permitted Discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid additional amounts pursuant to this Section, it shall
pay to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Agent or such Lender, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event the Agent, such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.

3.02 Reserved.

3.03 Reserved.

 

-49-



--------------------------------------------------------------------------------

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or

(iii) impose on any Lender any other condition, cost or expense affecting this
Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrowers will pay to such Lender, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered. In such event, such Lender will provide
the Lead Borrower with reasonably detailed evidence of such additional costs or
reductions and the Change in Law giving rise thereto.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, together with delivery to the Lead Borrower of reasonably
detailed evidence of such the Change in Law, amount of increased capital,
additional costs or reductions, as specified in subsection (a) or (b) of this
Section and delivered to the Lead Borrower shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

-50-



--------------------------------------------------------------------------------

3.05 Reserved.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of the Committed
Loans and all other Obligations hereunder.

3.08 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

 

-51-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif “
via e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party or the
Lenders, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party;

(iv) copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

(v) favorable opinions of Troutman Sanders LLP and Lamm Rubenstone LLC, counsel
to the Loan Parties, in each case, addressed to the Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as the Agent may
reasonably request;

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) to the Solvency of the Loan Parties as of the Closing Date after
giving effect to the transactions contemplated hereby, and (D) either that
(1) no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect;

 

-52-



--------------------------------------------------------------------------------

(vii) [Reserved];

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;

(ix) a payoff letter from the agent for the lenders under the Existing Credit
Agreement satisfactory in form and substance to the Agent evidencing that the
Existing Credit Agreement has been or concurrently with the Closing Date is
being terminated, all obligations thereunder are being paid in full, and all
Liens securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released;

(x) the Security Documents (including, without limitation, the Mortgages) and
certificates evidencing any stock being pledged thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties;

(xi) all other Loan Documents, each duly executed by the applicable Loan Parties
(including, without limitation, the Daisy Letter Agreement);

(xii) (A) appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Agent of all Inventory, and Intellectual Property of the
Borrowers, the results of which are satisfactory to the Agent and (B) a written
report regarding the results of a commercial finance examination of the Loan
Parties, which shall be satisfactory to the Agent;

(xiii) results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, and releases or subordination
agreements satisfactory to the Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to the Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;

(xiv) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
(subject only to those Permitted Encumbrances having priority under applicable
Law) intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent, (B) the DDA Notifications, Credit Card Notifications, and Blocked
Account Agreements required pursuant to Section 6.13 hereof, (C) control
agreements with respect to the Loan Parties’ securities and investment accounts,
and (D) Collateral Access Agreements as required by the Agent;

(xv) evidence that all other actions that the Agent may deem necessary or
desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken;

 

-53-



--------------------------------------------------------------------------------

(xvi) an appraisal of each of the properties described in the Mortgages
complying with the requirements of FIRREA by a third party appraiser acceptable
to the Agent and otherwise in form and substance satisfactory to the Agent;

(xvii) flood certificates with respect to each of the properties described in
the Mortgages certifying that such properties are not in a flood zone otherwise
the Agent shall be named as loss payee and additional insured on flood insurance
reasonably acceptable to the Agent with respect to such properties; and

(xviii) such other assurances, certificates, documents, consents or opinions as
the Agent or its counsel reasonably may require.

(b) After giving effect to (i) the first funding under the Loans, and (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby, Availability shall be not less than
$4,500,000.

(c) The Agent shall have received a Borrowing Base Certificate dated the Closing
Date, relating to the week ended on June 8, 2013, and executed by a Responsible
Officer of the Lead Borrower.

(d) The Agent shall be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the Loan
Parties and that there has been no Material Adverse Effect since the date of the
Audited Financial Statements (which is February 2, 2013).

(e) The Agent shall be reasonably satisfied that the Real Estate Eligibility
Conditions have been satisfied.

(f) The Agent shall have received and be satisfied in its Permitted Discretion
with the Borrower’s Business Plan and such other information (financial or
otherwise) reasonably requested by the Agent.

(g) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(h) There shall not have occurred any default of any Material Contract of any
Loan Party.

(i) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

(j) All fees and expenses required to be paid to the Agent on or before the
Closing Date shall have been paid in full, and all fees and expenses required to
be paid to the Lenders on or before the Closing Date shall have been paid in
full.

(k) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the Closing Date (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrowers and
the Agent).

 

-54-



--------------------------------------------------------------------------------

(l) The Agent and the Lenders shall have completed satisfactory background
checks of the Loan Parties’ owners, shareholders and management and shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act.

(m) No material changes in governmental regulations or policies adversely
affecting any Loan Party or any Credit Party shall have occurred prior to the
Closing Date.

(n) There shall not have occurred any material negative development with respect
to any ongoing litigation involving the Loan Parties since May 6, 2013.

(o) The Agent shall have received a capital expenditure plan of the Loan
Parties, which shall be in form and substance acceptable to Agent in its
Permitted Discretion.

(p) The Closing Date shall have occurred on or before June 14, 2013. The Agent
shall notify the Lead Borrower and the Lenders of the Closing Date, and such
notice shall be conclusive and binding on the Loan Parties.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension is subject to the following conditions
precedent:

(a) The representations and warranties of each other Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) in the case of any representation and warranty qualified
by materiality, they shall be true and correct in all respects, (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct (if applicable, in all
material respects) as of such earlier date, and (iii) for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01;

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof;

(c) The Agent shall have received a Request for Credit Extension in accordance
with the requirements hereof;

(d) No event or circumstance which would reasonably be expected to result in a
Material Adverse Effect shall have occurred; and

(e) No Overadvance shall result from such Credit Extension.

 

-55-



--------------------------------------------------------------------------------

Each Request for Credit Extension submitted by the Borrowers shall be deemed to
be a representation and warranty by the Borrowers that the conditions specified
in Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but until the Required Lenders
otherwise direct the Agent to cease making Committed Loans, the Lenders will
fund their Applicable Percentage of all Committed Loans whenever made, which are
requested by the Lead Borrower and which, notwithstanding the failure of the
Loan Parties to comply with the provisions of this Article IV, agreed to by the
Agent, provided, however, the making of any such Loans shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans
hereunder, each Loan Party represents and warrants to the Agent and the other
Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agent under the Security Documents); or (d) violate any material Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

 

-56-



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Lead Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated May 4, 2013, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, (i) in any financial information delivered or to be delivered
to the Agent or the Lenders, (ii) of the Borrowing Base, (iii) of covenant
compliance calculations provided hereunder or (iv) of the assets, liabilities,
financial condition or results of operations of the Lead Borrower and its
Subsidiaries on a Consolidated basis.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

-57-



--------------------------------------------------------------------------------

5.07 No Default. No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness. No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business, other than
with respect to any Eligible Real Estate, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Loan Parties and each Subsidiary has good
and marketable title to, valid leasehold interests in, or valid licenses to use
all personal property and assets material to the ordinary conduct of its
business.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties, together with a
list of the holders of any mortgage or other Lien thereon as of the Closing
Date. Each Loan Party has good, marketable and insurable fee simple title to the
Real Estate owned by such Loan Party, free and clear of all Liens, other than
Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the address (including
street address, county and state) of all Leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
Lease as of the Closing Date. Each of such Leases is in full force and effect
and the Loan Parties are not in default of the terms thereof.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries, showing as
of the Closing Date the lienholder thereof and the property or assets of such
Loan Party or such Subsidiary subject thereto. The property of each Loan Party
and each of its Subsidiaries is subject to no Liens, other than Permitted
Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date,
showing as of the Closing Date the amount, obligor or issuer and maturity, if
any, thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness
covered by clause (a) of the definition of “Permitted Indebtedness” of each Loan
Party or any Subsidiary of a Loan Party on the Closing Date, showing as of the
Closing Date the amount, obligor or issuer and maturity thereof.

5.09 Environmental Compliance.

(a) No Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Material Environmental Liability or any Environmental Liability with respect
to any Eligible Real Estate, (iii) has received notice of any claim with respect
to any Material Environmental Liability or any Environmental Liability with
respect to any Eligible Real Estate, or (iv) knows of any reasonable basis for
any Material Environmental Liability or any Environmental Liability with respect
to any Eligible Real Estate.

 

-58-



--------------------------------------------------------------------------------

(b) None of the properties currently or formerly owned or operated by any Loan
Party or any Subsidiary thereof is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; except as disclosed on Schedule 5.09, there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary thereof or, to the best of
the knowledge of the Loan Parties, on any property formerly owned or operated by
any Loan Party or Subsidiary thereof; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any Subsidiary thereof.

(c) Except as disclosed to the Agent on Schedule 5.09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

5.10 Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks (including,
without limitation, workmen’s compensation, public liability, business
interruption and property damage insurance) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries as of the Closing Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

5.11 Taxes. The Loan Parties and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect. No Loan Party or any
Subsidiary thereof is a party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Except as could not be reasonably expected to result in a Material Adverse
Effect, the Lead Borrower, each of its ERISA Affiliates and each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan

 

-59-



--------------------------------------------------------------------------------

that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Sections 412 or 430
of the Code and to each Multiemployer Plan, and no application for a funding
waiver or an extension of any amortization period pursuant to Sections 412 or
430 of the Code has been made with respect to any Plan. No Lien imposed under
the Code or ERISA exists or is likely to arise on account of any Plan or any
Multiemployer Plan.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) Except as could not be reasonably expected to result in a Material
Adverse Effect, no ERISA Event has occurred or, to the best knowledge of the
Loan Parties, is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by a Loan
Party (or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except for those created under the
Security Documents. Except as set forth in Schedule 5.13, there are no
outstanding rights to purchase any Equity Interests in any Subsidiary. As of the
Closing Date, the Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13. All of the outstanding Equity Interests in the Loan Parties have
been validly issued, and are fully paid and non-assessable and are owned in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens
except for those created under the Security Documents. The copies of the
Organization Documents of each Loan Party and each amendment thereto provided
pursuant to Section 4.01 are true and correct copies of each such document, each
of which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

-60-



--------------------------------------------------------------------------------

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance (a) in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (b) with Sections 10.17 and
10.18 hereof.

5.17 Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Lead Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18 Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party or any of its Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth on Schedule 5.18, no Loan Party or any Subsidiary is a party to or
bound by any collective

 

-61-



--------------------------------------------------------------------------------

bargaining agreement or any similar plan, agreement or arrangement. There are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party or any Subsidiary has made a pending
demand for recognition. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries, except, in each case, to
the extent that such matters could not, individually or in the aggregate, be
reasonably expected to cause a Material Adverse Effect. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

5.19 Security Documents.

(a) The Security Agreement creates in favor of the Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement)
subject to any exclusions permitted therein, the enforceability of which is
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The financing statements, releases and other filings are in
appropriate form and have been or will be filed in the offices specified in
Schedule II of the Security Agreement. Upon such filings and/or the obtaining of
“control” (as defined in the UCC), the Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the grantors
thereunder in all such Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person.

(b) When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements, releases and other filings in appropriate form are
filed in the offices specified in Schedule II of the Security Agreement, the
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date).

(c) The Mortgages create in favor of the Agent, for the benefit of the Secured
Parties referred to therein, a legal, valid, continuing and enforceable Lien in
the Mortgaged Property (as defined in the Mortgages), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the filing or recording of the Mortgages with the
appropriate Governmental Authorities, the Agent will have a perfected Lien on,
and security interest in, to and under all right, title and interest of the
grantors thereunder in all Mortgaged Property that may be perfected by such
filing (including without limitation the proceeds of such Mortgaged Property),
in each case prior and superior in right to any other Person.

 

-62-



--------------------------------------------------------------------------------

5.20 Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

5.21 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges for sales made by such Loan Party.

5.22 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations.

5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Agent on or before the Closing Date. The Loan Parties are not
in breach or in default in any material respect of or under any Material
Contract and have not received any notice of default under, or of the intention
of any other party thereto to terminate, any Material Contract.

5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.26 [Reserved].

5.27 Business Plan. The Borrowers are operating their business in all material
respects in a manner consistent with the Business Plan most recently delivered
pursuant to Section 6.01(c) and accepted by the Agent in its Permitted
Discretion.

 

-63-



--------------------------------------------------------------------------------

5.28 Personally Identifiable Information. Borrowers maintain a policy for the
treatment, handling and storage of consumer information and personally
identifiable information in accordance with applicable Laws and a true, accurate
and complete copy of the current version thereof has been provided to the Agent.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), the Loan
Parties shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Agent, in form and detail satisfactory
to the Agent:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Lead Borrower (commencing with the Fiscal Year ended
February 1, 2014), a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the Fiscal Quarters of each Fiscal Year of the Lead Borrower (commencing with
the Fiscal Quarter ended August 3, 2013), a Consolidated balance sheet of the
Lead Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Quarter and for the portion of the Lead
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) such period set forth in the projections delivered
pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Quarter of the
previous Fiscal Year and (C) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Lead Borrower as fairly presenting the financial
condition, results of operations, Shareholders’ Equity and cash flows of the
Lead Borrower and its Subsidiaries as of the end of such Fiscal Quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) as soon as available, but in any event within 30 days after the end of each
of the Fiscal Months of each Fiscal Year of the Lead Borrower (commencing with
the Fiscal Month ended July 6, 2013), a consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Month, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Month, and for the portion of the Lead Borrower’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections

 

-64-



--------------------------------------------------------------------------------

delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
Fiscal Year, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Lead Borrower and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(d) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year of the Lead Borrower, the Business Plan of the Lead Borrower
and its Subsidiaries on a monthly basis for the immediately following Fiscal
Year (including the Fiscal Year in which the Maturity Date occurs), and as soon
as available, any significant revisions to the Business Plan with respect to
such Fiscal Year.

6.02 Certificates; Other Information. Deliver to the Agent and each Lender, in
form and detail satisfactory to the Agent:

(a) [Reserved];

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) and 6.01(c) a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower, and in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Lead Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP and (ii) a copy of
management’s discussion and analysis with respect to such financial statements;

(c) on the Tuesday of each Fiscal Week (or, if such day is not a Business Day,
on the next succeeding Business Day), a Borrowing Base Certificate showing the
Borrowing Base as of the close of business as of the last day of the immediately
preceding week (provided that the Appraised Value percentage applied to the
Eligible Inventory set forth in each Borrowing Base Certificate shall be the
percentage set forth in the most recent appraisal obtained by the Agent pursuant
to Section 6.10 hereof for the applicable month in which such Borrowing Base
Certificate is delivered), each Borrowing Base Certificate to be certified as
complete and correct by a Responsible Officer of the Lead Borrower and
accompanied by all applicable system generated documentation supporting the
information contained within the Borrowing Base Certificate, including but not
limited to inventory reporting inclusive of inventory mix by category and/or
department and, where applicable, accounts receivable detail documentation and
any additional documentation reasonably requested by the Agent;

(d) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Agent pursuant hereto;

 

-65-



--------------------------------------------------------------------------------

(f) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(g) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(h) as soon as available, but in any event within 30 days after the end of each
Fiscal Year of the Loan Parties, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Agent, or any
Lender through the Agent, may reasonably specify;

(i) promptly after the Agent’s request therefor, copies of all Material
Contracts and documents evidencing Material Indebtedness;

(j) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and

(k) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a), 6.01(b) or
6.01(c) or Section 6.02(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent) including, without limitation, the EDGAR system; provided that:
(i) the Lead Borrower shall deliver paper copies of such documents to the Agent
or any Lender that requests the Lead Borrower to deliver such paper copies until
a written request to cease delivering paper copies is given by the Agent or such
Lender and (ii) the Lead Borrower shall notify the Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the Lead
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section (b) to the Agent. The Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

6.03 Notices. Promptly notify the Agent upon any Responsible Officer becomes
aware:

(a) of the occurrence of any Default or Event of Default;

 

-66-



--------------------------------------------------------------------------------

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of any breach or non-performance of, or any default (after giving effect to
any applicable notice or cure period) under, a Material Contract or with respect
to Material Indebtedness of any Loan Party or any Subsidiary thereof;

(d) of any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws to the extent same would reasonably be expected to
have a Material Adverse Effect;

(e) of the occurrence of any ERISA Event;

(f) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(g) of any change in any Loan Party’s chief operating officer, chief executive
officer, or chief financial officer;

(h) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(i) of any notice that any Loan Party has breached any collective bargaining
agreement or other labor contract to which a Loan Party becomes a party, or the
application for the certification of a collective bargaining agent;

(j) of the filing of any Lien for unpaid Taxes against any Loan Party;

(k) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(l) of receipt of any written notices of any default, material dispute,
litigation, or amendment from JLP Daisy LLC, or from any other Person in
connection with, the Daisy License Agreement; and

(m) of any failure by any Loan Party to pay rent at (i) any distribution centers
or warehouses; or (ii) ten percent (10%) or more of such Loan Party’s locations
or (ii) any of such Loan Party’s locations if such failure continues for more
than ten (10) days following the day on which such rent first came due and such
failure would be reasonably likely to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with reasonable particularity any and all provisions of this
Agreement and any other Loan Document with respect to which there has occurred a
Default or an Event of Default.

 

-67-



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators and
carriers) which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (iii) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation,
(iv) no Lien has been filed with respect thereto and (v) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect. Nothing contained herein shall be deemed to limit the
rights of the Agent with respect to determining Reserves pursuant to this
Agreement.

6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Agent not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
and operating in the same or similar locations or as is required by applicable
Law, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent.

(b) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgage clause (regarding improvements to Real Estate) and lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Agent, and (ii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

 

-68-



--------------------------------------------------------------------------------

(c) Cause commercial general liability policies to be endorsed to name the Agent
as an additional insured.

(d) Cause business interruption policies to name the Agent as a loss payee and
to be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Agent, and (ii) such other provisions
as the Agent may reasonably require from time to time to protect the interests
of the Credit Parties.

(e) Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent.

(f) Deliver to the Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent,
including an insurance binder) together with evidence satisfactory to the Agent
of payment of the premium therefor.

(g) If at any time the area in which any Eligible Real Estate are located is
designated (i) a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such total amount as is reasonable and customary for
companies engaged in the business of operating supermarkets, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time, or (ii) a “Zone
1” area, obtain earthquake insurance in such total amount as is reasonable and
customary for companies engaged in the Business.

(h) Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Agent furnish the
Agent certificates evidencing renewal of each such policy.

(i) Permit any representatives that are designated by the Agent to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto.

(j) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.07. Each Loan Party shall look solely to its insurance
companies or any other parties other than the Credit Parties for the recovery of
such loss or damage and such insurance companies shall have no rights of
subrogation against any Credit Party or its agents or employees. If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby agree, to the extent
permitted by law, to waive their right of recovery, if any, against the Credit
Parties and their agents and employees. The designation of any form, type or
amount of insurance coverage by any Credit Party under this Section 6.07 shall
in no event be deemed a representation, warranty or advice by such Credit Party
that such insurance is adequate for the purposes of the business of the Loan
Parties or the protection of their properties.

 

-69-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 6.07, the
Agent acknowledges and agrees that the types and amounts of insurance coverage
and the insurance carriers maintained by the Loan Parties on the Closing Date
are, as of the Closing Date, sufficient to satisfy the requirements contained in
this Section 6.07.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records; Accountants.

(a) (i) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Agent and shall instruct such Registered Public Accounting
Firm to cooperate with, and be available to, the Agent or its representatives at
reasonable times to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be reasonably
raised by the Agent.

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and Registered
Public Accounting Firm, and permit the Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the Agent
to conduct evaluations of the Business Plan, forecasts and cash flows, all at
the expense of the Loan Parties and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Lead Borrower; provided, however, that when a Default or
Event of Default exists the Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.

(b) Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Agent to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves, and (ii) the Business
Plan. The Loan Parties shall pay the fees and expenses of the Agent and such
professionals with respect to such examinations and evaluations. Without
limiting the foregoing, the Loan Parties acknowledge that the Agent may, in its
Permitted Discretion, undertake up to one (1) commercial finance examination
each Fiscal Year at the Loan Parties’ expense.

 

-70-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Agent may cause additional commercial finance
examinations to be undertaken (i) as it deems necessary or appropriate, at its
own expense or, (ii) or required by Law or if a Default or Event of Default
shall have occurred and be continuing, at the expense of the Loan Parties.

(c) Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Collateral, including, without limitation, the assets included
in the Borrowing Base. The Loan Parties shall pay the fees and expenses of the
Agent and such professionals with respect to such appraisals. Without limiting
the foregoing, the Loan Parties acknowledge that the Agent may, in its Permitted
Discretion, undertake up to one (1) inventory appraisal, one (1) Real Estate
appraisal, and, to the extent there is any Eligible Intellectual Property
included in the Borrowing Base or in anticipation of such inclusion, one
(1) Intellectual Property appraisal, in each case, in each Fiscal Year at the
Loan Parties’ expense. Notwithstanding the foregoing, the Agent may cause
additional appraisals to be undertaken (i) as it deems necessary or appropriate,
at its own expense or, (ii) if required by Agent in its Permitted Discretion, or
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.

(d) Permit the Agent, from time to time, engage a geohydrologist, an independent
engineer or other qualified consultant or expert, reasonably acceptable to the
Agent, at the expense of the Loan Parties, to undertake Phase I environmental
site assessments during the term of this Agreement of the Eligible Real Estate,
provided that such assessments may only be undertaken (i) during the continuance
of a Default or Event of Default. (ii) if a Loan Party receives any notice or
obtains knowledge of (A) any potential or known release of any Hazardous
Materials at or from any Eligible Real Estate, notification of which must be
given to any Governmental Authority under any Environmental Law, or notification
of which has, in fact, been given to any Governmental Authority, or (B) any
complaint, order, citation or notice with regard to air emissions, water
discharges, or any other material environmental health or safety matter
affecting any Loan Party or any Eligible Real Estate from any Person (including,
without limitation, the Environmental Protection Agency). Environmental
assessments may include detailed visual inspections of the Real Estate,
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, surface water
samples and ground water samples, as well as such other investigations or
analyses as are reasonably necessary for a determination of the compliance of
the Real Estate and the use and operation thereof with all applicable
Environmental Laws. The Borrowers will, and will cause each of their
Subsidiaries to, reasonably cooperate in all respects with the Agent and such
third parties to enable such assessment and evaluation to be timely completed in
a manner reasonably satisfactory to the Agent.

(e) Upon the request of Salus after reasonable prior notice, use commercially
reasonable efforts to assist Salus and any other Salus Entity (and any of their
lending or funding sources) in obtaining ratings for the credit facilities
provided for herein from one or more national rating agencies. Without limiting
the foregoing, senior management members of the Loan Parties shall attend or
host one or more meetings with such rating agencies and Salus upon reasonable
prior notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to repay
certain Indebtedness owned in connection with the Existing Credit Agreement,
(b) to finance the acquisition of working capital assets of the Borrowers,
including the purchase of inventory and equipment, in each case in the ordinary
course of business, (c) to finance Capital Expenditures of the Borrowers, and
(d) for general corporate and working capital purposes of the Loan Parties, in
each case to the extent expressly permitted under applicable Law and the Loan
Documents.

 

-71-



--------------------------------------------------------------------------------

6.12 Additional Loan Parties. Notify the Agent at the time that any Person
becomes a Subsidiary (or if at any time an administratively dissolved Subsidiary
ceases to be so administratively dissolved), and promptly thereafter (and in any
event within thirty (30) days), (a) cause any such Person which is not a CFC or
Inactive Subsidiary, to (i) become a Loan Party by executing and delivering to
the Agent a Joinder to this Agreement or a Joinder to the Facility Guaranty or
such other documents as the Agent shall deem reasonably appropriate for such
purpose, (ii) grant a Lien to the Agent on such Person’s assets of the same type
that constitute Collateral to secure the Obligations, and (iii) deliver to the
Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), and (b) if any
Equity Interests or Indebtedness of such Person are owned by or on behalf of any
Loan Party, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness (except that, if such Subsidiary is a CFC, the Equity Interests of
such Subsidiary to be pledged may be limited, in accordance with the provisions
of the Security Agreement, to sixty-five percent (65%) of the outstanding voting
Equity Interests of such Subsidiary and one hundred percent (100%) of the
non-voting Equity Interests of such Subsidiary), in each case in form, content
and scope reasonably satisfactory to the Agent. In no event shall compliance
with this Section 6.12 waive or be deemed a waiver or Consent to any transaction
giving rise to the need to comply with this Section 6.12 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or permit the inclusion of any acquired assets in the computation of
the Borrowing Base.

6.13 Cash Management.

(a) On or prior to the Closing Date:

(i) deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit F which have
been executed on behalf of such Loan Party and the applicable Credit Card Issuer
or Credit Card Processor, if applicable, and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed on Schedule 5.21(b); and

(ii) enter into a Blocked Account Agreement satisfactory in form and substance
to the Agent with each Blocked Account Bank (collectively, together with the
Concentration Account, the “Blocked Accounts”); and

(iii) at the request of the Agent, deliver to the Agent copies of notifications
(each, a “DDA Notification”) substantially in the form attached hereto as
Exhibit G which have been executed on behalf of such Loan Party and delivered to
each depository institution listed on Schedule 5.21(a) other than with respect
to: (1) any Excluded Accounts, and (2) such other accounts as reflected on
Schedule 5.21(a).

(b) From and after the Closing Date, the Loan Parties shall cause to be sent via
ACH or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Obligations) to a Blocked Account all of the following:

(i) all amounts on deposit in each DDA other than with respect to any Excluded
Accounts (net of any minimum balance, not to exceed $2,500.00 or such higher
amount as set forth on Schedule 5.21(a), as may be required to be kept in the
subject DDA by the depository institution at which such DDA is maintained);

 

-72-



--------------------------------------------------------------------------------

(ii) all payments due from Credit Card Processors and Credit Card Issuers and
proceeds of all credit card charges;

(iii) all cash receipts from the Disposition of Inventory and other assets
(whether or not constituting Collateral);

(iv) all proceeds of Accounts; and

(v) all Net Proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any Disposition or other
transaction or event, including, without limitation, any Prepayment Event.

(c) Each Blocked Account Agreement shall require the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to the concentration account controlled by the Agent at a
depository bank reasonably acceptable to Agent (the “Concentration Account”), of
all cash receipts and collections received by each Loan Party from all sources
(the “Receipts and Collections”), including, without limitation, the following:

(i) then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $2,500.00 or such higher amount as set forth on Schedule
5.21(a), as may be required to be kept in the subject Blocked Account by the
Blocked Account Bank);

(ii) all amounts required to be deposited into the Blocked Accounts pursuant to
clause (b) above; and

(iii) any other cash amounts received by any Loan Party from any other source,
on account of any type of transaction or event;

provided, however, the Agent may, in its sole discretion, permit the Loan
Parties to have one or more “intermediate” Blocked Account Agreements, whereby
such agreements would provide, upon notice from the Agent, the ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) all Receipts and Collections to another Blocked
Account, as opposed to the Concentration Account.

(d) The Concentration Account shall at all times be under the sole dominion and
control of the Agent and all funds therein shall be wired to an account
specified by Agent no less frequently than daily. The Agent shall cause all
funds on deposit in the Concentration Account to be applied to the Obligations,
which amounts shall be applied to the Obligations in the order proscribed in
either Section 2.05(g) or Section 8.03 of this Agreement, as applicable. The
Loan Parties hereby acknowledge and agree that (i) the Loan Parties have no
right of withdrawal from the Concentration Account, and (ii) the funds on
deposit in the Concentration Account shall at all times be collateral security
for all of the Obligations. In the event that, notwithstanding the provisions of
this Section 6.13, any Loan Party receives or otherwise has dominion and control
of any such cash receipts or collections, such receipts and collections shall be
held in trust by such Loan Party for the Agent, shall not be commingled with any
of such Loan Party’s other funds or deposited in any account of such Loan Party
and shall, not later than the Business Day after receipt thereof, be deposited
into the Concentration Account or dealt with in such other fashion as such Loan
Party may be instructed by the Agent.

 

-73-



--------------------------------------------------------------------------------

(e) Upon the request of the Agent, the Loan Parties shall cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above.

(f) If the Agent does not require DDA Notifications to be delivered on the
Closing Date in accordance with Section 6.13(a) above, then the Loan Parties
shall, upon the request of the Agent at any time after the Closing Date, deliver
to the Agent copies of DDA Notifications, which have been executed on behalf of
the applicable Loan Party and delivered to each depository institution listed on
Schedule 5.21(a).

6.14 Information Regarding the Collateral.

(a) Furnish to the Agent at least ten (10) Business Days’ prior written notice
of any change in: (i) any Loan Party’s name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties agree not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for the Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest (subject only to those Permitted Encumbrances having
priority under applicable Law) in all the Collateral for its own benefit and the
benefit of the other Credit Parties.

(b) Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, the Lead Borrower shall advise the Agent in writing of such
revisions or updates as may be necessary or appropriate to update or correct the
same. From time to time as may be reasonably requested by the Agent, the Lead
Borrower shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter arising after the Closing
Date that, if existing or occurring on the Closing Date, would have been
required to be set forth or described in such Schedule or as an exception to
such representation or that is necessary to correct any information in such
Schedule or representation which has been rendered inaccurate thereby (and, in
the case of any supplements to any Schedule, such Schedule shall be
appropriately marked to show the changes made therein). Notwithstanding the
foregoing, no supplement or revision to any Schedule or representation shall be
deemed the Credit Parties’ consent to the matters reflected in such updated
Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.

6.15 Physical Inventories.

(a) Cause one (1) physical inventory to be undertaken, at the expense of the
Loan Parties, in each Fiscal Year and periodic cycle counts, in each case
consistent with past practices, conducted by such inventory takers as are
satisfactory to the Agent and following such methodology as is

 

-74-



--------------------------------------------------------------------------------

consistent with the methodology used in the immediately preceding inventory or
as otherwise may be satisfactory to the Agent. The Agent, at the expense of the
Loan Parties, may participate in and/or observe each scheduled physical count of
Inventory which is undertaken on behalf of any Loan Party. The Lead Borrower,
within fourteen (14) days following the completion of such inventory, shall
provide the Agent with a reconciliation of the results of such inventory at the
Agent’s request (as well as of any other physical inventory or cycle counts
undertaken by a Loan Party) and shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable.

(b) Permit the Agent, in its Permitted Discretion, if any Default or Event of
Default exists, to cause additional such inventories to be taken as the Agent
determines (each, at the expense of the Loan Parties).

6.16 Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Estate in compliance with all Environmental Laws, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) obtain and renew all environmental permits necessary for its
operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are reasonably necessary to
maintain the value and marketability of the owned Real Estate or to otherwise
comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect, provided, however, that neither a Loan Party
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and adequate reserves
have been set aside and are being maintained by the Loan Parties with respect to
such circumstances in accordance with GAAP.

6.17 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence reasonably satisfactory to the
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

(b) If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the perfected first-priority Lien under the Security Documents
upon acquisition thereof), notify the Agent thereof, and the Loan Parties will
cause such assets that constitute Collateral to be subjected to a Lien securing
the Obligations and will take such actions as shall be necessary or shall be
reasonably requested by the Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section 6.17, all at the expense of
the Loan Parties. In no event shall compliance with this Section 6.17 waive or
be deemed a waiver or Consent to any transaction giving rise to the need to
comply with this Section 6.17 if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute Consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.

 

-75-



--------------------------------------------------------------------------------

(c) Upon the request of the Agent, cause each of its customs brokers, freight
forwarders, consolidators and/or carriers to deliver an agreement (including,
without limitation, a Customs Broker/Carrier Agreement) to the Agent covering
such matters and in such form as the Agent may reasonably require.

(d) Upon the request of the Agent, use commercially reasonable efforts to cause
any of its landlords (which, with respect to Store locations, shall be limited
to locations in Landlord Lien States) to deliver a Collateral Access Agreement
to the Agent in such form as the Agent may reasonably require.

6.18 Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party, keep such Leases in full force and effect (excluding Leases for Stores
closed in the ordinary course of business so long as otherwise permitted in this
Agreement), (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled (excluding Leases for Stores
closed in the ordinary course of business so long as otherwise permitted in this
Agreement), (c) notify the Agent of any default by any party with respect to
such Leases and cooperate with the Agent in all respects to cure any such
default, and (d) cause each of its Subsidiaries to do the foregoing.

6.19 Material Contracts. (a) Except to the extent otherwise permitted under this
Agreement, perform and observe all the terms and provisions of each Material
Contract to be performed or observed by it, (b) maintain each such Material
Contract in full force and effect, (c) enforce each such Material Contract in
accordance with its terms, (d) take all such action to such end as may be from
time to time requested by the Agent, (e) upon request of the Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and (f) cause
each of its Subsidiaries to do the foregoing.

6.20 Alloy Transition Services. Pursuant to that certain Transition Services
Agreement dated as of June 4, 2013, and entered into by, among others, the Lead
Borrower and HRSH Acquisitions LLC, the Lead Borrower and certain of the other
Loan Parties have agreed to provide certain transitional services to HRSH
Acquisitions LLC, including certain services in connection with the following
five (5) DDAs owned by Alloy Merchandise, LLC at JPMorgan Chase Bank, N.A. with
account numbers ending in:—3765 (depository – credit cards), —3490
(depository—checks),—0444 (payroll),—7680 (refunds), and—0198 (disbursements).
The Loan Parties agree that they shall not, and shall not otherwise permit, any
proceeds of the Collateral or any other Loan Party assets to be deposited into
such accounts and, upon such time when such accounts are no longer necessary in
order to provide the services under the above-referenced Transition Services
Agreement, shall promptly close each such account and provide the Agent with
evidence of same.

6.21 Business Plan. Generally operate the business of the Borrowers in all
material respects in a manner consistent with the Business Plan most recently
delivered pursuant to Section 6.01(c) hereof and accepted by the Agent in its
Permitted Discretion, provided that such operation does not guarantee that
actual results will match the estimates contained in the Business Plan.

 

-76-



--------------------------------------------------------------------------------

6.22 Employee Benefit Plans.

(a) Operate, and cause each ERISA Affiliate to operate, each Pension Plan in
substantial compliance with all applicable Laws.

(b) Make, and cause each ERISA Affiliate to make, on a timely basis, all
required contributions to any Multiemployer Plan.

(c) Not, and not permit any ERISA Affiliate to (i) seek a waiver of the minimum
funding standards of ERISA, (ii) terminate or withdraw from any Pension Plan or
Multiemployer Plan or (iii) take any other action with respect to any Pension
Plan that would, or could reasonably be expected to, entitle the PBGC to
terminate, impose liability in respect of, or cause a trustee to be appointed to
administer, any Pension Plan, unless the actions or events described in clauses
(i), (ii) and (iii) above individually or in the aggregate would not have or
could not reasonably be expected to have a Material Adverse Effect.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), no Loan
Party shall, nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

7.02 Investments. Make any Investments, except Permitted Investments.

7.03 Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock, or
(c) issue and sell any other Equity Interests unless (i) such Equity Interests
shall be issued solely by the Lead Borrower and not by a Subsidiary of a Loan
Party, (ii) such Equity Interests provide that all dividends and other
Restricted Payments) in respect thereof shall be made solely in additional
shares of such Equity Interests, in lieu of cash, (iii) such Equity Interests
shall not be subject to redemption other than redemption at the option of the
Loan Party issuing such Equity Interests and in accordance with the limitations
contained in this Agreement, and (iv) all Restricted Payments in respect of such
Equity Interests are expressly subordinated to the Obligations.

 

-77-



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

(a) any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

(b) any Subsidiary which is a Loan Party may merge into any Subsidiary which is
a Loan Party or into a Borrower, provided that in any merger involving a
Borrower, such Borrower shall be the continuing or surviving Person;

(c) any Inactive Subsidiary may be dissolved or liquidated, provided that the
Net Proceeds, if any, of any such liquidation or dissolution shall be paid to a
Loan Party; and

(d) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, (x) the Lead Borrower may
issue or sell any Equity Interests (other than Disqualified Stock) provided a
Change of Control does not occur as a result thereof, (y) the Lead Borrower may
declare and make dividend payments or other distributions payable solely in the
stock or other Equity Interests (other than Disqualified Stock) of Lead Borrower
and (z) so long as no Default or Event of Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom:

(a) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the stock or other Equity Interests of
such Person;

(c) the Lead Borrower may make dividend payments to its shareholders on a
quarterly basis in an amount not to exceed the aggregate amount of federal,
state and local taxes payable by such shareholders attributable to the income of
the Lead Borrower and its Subsidiaries with respect to such Fiscal Quarter; and

(d) Lead Borrower may redeem from its officers, directors and employees stock
and stock equivalents provided the aggregate Restricted Payments permitted
(x) in any Fiscal Year of the Borrowers shall not exceed $250,000 and (y) during
the term of this Agreement shall not exceed $1,000,000.

 

-78-



--------------------------------------------------------------------------------

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
or make any payment in violation of any subordination terms of any Subordinated
Indebtedness, except:

(a) as long as no Default or Event of Default then exists, (i) regularly
scheduled or mandatory repayments, repurchases, redemptions or defeasances of
Permitted Indebtedness (other than Subordinated Indebtedness and any
Indebtedness owing under the Daisy License Agreement and the Media Services
Agreement), (ii) regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances Subordinated Indebtedness in accordance with the
subordination terms thereof or the applicable subordination agreement relating
thereto, and as long as the Payment Conditions are satisfied and in accordance
with the Business Plan, and (iii) regularly scheduled or mandatory payments of
any Indebtedness owing under the Daisy License Agreement and the Media Services
Agreement;

(b) voluntary prepayments, repurchases, redemptions or defeasances of:
(i) Permitted Indebtedness (but excluding on account of any Subordinated
Indebtedness) as long as the Payment Conditions are satisfied, and, with respect
to any Indebtedness owing under the Daisy License Agreement and the Media
Services Agreement, solely to the extent such action is also permitted under
either clause (m) or (o) of the definition of Permitted Investments, and
(ii) Subordinated Indebtedness in accordance with the subordination terms
thereof or the applicable subordination agreement relating thereto, and as long
as the Payment Conditions are satisfied and in accordance with the Business
Plan; and

(c) Permitted Refinancings of any such Indebtedness (but excluding any
Indebtedness owing under the Daisy License Agreement and the Media Services
Agreement).

7.08 Change in Nature of Business.

In the case of each of the Loan Parties, engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the Closing Date or any business substantially related or
incidental thereto.

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions described on Schedule 7.09 hereto,
(c) advances for commissions, travel and other similar purposes in the ordinary
course of business to directors, officers and employees, (d) the issuance of
Equity Interests in the Lead Borrower to any officer, director, employee or
consultant of the Lead Borrower or any of its Subsidiaries, (e) the payment of
reasonable fees and out-of-pocket costs to directors, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Lead Borrower or any of its
Subsidiaries, and (f) any issuances of securities of the Lead Borrower (other
than Disqualified Stock and other Equity Interests not permitted hereunder) or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment agreements, stock options and stock ownership
plans (in each case in respect of Equity Interests in the Lead Borrower) of the
Lead Borrower or any of its Subsidiaries.

 

-79-



--------------------------------------------------------------------------------

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Agent; provided, however, that this
clause (iv) shall not prohibit (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under clauses (c) or (f) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
(B) customary restrictions in leases, subleases, licenses and sublicenses
otherwise permitted by this Agreement so long as such restrictions relate only
to the assets subject thereto and (C) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business of
the Loan Parties; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose; or (b) for
purposes other than those permitted under this Agreement.

7.12 Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under (a) its Organization Documents in a manner adverse to the
Credit Parties, or (b) any Material Contract or Material Indebtedness (other
than on account of any refinancing thereof otherwise permitted hereunder), in
each case to the extent that such amendment, modification or waiver would result
in a Default or Event of Default under any of the Loan Documents, would be
materially adverse to the Credit Parties or otherwise would be reasonably likely
to have a Material Adverse Effect.

7.13 Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP.

7.14 Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked Accounts
unless the Loan Parties shall have delivered to the Agent appropriate DDA
Notifications (to the extent requested by Agent pursuant to the provisions of
Section 6.13(a)(iii) hereof) or Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise satisfactory to the Agent. No Loan
Party shall maintain any bank accounts or enter into any agreements with Credit
Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.13 hereof.

7.15 Inactive Subsidiaries.

(a) Permit any Inactive Subsidiary to (i) own any properties or assets in excess
of $1,000; (ii) have any Subsidiaries, Investments, Indebtedness or other
material liabilities; (iii) grant any Liens on or dispose of its assets other
than as permitted by Section 7.04 or Section 7.05; or (iv) conduct any
operations or business other than, activities related to its corporate existence
and any other activities relating to the foregoing in this clause (d).

 

-80-



--------------------------------------------------------------------------------

(b) Make any payments of principal or interest or otherwise with respect to any
Indebtedness owed to any Inactive Subsidiary.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any fee
due hereunder, or (ii) any interest on any Loan within three (3) Business Days
of the date due thereof, or (iii) any other amount payable hereunder or under
any other Loan Document within three (3) Business Days of the date due thereof;
or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII; or (ii) any Guarantor fails to
perform or observe any term, covenant or agreement contained in the Facility
Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for twenty (20) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of any
Guarantee thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $250,000; or

 

-81-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes, consents to the institution of or declares its intention to
institute any proceeding under any Debtor Relief Law, or makes an assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or a proceeding
shall be commenced or a petition filed, without the application or consent of
such Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for sixty (60) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within ten (10) days after its issuance
or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $500,000 (to the extent
not covered by independent third-party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of fifteen (15) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $500,000 or which would reasonably likely result in a Material Adverse
Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $500,000 or which would
reasonably likely result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or

 

-82-



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to suspend the operation of all or a
material portion of its business in the ordinary course, liquidate all or a
material portion of its assets or Store locations, or employ an agent or other
third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business; or

(m) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral; or

(n) Breach of Contractual Obligation. (i) Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of the Daisy
License Agreement or fails to observe or perform any other agreement or
condition relating to the Daisy License Agreement or contained in any instrument
or agreement evidencing, securing or relating thereto, or any default occurs
thereunder, (ii) any event occurs, the effect of which event is to cause, or to
permit JPL Daisy LLC or any other Person, to terminate the Daisy License
Agreement; or (iii) any Loan Party or any Subsidiary thereof fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any other Material Contract or
fails to observe or perform any other agreement or condition relating to any
such Material Contract or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the counterparty to such
Material Contract to terminate such Material Contract; or

(o) Indictment. The conviction of, or plea of guilty or nolo contendere by, any
Loan Party or any Subsidiary thereof, with respect to any felony;

(p) Guaranty. The termination or attempted termination of any Facility Guaranty
except as expressly permitted hereunder or under any other Loan Document; or

(q) Material Adverse Effect. A Material Adverse Effect shall occur.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

(a) declare the Commitments of each Lender to make Committed Loans to be
terminated, whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Loan Parties;

(c) [Reserved];

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

-83-



--------------------------------------------------------------------------------

(e) Credit Bidding. The Agent or any Lender may purchase, in any public or
private sale conducted under the provision of the UCC (including pursuant
section 9-610 and 9-620 of the UCC), the provisions of the Bankruptcy Code
(including pursuant to section 363 of the Bankruptcy Code) or at any sale or
foreclosure conducted by the Agent (whether by judicial action or otherwise) in
accordance with Applicable Law, all or any portion of the Collateral. The
Lenders hereby irrevocably authorize the Agent, upon written consent of the
Required Lenders, to Credit Bid (in an amount and on such terms as may be
directed by the Required Lenders) and purchase at any such sale (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral on behalf of and for the benefit of the Lenders.

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(f), the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, shall
automatically become effective, in each case without further act of the Agent or
any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Agent in the following order,
in each case whether or not such Obligations are allowed or allowable in any
bankruptcy or insolvency proceeding or under any Debtor Relief Law:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent;

Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Agent of that portion of the Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(excluding any Early Termination Fees), ratably among the Lenders in proportion
to the respective amounts described in this clause Fourth payable to them;

 

-84-



--------------------------------------------------------------------------------

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fifth held by them;

Sixth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations), ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Seventh held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

In accordance with Section 2.05(c), any amount on deposit as cash collateral
shall be applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX

THE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Salus to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and no Loan Party or any Subsidiary thereof shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the terms “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the hereunder
and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

-85-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties or a Lender. Upon the occurrence of a
Default or Event of Default, the Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the
Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.04 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is

 

-86-



--------------------------------------------------------------------------------

satisfactory to such Lender unless the Agent shall have received written notice
to the contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

9.06 Resignation of Agent. The Agent may at any time give written notice of its
resignation to the Lenders and the Lead Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Lead Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent hereunder.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related

 

-87-



--------------------------------------------------------------------------------

Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Except as
provided in Section 9.12, the Agent shall not have any duty or responsibility to
provide any Credit Party with any other credit or other information concerning
the affairs, financial condition or business of any Loan Party that may come
into the possession of the Agent.

9.08 [Reserved].

9.09 Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
Agent and such Credit Parties under Sections 2.09 and 10.04 of this Agreement or
under the Fee Letter) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.09 and 10.04 of this Agreement or under the Fee Letter.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agent, at its option and in its Permitted Discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations
for which no claim has been asserted), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 10.01;

 

-88-



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

(c) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Notice of Transfer. The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.

9.12 Reports and Financial Statements. By signing this Agreement, each Lender:

(a) [Reserved];

(b) is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates,
financial statements and other Borrower Materials required to be delivered by
the Lead Borrower hereunder and all commercial finance examinations and
appraisals of the Collateral received by the Agent (collectively, the
“Reports”);

(c) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy or completeness of any Borrower Materials, and shall
not be liable for any information contained in any Borrower Materials (including
any Report);

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports and other Borrower Materials confidential in
accordance with the provisions of Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report and
other Borrower Materials in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the Agent
and any such other Lender preparing a Report harmless from and against, the

 

-89-



--------------------------------------------------------------------------------

claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

9.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agent and the
Lenders in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States, can be perfected only by possession. Should
any Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

9.14 Indemnification of Agent. Without limiting the obligations of the Loan
Parties hereunder, the Lenders hereby agree to indemnify the Agent and any
Related Party, as the case may be, ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent and its Related Parties in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Agent and its Related Parties in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s and its Related
Parties’ gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Agent, with the
Consent of the Required Lenders, and the Lead Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Agent, and each such waiver
or Consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

(b) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Commitments hereunder or under any other Loan
Document without the written Consent of such Lender;

 

-90-



--------------------------------------------------------------------------------

(c) as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan held by such Lender, or (subject to clause (iv) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
or change the manner of computation of any financial ratio (including any change
in any applicable defined term) used in determining the Applicable Interest Rate
that would result in a reduction of any interest rate on any Loan or any fee
payable hereunder without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

(d) as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

(e) change any provision of this Section or the definition of “Applicable
Lenders”, “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written Consent of each Lender;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(g) except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;

(h) increase the Aggregate Commitments without the written Consent of each
Lender;

(i) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each Lender,
provided that the foregoing shall not limit the Permitted Discretion of the
Agent to change, establish or eliminate any Reserves;

(j) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for which a
Permitted Overadvance may remain outstanding without the written Consent of each
Lender; and

(k) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any other Loan
Document; and (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification

 

-91-



--------------------------------------------------------------------------------

requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, any Loan Document may be amended and waived with the written consent
of the Agent at the request of the Borrowers without the need to obtain the
consent of any Lender if such amendment or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities or
defects or (iii) to cause any Loan Document to be consistent with this Agreement
and the other Loan Documents.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(iii) Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent may, in its Permitted Discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-92-



--------------------------------------------------------------------------------

(c) The Internet. In no event shall the Agent or any of its Related Parties
(each, an “Agent Party”) have any liability to any Loan Party, any Lender, or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the internet.

(d) Change of Address, Etc. Each of the Loan Parties and the Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Lead Borrower and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notices (including Committed Loan Notices) purportedly
given by or on behalf of the Loan Parties even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Loan
Parties shall indemnify the Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

(b) Indemnification by the Loan Parties. Other than with respect to Taxes, which
are governed by Section 3.01, the Loan Parties shall indemnify the Agent (and
any sub-agent thereof), each other Credit Party, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless (on an after tax basis) from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any

 

-93-



--------------------------------------------------------------------------------

sub-agents thereof) and their Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid
by any Credit Party to, a Blocked Account Bank or other Person which has entered
into a control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have directly resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) directly
result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
any Agent, the assignment of any Commitment or Loan by any Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

-94-



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its Permitted Discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Agent upon
demand its Applicable Percentage (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section (b), (ii) by way of participation in accordance with the provisions
of subsection Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless the Agent otherwise consents (each such consent not
to be

 

-95-



--------------------------------------------------------------------------------

unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Person will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Agent, the applicable pro
rata share of Committed Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Committed Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from the Lenders having been
a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

-96-



--------------------------------------------------------------------------------

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Loan Parties, the Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Lead
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.07 as if such Participant was a Lender
hereunder. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section (b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender, acting for this
purpose as an agent of the Loan Parties, shall maintain at its offices a record
of each agreement or instrument effecting any participation and a register for
the recordation of the names and addresses of its Participants and their rights
with respect to principal amounts and other Obligations from time to time (each
a “Participation Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participation Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in each Participation Register shall be
conclusive absent manifest error and the Loan Parties, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in a Participant
Register as a Participant for all purposes of this Agreement (including, for the
avoidance of doubt, for purposes of entitlement to benefits under Section 3.01,
Section 3.04 and Section 10.08). The Participation Register shall be available
for inspection by the Lead Borrower, any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

-97-



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) [Reserved].

(i) Transactions by Salus Entity. Notwithstanding anything in this Agreement or
any other Loan Document to the contrary, (A) neither Salus nor any Affiliate
thereof (each, a “Salus Entity”) shall be required to comply with this
Section 10.06 in connection with any transaction involving any other Salus
Entity or any of its or their lenders or funding or financing sources, and no
Salus Entity shall have any obligation to disclose any such transaction to any
Person, and (B) there shall be no limitation or restriction on (i) the ability
of any Salus Entity to assign or otherwise transfer its rights and/or
obligations under this Agreement or any other Loan Document, any Commitment, any
Loan, or any other Obligation to any other Salus Entity or any lender or
financing or funding source of a Salus Entity or (ii) any such lender’s or
funding or financing source’s ability to assign or otherwise transfer its rights
and/or obligations under this Agreement or any other Loan Document, any
Commitment, any Loan, or any other Obligation; provided, however, that Salus
shall continue to be liable as a “Lender” under this Agreement and the other
Loan Documents unless such other Person complies with the provisions of this
Agreement to become a “Lender”.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in,

 

-98-



--------------------------------------------------------------------------------

any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Agent or the Required
Lenders, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the Lead
Borrower and the Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent

 

-99-



--------------------------------------------------------------------------------

or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf., or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied. Further, the
provisions of Sections 3.01, 3.04 and 10.04 and Article IX shall survive and
remain in full force and effect regardless of the repayment of the Obligations,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities as it shall reasonably deem
necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, and (y) any Obligations that may thereafter arise under
Section 10.04.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Agent, then such provisions shall be
deemed to be in effect only to the extent not so limited.

 

-100-



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT

 

-101-



--------------------------------------------------------------------------------

THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each

 

-102-



--------------------------------------------------------------------------------

Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) none of the Credit Parties has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Loan Parties with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any of the Credit Parties has
advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Act. No part of the
proceeds of the Loans will be used by the Loan Parties, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended. The Loan Parties shall, promptly following a
request by the Agent or any Lender, provide all documentation and other
information that the Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know you customer” and anti-money
laundering rules and regulations, including the Act.

10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

-103-



--------------------------------------------------------------------------------

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 [Reserved].

10.21 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under applicable Law and then, in any event, such Credit Party or
Affiliate will make reasonable commercial efforts to consult with the Agent
before issuing such press release or other public disclosure.

(b) Each Loan Party consents to the publication by the Agent or any Lender of
advertising material, including any “tombstone” or comparable advertising, on
its website or in other marketing materials of Agent, relating to the financing
transactions contemplated by this Agreement using any Loan Party’s name, product
photographs, logo, trademark or other insignia. The Agent or such Lender shall
provide a draft reasonably in advance of any advertising material to the Lead
Borrower for review and comment prior to the publication thereof. The Agent
reserves the right to provide to industry trade organizations and loan
syndication and pricing reporting services information necessary and customary
for inclusion in league table measurements.

10.22 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

-104-



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election during the continuance of an Event of Default, foreclose on any
security held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash and the Commitments have
been terminated. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

10.23 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

-105-



--------------------------------------------------------------------------------

10.24 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

DELIA*S, INC., as Lead Borrower By:   /s/ David J. Dick Name:   David J. Dick
Title:   Chief Financial Officer and Treasurer

 

DELIA*S DISTRIBUTION COMPANY, as a Borrower By:   /s/ David J. Dick Name:  
David J. Dick Title:   Chief Financial Officer and Treasurer

 

ALLOY MERCHANDISE, LLC, as a Borrower By:   /s/ David J. Dick Name:   David J.
Dick Title:   Chief Financial Officer and Treasurer

 

DELIA*S OPERATING COMPANY, as a Borrower By:   /s/ David J. Dick Name:   David
J. Dick Title:   Chief Financial Officer and Treasurer

 

DELIA* S RETAIL COMPANY, as a Borrower By:   /s/ David J. Dick Name:   David J.
Dick Title:   Chief Financial Officer and Treasurer

 

DELIA* S GROUP INC., as a Borrower By:   /s/ David J. Dick Name:   David J. Dick
Title:   Chief Financial Officer and Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DELIA* S BRAND LLC, as a Borrower By:   /s/ David J. Dick Name:   David J. Dick
Title:   Chief Financial Officer and Treasurer

 

AMG DIRECT, LLC, as a Borrower By:   /s/ David J. Dick Name:   David J. Dick
Title:   Chief Financial Officer and Treasurer

 

DELIA* S ASSETS CORP., as a Guarantor By:   /s/ David J. Dick Name:   David J.
Dick Title:   Chief Financial Officer and Treasurer

 

DACCS, INC., as a Guarantor By:   /s/ David J. Dick Name:   David J. Dick Title:
  Chief Financial Officer and Treasurer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as Administrative Agent and as Collateral Agent By:
  /s/ Jonas D.L. McCray Name:   Jonas D.L. McCray Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as a Lender By:   /s/ Jonas D.L. McCray Name:  
Jonas D.L. McCray Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01

Borrowers

dELiA*s Distribution Company

Alloy Merchandise, LLC

dELiA*s Operating Company

dELiA* s Retail Company

dELiA* s Group Inc.

dELiA* s Brand LLC

AMG Direct, LLC



--------------------------------------------------------------------------------

Schedule 1.02

Guarantors

dELiA* s Assets Corp.

DACCS, Inc.



--------------------------------------------------------------------------------

Schedule 1.03

Inactive Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Commitment      Applicable Percentage  

Salus Capital Partners, LLC

   $ 30,000,000         100 % 



--------------------------------------------------------------------------------

Schedule 5.01

Loan Parties Organizational Information

 

Name of

Company

  

Type of

Organization

  

Jurisdiction of

Organization

  

Organizational

Identification

Number

  

Federal

Taxpayer

Identification

Number

dELiA*s, Inc.

   Corporation    Delaware    3764172    20-3397172

dELiA*s

Distribution

Company

   Corporation    Delaware    2765579    23-2909076

Alloy

Merchandise,

LLC

   Limited Liability Company    Delaware    3588203    27-0037639

dELiA*s

Operating

Company

   Corporation    Delaware    2765574    13-3953765

dELiA*s

Retail

Company

   Corporation    Delaware    2785335    23-2920036

dELiA*s

Assets Corp.

   Corporation    Delaware    2782683    13-3963754

dELiA*s

Group Inc.

   Corporation    Delaware    2661121    13-3914035

dELiA*s

Brand LLC

   Limited Liability Company    Delaware    3622401    N/A

AMG Direct,

LLC

   Limited Liability Company    Delaware    3803968    20-1129236

DACCS, Inc.

   Corporation    Ohio    1741826    42-1750225



--------------------------------------------------------------------------------

Schedule 5.08(b)(1)

Owned Real Estate

 

Owner:   dELiA*s Distribution Company    Property Owned:   348 Poplar Street,
Hanover, Pennsylvania 17331 (York County) Mortgages:   None      



--------------------------------------------------------------------------------

1 of 8

Schedule 5.08(b)(2)

Leased Real Estate

 

STORE LISTING

     d   

EFFECTIVE APRIL 30, 2013

  

 

                                                  STORE HOURS               

    STORE # /NAME

  

ADDRESS 1

  

ADDRESS 2

  

CITY

   ST.    ZIP   

PHONE 1

  

PHONE 2

  

FAX

  

SUN

  

MON-THU

  

FRI

  

SAT

  

TYPE

   GROUP    DIST    EAS*

202

   Willowbrook Mall    2165 Willowbrook Mall       Wayne    NJ    07470   
(973) 256-2088    (973) 256-0552    (973) 256-4431    11A -7P    10A -9:30P   
10A -9:30P    10A -9:30P    Proto    AA    530    X/W

207

   Menlo Park Mall    100 Menlo Park Road    Suite 1230A    Edison    NJ   
08837    (732) 516-0511    (732) 516-0512    (732) 516-0513    11A -7P    10A -
9:30P    10A -9:30P    10A -9:30P    Hybrid    A    530    S/G

210

   Natick Mall    1245 Worcester Street    Space 2146    Natick    MA    01760
   (508) 647-9357    (508) 647-3182    (508) 647-9358    12P -6P    10A - 9P   
10A - 9P    10A - 9P    Proto    A    510    X/W

212

   Oxford Valley Mall    2300 East Lincoln Hwy    Suite 164    Langhorne    PA
   19047    (215) 891-1640    (215) 891-1641    (215) 891-1642    11A -6P    10A
- 9P    10A - 9P    10A - 9P    Hybrid    B    530    S/G

215

   Towson Town Center    825 Dulaney Valley Rd    Space 1045    Towson    MD   
21204    (410) 339-4650    (410) 296-1980    (410) 296-0842    12P -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    540    X/W

216

   The Plaza at King of Prussia    160 N. Gulph Road    Suite 1307    King of
Prussia    PA    19406    (610) 878-9477    (610) 878-9027    (610) 337-0582   
11A - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    AA    540    X/W

219

   Woodfield Shopping Center    5 Woodfield Shopping Center    Space L301   
Schaumburg    IL    60173    (847) 969-0296    (847) 969-0295    (847) 969-0297
   11A - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    A    610    X/W

229

   Roosevelt Field Mall    630 Old Country Rd    Space 1034    Garden City    NY
   11530    (516) 747-0930    (516) 747-0976    (516) 248-1343    11A - 7P   
10A - 9:30P    10A -9:30P    10A -9:30P    Proto    AA    520    X/W

233

   Bridgewater Commons    400 Commons Way    Space 3395    Bridgewater    NJ   
08807    (908) 541-0100    (908) 541-0330    (908) 541-1300    11A - 6P    10A -
9P    10A - 9P    10A - 9P    Hybrid    AA    530    S/G

241

   Lehigh Valley Mall    110 Lehigh Valley Mall       Whitehall    PA    18052
   (610) 266-5866    (610) 266-2935    (610) 266-3995    11A - 6P    10A - 9P   
10A - 9P    10A - 9P    Hybrid    B    540    S/G

242

   The Mall at Robinson    100 Robinson Center Drive    Space 2410    Pittsburgh
   PA    15205    (412) 490-4988    (412) 490-5261    (412) 490-4993    11A - 6P
   10A - 9P    10A -9:30P    10A -9:30P    Hybrid    C    540    S/G

250

   Crossgates Mall    1 Crossgates Mall Road    Space B-105    Albany    NY   
12203    (518) 218-0708    (518) 218-1004    (518) 869-2548    11A - 6P    10A -
9:30P    10A -9:30P    10A -9:30P    Hybrid    B    520    S/G

251

   The Parks at Arlington    3811 S. Cooper Street    Space 1410    Arlington   
TX    76015    (817) 472-7250    (817) 472-7215    (817) 466-7134    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Hybrid    C    650    S/G

256

   Easton Town Center    136 Easton Town Center    Space C-102    Columbus    OH
   43219    (614) 478-2976    (614) 478-3132    (614) 478-3196    12P - 6P   
10A - 9P    10A - 10P    10A - 10P    Proto    B    620    X/W

257

   Wolfchase Galleria    2760 N. Germantown Parkway    Space 2210    Memphis   
TN    38133    (901) 380-3440    (901) 380-3334    (901) 380-3334    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Hybrid    B    670    S/G

258

   Galleria @ Houston    5015 Westheimer Road    Space 3170    Houston    TX   
77056    (713) 627-1500    (713) 627-1501    (713) 627-1501    11A - 7P    10A -
9P    10A - 9P    10A - 9P    Hybrid    B    650    S/G

260

   Riverchase Galleria    2000 Riverchase Galleria    Space 276A    Hoover    AL
   35244    (205) 682-9696    (205) 682-9699    (205) 682-2969    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Hybrid    B    670    S/G

265

   Mall of Georgia    3333 Buford Drive    Space 1026    Buford    GA    30519
   (678) 714-5944    (678) 714-5945    (678) 714-9099    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Hybrid    A    670    S/G

267

   Short Pump Town Center    11800 West Broad St.    Suite 2032    Richmond   
VA    23233    (804) 364-3721    (804) 364-1741    (804) 360-9250    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    560    X/W

268

   Coastal Grand*    2000 Coastal Grand Circle    Suite 400    Myrtle Beach   
SC    29577    (843) 839-3740    (843) 839-3741    (843) 839-4744    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    560    X/W

269

   Montgomery Mall    130 Montgomery Mall       North Wales    PA    19454   
(215) 393-8241    (215) 393-8242    (215) 393-8245    11A - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    530    X/W

270

   Deptford Mall    1750 Deptford Center Rd.    Suite 2066    Deptford    NJ   
08096    (856) 845-0725    (856) 845-7451    (856) 845-5813    11A - 6P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    B    540    X/W

271

   Twelve Oaks    27666 Novi Road    Space C175    Novi    MI    48377    (248)
349-4151    (248) 349-4163    (248) 349-4229    11A - 6P    10A - 9P    10A - 9P
   10A - 9P    Proto    A    610    X/W

272

   Southpark Mall    4400 Sharon Road    Suite K06    Charlotte    NC    28211
   (704) 365-1654    (704) 365-1652    (704) 365-1656    12:30P -6P    10A - 9P
   10A - 9P    10A - 9P    Proto    B    560    X/W

273

   Northlake Mall    6801 Northlake Mall Drive    Suite 159/157    Charlotte   
NC    28216    (704) 921-2466    (704) 921-1690    (704) 921-4789    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    560    X/W

274

   Mall of America*    270 North Garden       Bloomington    MN    55425   
(952) 854-1865    (952) 854-1869    (952) 854-1766    11A - 7P    10A - 9:30P   
10A -9:30P    10A -9:30P    Proto    AA    630    X/W

275

   The Mall at Wellington Green    10300 West Forest Hill Blvd    Suite 172   
Wellington    FL    33414    (561) 333-9061    (561) 333-9096    (561) 333-9151
   11A - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    570    X/W

276

   Hamilton Mall    4403 Black Horse Pike    Suite 2042A    Mays Landing    NJ
   08330    (609) 569-7961    (609) 641-4638    (609) 484-3173    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    530    X/W

277

   The Town Center at Cobb    400 Ernest Barrett Parkway    Space 166   
Kennesaw    GA    30144    (770) 590-1810    (770) 590-1829    (770) 590-1908   
12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    B    670    X/W

278

   NorthPark Center    8687 North Central Expressway    Suite 2104    Dallas   
TX    75225    (214) 363-9359    (214) 363-9607    (214) 363-9674    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    A    650    X/W

279

   Southlake Town Square    331 Grand Avenue East       Southlake    TX    76092
   (817) 251-8362    (817) 251-8417    (817) 251-8461    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    650    X/W

280

   Firewheel Town Center    490 Cedar Sage Drive    Space L01    Garland    TX
   75040    (972) 496-3084    (972) 496-3143    (972) 496-3216    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    650    X/W

281

   Pheasant Lane Mall    310 Daniel Webster Highway    Space E211B    Nashua   
NH    03060    (603) 888-4092    (603) 888-6312    (603) 888-3140    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    510    X/W

 

        UPDATED 4.24.13    COMMUNICATIONS DIARY / STORE LISTING        



--------------------------------------------------------------------------------

2 of 8

 

STORE LISTING

     d   

EFFECTIVE APRIL 30, 2013

  

 

                                                  STORE HOURS               

    STORE # /NAME

  

ADDRESS 1

  

ADDRESS 2

  

CITY

   ST.    ZIP   

PHONE 1

  

PHONE 2

  

FAX

  

SUN

  

MON-THU

  

FRI

  

SAT

  

TYPE

   GROUP    DIST    EAS*

282

   Connecticut Post    1201 Boston Post Rd    Space 2424    Milford    CT   
06460    (203) 783-1629    (203) 783-1671    (203) 783-1685    11A -6P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    C    520    X/W

283

   Clay Terrace    14511 Clay Terrace Blvd    Space 100    Carmel    IN    46032
   (317) 587-1930    (317) 587-1942    (317) 587-1943    12P -6P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    620    X/W

284

   The Shops at Willowbend    6121 W. Park Blvd    Space A-113    Plano    TX   
75093    (972) 202-8901    (972) 202-8601    (972) 202-8590    12P -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    650    X/W

285

   Galleria @ Ft. Lauderdale    2368 East Sunrise Blvd    Space A-08    Ft.
Lauderdale    FL    33304    (954) 564-8780    (954) 564-8771    (954) 564-8773
   12P -6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    570    X/W

286

   The Greene    81 Chestnut St.    Space B-118    Beavercreek    OH    45440   
(937) 431-5357    (937) 431-5358    (937) 431-5359    12P -6P    10A - 9P    10A
- 10P    10A - 10P    Proto    C    620    X/W

287

   Staten Island Mall    2655 Richmond Ave    Space 2165    Staten Island    NY
   10314    (718) 983-0215    (718) 983-0287    (718) 983-0438    11A -6P    10A
- 9P    10A - 9P    10A - 9P    Proto    B    530    X/W

288

   Annapolis Mall    1516 Annapolis Mall       Annapolis    MD    21401    (410)
266-6488    (410) 266-3661    (410) 897-1008    11A -7P    10A - 9P    10A - 9P
   10A - 9P    Proto    B    540    X/W

289

   Bayshore Mall    5770 North Bayshore Drive    Space Q-112    Glendale    WI
   53217    (414) 332-9200    (414) 332-9201    (414) 332-9203    11A -6P    10A
- 9P    10A - 10P    10A - 10P    Proto    C    630    X/W

290

   Marketplace Mall    261 Miracle Mile Drive    Space A-10    Rochester    NY
   14623    (585)292-5320    (585)292-5322    (585)292-0244    11A -6P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    C    620    X/W

291

   The Avenue Carriage Crossing    4670 Merchants Park Circle    Suite 626   
Collierville    TN    38017    (901) 854-8737    (901) 854-8941    (901)
854-8796    12P -6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    670   
X/W

292

   Palisades Center    2740 Palisades Center Drive    Space C201    West Nyack
   NY    10994    (845) 358-3631    (845) 358-3783    (845) 358-3892    11A -7P
   10A - 9:30P    10A -9:30P    10A -9:30P    Proto    B    520    X/W

294

   Circle Center    49 West Maryland St.    Space G15A    Indianapolis    IN   
46204    (317) 237-4112    (317) 237-4129    (317) 237-4130    12P -6P    10A -
9P    10A - 9P    10A - 9P    Proto    C    620    X/W

295

   Holyoke Mall    50 Holyoke St.    Space H208    Holyoke    MA    01041   
(413) 534-0913    (413) 536-2031    (413) 536-2042    11A -6P    10A - 9:30P   
10A -9:30P    10A -9:30P    Proto    B    510    X/W

296

   Hanes Mall    3320 Silas Creek Parkway    Space 416    Winston-Salem    NC   
27103    (336) 659-1888    (336) 768-2160    (336) 659-0490    12P -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    560    X/W

297

   Sarasota Square    8201 South Tamiami Trail North    Space A-19    Sarasota
   FL    34238    (941) 925-0530    (941) 925-0234    (941) 925-0504   
12P -5:30P    10A - 9P    10A - 9P    10A - 9P    Proto    B    570    X/W

298

   Jordan Creek Town Center    101 Jordan Creek Parkway    Space 12565    West
Des Moines    IA    50266    (515) 327-2090    (515) 327-2091    (515) 327-2092
   11A - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    B    630    X/W

299

   The Avenues    10300 Southside Boulevard    Space 2125    Jacksonville    FL
   32256    (904) 363-2034    (904) 363-6965    (904) 363-6954    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    570    X/W

301

   Independence Center    2092 Independence Center    Space K04A    Independence
   MO    64057    (816) 795-1210    (816) 795-1217    (816) 795-7669    12P - 6P
   10A - 9P    10A - 9P    10A - 9P    Proto    C    630    X/W

303

   Promenade @ Bolingbrook**    627 East Boughton Road    Suite 105   
Bolingbrook    IL    60440    (630) 783-2491    (630) 783-2492    (630) 783-2471
   11A - 6P    10A - 9P    10A -9P    10A - 9P    Proto    C    610    X/W

304

   Shops @ Sunset Place    5701 Sunset Drive    Suite 126    South Miami    FL
   33143    (786) 268-7630    (786) 268-7631    (786) 268-7632    11A - 9P   
11A - 10P    11A - 11P    11A - 11P    Proto    C    570    X/W

305

   Charleston Town Center    2015 Charleston Town Center    Space 2015   
Charleston    WV    25312    (304) 344-1093    (304) 344-1431    (304) 344-1519
   12:30P -6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    560    X/W

306

   Chesterfield Mall    43 Chesterfield Mall    Space 156    Chesterfield    MO
   63017    (636) 536-4316    (636) 536-4178    (636) 536-4418    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    630    X/W

307

   Polaris Fashion Place    1500 Polaris Parkway    Space 2178    Columbus    OH
   43240    (614) 781-1374    (614) 781-1382    (614) 781-1386    12P - 6P   
10A - 9P    10A -9:30P    10A -9:30P    Proto    B    620    X/W

308

   Columbiana Centre    100 Columbiana Circle    Space 1420    Columbia    SC   
29212    (803) 407-5734    (803) 407-5827    (803) 407-0757    1:30P - 6P    10A
- 9P    10A - 9P    10A - 9P    Proto    B    560    X/W

309

   Walden Galleria    1 Walden Galleria    Space TH102    Cheektowaga    NY   
14225    (716) 681-3573    (716) 681-3782    (716) 681-3920    10A - 7P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    B    620    X/W

311

   Coconut Point    23106 Fashion Drive    Space W13    Estero    FL    33928   
(239) 390-1878    (239) 390-2290    (239) 390-2423    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    C    570    X/W

313

   Zona Rosa    7101 NW 86th Terrace    Space A-107    Kansas City    MO   
64153    (816) 746-4938    (816) 746-4953    (816) 746-4980    11A-6P    10A -
9P    10A-9P    10A-9P    Proto    C    630    X/W

315

   The Shops at Highland Village    1700 Cottonwood Creek    Suite 150   
Highland Village    TX    75077    (972) 317-4302    (972) 317-4656    (972)
317-7191    12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    650   
X/W

316

   Southlake 2    1975 Southlake Mall    Unit # DO-408    Merrillville    IN   
46410    (219) 791-0560    (219) 791-0609    (219) 791-0885    11A - 6P   
10A-9P    10A-9P    10A - 9P    Proto    B    610    X/W

318

   The Shoppes at Buckland Hills    194 Buckland Hills Drive    Space 1150   
Manchester    CT    06040    (860) 648-9084    (860) 648-9218    (860) 648-9634
   12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    B    520    X/W

319

   The Avenue Murfreesboro    2615 Medical Center Parkway    Suite 1360   
Murfreesboro    TN    37129    (615) 895-5097    (615) 895-5067    (615)
896-0415    12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    670   
X/W

320

   Mall at Partridge Creek*    17420 Hall Road    Space 147    Clinton Township
   MI    48038    (586) 228-1862    (586) 228-1893    (586) 228-1932    11A - 6P
   10A - 9P    10A - 9P    10A - 9P    Proto    B    610    X/W

321

   Lakeline Mall    11200 Lakeline Mall Drive    Space C01    Cedar Park    TX
   78613    (512) 258-5590    (512) 258-5947    (512) 258-1723    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    650    X/W

322

   Emerald Square    999 S. Washington Street    Space 144    North Attleboro   
MA    02760    (508) 699-9537    (508) 699-9541    (508) 695-4021    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    510    X/W

 

        UPDATED 4.24.13    COMMUNICATIONS DIARY / STORE LISTING        



--------------------------------------------------------------------------------

3 of 8

 

STORE LISTING

     d   

EFFECTIVE APRIL 30, 2013

  

 

                                                  STORE HOURS               

    STORE # /NAME

  

ADDRESS 1

  

ADDRESS 2

  

CITY

   ST.    ZIP   

PHONE 1

  

PHONE 2

  

FAX

  

SUN

  

MON-THU

  

FRI

  

SAT

  

TYPE

   GROUP    DIST    EAS*

323

   North Point    2112 North Point Circle       Alpharetta    GA    30022   
(678) 339-0268    (678) 339-0451    (678) 339-9525    12P -7P    10A - 9P    10A
- 9P    10A - 9P    Proto    B    670    X/W

324

   South Park Center    428 South Park Center       Strongsville    OH    44136
   (440) 238-0741    (440) 238-0882    (440) 238-1374    11A -6P    10A - 9P   
10A - 9P    10A - 9P    Proto    C    620    X/W

325

   The Mall in Columbia    10300 Little Patuxent Parkway    Space 2610   
Columbia    MD    21044    (410) 740-7162    (410) 740-7462    (410) 730-6719   
12P -6P    10A - 9P    10A - 9P    10A - 9P    Proto    A    540    X/W

326

   Westroads Mall    10000 California Street    Suite 3208    Omaha    NE   
68114    (402) 393-0046    (402) 393-2603    (402) 393-7718    11A -6P    10A -
9P    10A - 9P    10A - 9P    Proto    C    630    X/W

328

   Burnsville Center    2053 Burnsville Center       Burnsville    MN    55306
   (952) 898-2007    (952) 898-5142    (952) 898-7159    11A -6P    10A - 9P   
10A - 9P    10A - 9P    Proto    C    630    X/W

331

   The Shops at Fallen Timbers    2200 Maple Street    Space 460    Maumee    OH
   43537    (419) 878-2604    (419) 878-3548    (419) 878-3711    12P -6P    10A
- 9P    10A - 9P    10A - 9P    Proto    C    620    X/W

332

   Beachwood Place    26300 Cedar Road    Space 2095    Beachwood    OH    44122
   (216) 378-2903    (216) 378-2904    (216) 378-9316    12P -6P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    620    X/W

333

   Orchard Town Center*    14647 Delaware Street    Suite 700    Westminster   
CO    80023    (303) 450-0990    (303) 450-1685    (303) 450-1777    11A -6P   
11A - 8P    10A - 9P    10A - 9P    Proto    C    640    X/W

334

   Southcenter Mall    2606 Southcenter       Tukwila    WA    98188    (206)
243-1692    (206) 243-6983    (206) 243-3186    11A -7P    10A - 9P    10A - 9P
   10A - 9P    Proto    C    640    X/W

335

   Yorktown Center    205A Yorktown Mall       Lombard    IL    60148    (630)
495-5760    (630) 495-5962    (630) 495-6150    11A -6P    10A - 9P    10A - 9P
   10A - 9P    Proto    B    610    X/W

336

   Burlington Mall    75 Middlesex Turnpike    Space 1025B    Burlington    MA
   01803    (781) 221-8573    (781) 272-1732    (781) 272-0826    11A -6P    10A
- 9P    10A - 9P    10A - 9P    Proto    A    510    X/W

338

   Streets of Brentwood**    2535 Sand Creek Road    Ste 128, Bldg C   
Brentwood    CA    94513    (925) 513-7966    (925) 513-8128    (925) 513-9346
   11A -6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    640    X/W

339

   Galleria @ Roseville    1151 Galleria Blvd    Suite 2170    Roseville    CA
   95678    (916) 774-1680    (916) 774-1682    (916) 774-1683    11A -7P    10A
- 9P    10A - 9P    10A - 9P    Proto    B    640    X/W

340

   La Plaza Mall    2200 South 10th Street    Space F15A    McAllen    TX   
78503    (956) 630-3661    (956) 630-3220    (956) 630-3470    11A -7P    10A -
9P    10A - 9P    10A - 9P    Proto    B    570    X/W

341

   Mall of Louisiana    6401 Bluebonnet Blvd    Space 1104    Baton Rouge    LA
   70836    (225) 766-6704    (225) 766-6702    (225) 766-6289    12P -6P    10A
- 9P    10A - 9P    10A - 9P    Proto    B    570    X/W

342

   Fox Valley Mall    2428 Fox Valley Center    Space B9A    Aurora    IL   
60504    (630) 585-5863    (630) 585-5872    (630) 585-7068    11A -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    610    X/W

343

   The Mall at Rockingham    99 Rockingham Park Blvd    Space W245    Salem   
NH    03079    (603) 870-9004    (603) 870-9005    (603) 870-9016    11A -6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    510    X/W

344

   Northshore Mall    210 Andover Street    Space W108A    Peabody    MA   
01960    (978) 531-6438    (978) 531-6436    (978) 531-6481    11A -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    510    X/W

345

   The Maine Mall    364 Maine Mall Road    Space S171    South Portland    ME
   04106    (207) 253-1666    (207) 253-1677    (207) 253-1680    11A -6P    10A
- 9P    10A - 9P    10A - 9P    Proto    B    510    X/W

350

   Smith Haven Mall    450 Smith Haven Mall    Space D03B    Lake Grove    NY   
11755    (631) 265-2012    (631) 265-2347    (631) 265-0867    11A -6P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    AA    520    X/W

351

   Livingston Mall    112 Eisenhower Parkway    Space 1021A    Livingston    NJ
   07039    (973) 994-1761    (973) 994-1797    (973) 535-1013    11A -6P    10A
- 9P    10A - 9P    10A -9:30P    Proto    B    530    X/W

352

   Fox River Mall    4301 W. Wisconsin Ave    Space 511    Appleton    WI   
54913    (920) 830-3093    (920) 830-3184    (920) 830-3249    10A -7P    10A -
9P    10A - 9P    9A - 9P    Proto    C    630    X/W

353

   West Town Mall    7600 Kingston Pike    Space 1098A    Knoxville    TN   
37919    (865) 692-1915    (865) 692-1091    (865) 531-1515    12P -6P    10A -
9P    10A - 9P    10A - 9P    Proto    C    670    X/W

354

   South Shore Plaza    250 Granite Street    Space 2047A    Braintree    MA   
02184    (781) 356-0149    (781) 356-0467    (781) 848-3076    11A -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    510    X/W

355

   Tucson Mall    4500 N. Oracle Road    Space 221    Tucson    AZ    85705   
(520) 293-3084    (520) 293-3481    (520)293-3884    12P-6P    10A-9P    10A-9P
   10A-9P    Proto    C    640    X/W

356

   Christiana Mall    150 Christiana Mall       Newark    DE    19702    (302)
453-7391    (302) 453-7415    (302) 454-1024    11A -6P    10A - 9:30P    10A
-9:30P    10A -9:30P    Proto    AA    540    X/W

357

   Park Place Mall    5870 East Broadway Blvd.    Space 214    Tucson    AZ   
85711    (520) 514-0608    (520) 514-0686    (520) 514-9248    11A-6P    10A-9P
   10A-9P    10A-9P    Proto    C    640    X/W

359

   Garden State Plaza    1 Garden State    Space 1037    Paramus    NJ    07652
   (201) 843-0287    (201) 843-0308    (201) 843-0507    closed    10A-9:30P   
10A-9:30P    10A-9:30P    Proto    AA    520    X/W

362

   Plaza Bonita    3030 Plaza Bonita Rd    Space 2082    National City    CA   
91950    (619) 470-3071    (619)470-1364    (619)470-2311    11A-7P    10A-9P   
10A-9P    10A-9P    Proto    C    640    X/W

363

   RiverTown Crossing    3700 Rivertown Pkwy S.W.    Space 1144    Grandville   
MI    49418    (616) 534-6860    (616)534-6913    (616)534-7151    11A-6P   
10A-9P    10A-9P    10A-9P    Proto    B    610    X/W

364

   Bangor Mall    663 Stillwater Avenue    Space 1097A    Bangor    ME    04401
   (207) 945-9018    (207) 945-9041    (207) 945-9052    11A-6P    10A-9P   
10A-9P    10A-9P    Proto    C    510    X/W

368

   Peninsula Town Center    2561 McMenamin St       Hampton    VA    23666   
(757) 825-0856    (757) 838-3015    (757) 838-3213    12P-6P    10A-9P   
10A-10P    10A-10P    Proto    C    560    X/W

 

        UPDATED 4.24.13    COMMUNICATIONS DIARY / STORE LISTING        



--------------------------------------------------------------------------------

4 of 8

 

STORE LISTING

     d   

EFFECTIVE APRIL 30, 2013

  

 

                                                  STORE HOURS               

    STORE # /NAME

  

ADDRESS 1

  

ADDRESS 2

  

CITY

   ST.    ZIP   

PHONE 1

  

PHONE 2

  

FAX

  

SUN

  

MON-THU

  

FRI

  

SAT

  

TYPE

   GROUP    DIST    EAS*

373

   Rockaway Town Square    301 Mt. Hope Ave    Space 2093A    Rockaway    NJ   
07866    (973) 366-2738    (973) 328-1030    (973) 328-1685    11A-6P   
10A-9:30P    10A-9:30P    10A-9:30P    Proto    B    530    X/W

374

   The Westchester    125 Westchester Ave    Suite 3060    White Plains    NY   
10601    (914) 682-3085    (914) 682-3096    (914) 682-3274    11A -6P    10A -
9P    10A - 9P    10A - 9P    Proto    A    520    X/W

375

   Providence Place    127 Providence Place    Space 5080    Providence    RI   
02903    (401) 808-6808    (401) 808-6809    (401) 808-6813    12P -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    510    X/W

376

   Hawthorn Center    122 Hawthorn Center    Space 304    Vernon Hills    IL   
60061    (847) 573-1145    (847) 573-1152    (847) 573-1159    11A -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    610    X/W

 

* denotes store with summer hours

Summer hours

 

268

   Coastal Grand    M-Sa 10A—10P, Su 12P—7P    June—Sept   

333

   Orchard    M-Th 11A—9P, Fri, Sat 10A—9P Sun 11A—6P    May—Aug   

 

        UPDATED 4.24.13    COMMUNICATIONS DIARY / STORE LISTING        



--------------------------------------------------------------------------------

5 of 8

SCHEDULE 1(B)

 

STORE LISTING BY STATE     

EFFECTIVE APRIL 30, 2013

  

 

                                                  STORE HOURS               

    STORE # /NAME

  

ADDRESS 1

  

ADDRESS 2

  

CITY

   ST.    ZIP   

PHONE 1

  

PHONE 2

  

FAX

  

SUN

  

MON-THU

  

FRI

  

SAT

  

TYPE

   GROUP    DIST    EAS*

260

   Riverchase Galleria    2000 Riverchase Galleria    Space 276A    Hoover    AL
   35244    (205) 682-9696    (205) 682-9699    (205) 682-2969    12P -6P    10A
- 9P    10A -9P    10A -9P    Hybrid    B    670    S/G

355

   Tucson Mall    4500 N. Oracle Road    Space 221    Tucson    AZ    85705   
(520) 293-3084    (520) 293-3481    (520)293-3884    12P-6P    10A-9P    10A-9P
   10A-9P    Proto    C    640    X/W

357

   Park Place Mall    5870 East Broadway Blvd.    Space 214    Tucson    AZ   
85711    (520) 514-0608    (520) 514-0686    (520) 514-9248    11A-6P    10A-9P
   10A-9P    10A-9P    Proto    C    610    X/W

338

   Streets of Brentwood**    2535 Sand Creek Road    Ste 128, Bldg C   
Brentwood    CA    94513    (925) 513-7966    (925) 513-8128    (925) 513-9346
   11A -6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    570    X/W

339

   Galleria @ Roseville    1151 Galleria Blvd    Suite 2170    Roseville    CA
   95678    (916) 774-1680    (916) 774-1682    (916) 774-1683    11A -7P    10A
- 9P    10A - 9P    10A - 9P    Proto    B    570    X/W

362

   Plaza Bonita    3030 Plaza Bonita Rd    Space 2082    National City    CA   
91950    (619) 470-3071    (619)470-1364    (619)470-2311    11A-7P    10A-9P   
10A-9P    10A-9P    Proto    C    560    X/W

333

   Orchard Town Center*    14647 Delaware Street    Suite 700    Westminster   
CO    80023    (303) 450-0990    (303) 450-1685    (303) 450-1777    11A -6P   
11A - 8P    10A - 9P    10A - 9P    Proto    C    640    X/W

282

   Connecticut Post    1201 Boston Post Rd    Space 2424    Milford    CT   
06460    (203) 783-1629    (203) 783-1671    (203) 783-1685    11A -6P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    C    520    X/W

318

   The Shoppes at Buckland Hills    194 Buckland Hills Drive    Space 1150   
Manchester    CT    06040    (860) 648-9084    (860) 648-9218    (860) 648-9634
   12P -6P    10A - 9P    10A - 9P    10A - 9P    Proto    B    520    X/W

356

   Christiana Mall    150 Christiana Mall       Newark    DE    19702    (302)
453-7391    (302) 453-7415    (302) 454-1024    11A - 6P    10A - 9:30P   
10A -9:30P    10A -9:30P    Proto    AA    520    X/W

275

   The Mall at Wellington Green    10300 West Forest Hill Blvd    Suite 172   
Wellington    FL    33414    (561) 333-9061    (561) 333-9096    (561) 333-9151
   11A - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    570    X/W

285

   Galleria @ Ft. Lauderdale    2368 East Sunrise Blvd    Space A-08    Ft.
Lauderdale    FL    33304    (954) 564-8780    (954) 564-8771    (954) 564-8773
   12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    570    X/W

297

   Sarasota Square    8201 South Tamiami Trail North    Space A-19    Sarasota
   FL    34238    (941) 925-0530    (941) 925-0234    (941) 925-0504   
12P -5:30P    10A - 9P    10A - 9P    10A - 9P    Proto    B    570    X/W

299

   The Avenues    10300 Southside Boulevard    Space 2125    Jacksonville    FL
   32256    (904) 363-2034    (904) 363-6965    (904) 363-6954    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    570    X/W

304

   Shops @ Sunset Place    5701 Sunset Drive    Suite 126    South Miami    FL
   33143    (786) 268-7630    (786) 268-7631    (786) 268-7632    11A - 9P   
11A - 10P    11A - 11P    11A -11P    Proto    C    570    X/W

311

   Coconut Point    23106 Fashion Drive    Space W13    Estero    FL    33928   
(239) 390-1878    (239) 390-2290    (239) 390-2423    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    C    570    X/W

265

   Mall of Georgia    3333 Buford Drive    Space 1026    Buford    GA    30519
   (678) 714-5944    (678) 714-5945    (678) 714-9099    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Hybrid    A    670    S/G

277

   The Town Center at Cobb    400 Ernest Barrett Parkway    Space 166   
Kennesaw    GA    30144    (770) 590-1810    (770) 590-1829    (770) 590-1908   
12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    B    670    X/W

323

   North Point    2112 North Point Circle       Alpharetta    GA    30022   
(678) 339-0268    (678) 339-0451    (678) 339-9525    12P - 7P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    670    X/W

298

   Jordan Creek Town Center    101 Jordan Creek Parkway    Space 12565    West
Des Moines    IA    50266    (515) 327-2090    (515) 327-2091    (515) 327-2092
   11A - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    B    630    X/W

219

   Woodfield Shopping Center    5 Woodfield Shopping Center    Space L301   
Schaumburg    IL    60173    (847) 969-0296    (847) 969-0295    (847) 969-0297
   11A - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    A    610    X/W

303

   Promenade @ Bolingbrook**    627 East Boughton Road    Suite 105   
Bolingbrook    IL    60440    (630) 783-2491    (630) 783-2492    (630) 783-2471
   11A - 6P    10A - 9P    10A -9P    10A - 9P    Proto    C    610    X/W

335

   Yorktown Center    205A Yorktown Mall       Lombard    IL    60148    (630)
495-5760    (630) 495-5962    (630) 495-6150    11A - 6P    10A - 9P    10A - 9P
   10A - 9P    Proto    B    610    X/W

342

   Fox Valley Mall    2428 Fox Valley Center    Space B9A    Aurora    IL   
60504    (630) 585-5863    (630) 585-5872    (630) 585-7068    11A - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    510    X/W

376

   Hawthorn Center    122 Hawthorn Center    Space 304    Vernon Hills    IL   
60061    (847) 573-1145    (847) 573-1152    (847) 573-1159    11A - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    610    X/W

283

   Clay Terrace    14511 Clay Terrace Blvd    Space 100    Carmel    IN    46032
   (317) 587-1930    (317) 587-1942    (317) 587-1943    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    620    X/W

294

   Circle Center    49 West Maryland St.    Space G15A    Indianapolis    IN   
46204    (317) 237-4112    (317) 237-4129    (317) 237-4130    12P - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    C    620    X/W

316

   Southlake 2    1975 Southlake Mall    Unit # DO-408    Merrillville    IN   
46410    (219) 791-0560    (219) 791-0609    (219) 791-0885    11A - 6P   
10A-9P    10A-9P    10A - 9P    Proto    B    610    X/W

341

   Mall of Louisiana    6401 Bluebonnet Blvd    Space 1104    Baton Rouge    LA
   70836    (225) 766-6704    (225) 766-6702    (225) 766-6289    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    510    X/W

210

   Natick Mall    1245 Worcester Street    Space 2146    Natick    MA    01760
   (508) 647-9357    (508) 647-3182    (508) 647-9358    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    A    510    X/W

295

   Holyoke Mall    50 Holyoke St.    Space H208    Holyoke    MA    01041   
(413) 534-0913    (413) 536-2031    (413) 536-2042    11A - 6P    10A - 9:30P   
10A - 9:30P    10A -9:30P    Proto    B    510    X/W

322

   Emerald Square    999 S. Washington Street    Space 144    North Attleboro   
MA    02760    (508) 699-9537    (508) 699-9541    (508) 695-4021    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    510    X/W

336

   Burlington Mall    75 Middlesex Turnpike    Space 1025B    Burlington    MA
   01803    (781) 221-8573    (781) 272-1732    (781) 272-0826    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    A    510    X/W

 

        UPDATED 4.24.13    COMMUNICATIONS DIARY / STORE LISTING        



--------------------------------------------------------------------------------

6 of 8

 

STORE LISTING BY STATE     

EFFECTIVE APRIL 30, 2013

  

 

                                                  STORE HOURS               

    STORE # /NAME

  

ADDRESS 1

  

ADDRESS 2

  

CITY

   ST.    ZIP   

PHONE 1

  

PHONE 2

  

FAX

  

SUN

  

MON-THU

  

FRI

  

SAT

  

TYPE

   GROUP    DIST    EAS*

344

   Northshore Mall    210 Andover Street    Space W108A    Peabody    MA   
01960    (978) 531-6438    (978) 531-6436    (978) 531-6481    11A -6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    520    X/W

354

   South Shore Plaza    250 Granite Street    Space 2047A    Braintree    MA   
02184    (781) 356-0149    (781) 356-0467    (781) 848-3076    11A - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    540    X/W

215

   Towson Town Center    825 Dulaney Valley Rd    Space 1045    Towson    MD   
21204    (410) 339-4650    (410) 296-1980    (410) 296-0842    12P - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    540    X/W

288

   Annapolis Mall    1516 Annapolis Mall       Annapolis    MD    21401    (410)
266-6488    (410) 266-3661    (410) 897-1008    11A - 7P    10A - 9P    10A - 9P
   10A - 9P    Proto    B    540    X/W

325

   The Mall in Columbia    10300 Little Patuxent Parkway    Space 2610   
Columbia    MD    21044    (410) 740-7162    (410) 740-7462    (410) 730-6719   
12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    A    540    X/W

345

   The Maine Mall    364 Maine Mall Road    Space S171    South Portland    ME
   04106    (207) 253-1666    (207) 253-1677    (207) 253-1680    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    530    X/W

364

   Bangor Mall    663 Stillwater Avenue    Space 1097A    Bangor    ME    04401
   (207) 945-9018    (207) 945-9041    (207) 945-9052    11A-6P    10A-9P   
10A-9P    10A-9P    Proto    C    520    X/W

271

   Twelve Oaks    27666 Novi Road    Space C175    Novi    MI    48377    (248)
349-4151    (248) 349-4163    (248) 349-4229    11A - 6P    10A - 9P    10A - 9P
   10A - 9P    Proto    A    610    X/W

320

   Mall at Partridge Creek*    17420 Hall Road    Space 147    Clinton Township
   MI    48038    (586) 228-1862    (586) 228-1893    (586) 228-1932    11A - 6P
   10A - 9P    10A - 9P    10A - 9P    Proto    B    610    X/W

363

   RiverTown Crossing    3700 Rivertown Pkwy S.W.    Space 1144    Grandville   
MI    49418    (616) 534-6860    (616)534-6913    (616)534-7151    11A-6P   
10A-9P    10A-9P    10A-9P    Proto    B    530    X/W

274

   Mall of America*    270 North Garden       Bloomington    MN    55425   
(952) 854-1865    (952) 854-1869    (952) 854-1766    11A - 7P    10A - 9:30P   
10A -9:30P    10A -9:30P    Proto    AA    630    X/W

328

   Burnsville Center    2053 Burnsville Center       Burnsville    MN    55306
   (952) 898-2007    (952) 898-5142    (952) 898-7159    11A - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    C    630    X/W

301

   Independence Center    2092 Independence Center    Space K04A    Independence
   MO    64057    (816) 795-1210    (816) 795-1217    (816) 795-7669    12P - 6P
   10A - 9P    10A - 9P    10A - 9P    Proto    C    630    X/W

306

   Chesterfield Mall    43 Chesterfield Mall    Space 156    Chesterfield    MO
   63017    (636) 536-4316    (636) 536-4178    (636) 536-4418    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    630    X/W

313

   Zona Rosa    7101 NW 86th Terrace    Space A-107    Kansas City    MO   
64153    (816) 746-4938    (816) 746-4953    (816) 746-4980    11A-6P    10A -
9P    10A-9P    10A-9P    Proto    C    630    X/W

272

   Southpark Mall    4400 Sharon Road    Suite K06    Charlotte    NC    28211
   (704) 365-1654    (704) 365-1652    (704) 365-1656    12:30P -6P    10A - 9P
   10A - 9P    10A - 9P    Proto    B    560    X/W

273

   Northlake Mall    6801 Northlake Mall Drive    Suite 159/157    Charlotte   
NC    28216    (704) 921-2466    (704) 921-1690    (704) 921-4789    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    560    X/W

296

   Hanes Mall    3320 Silas Creek Parkway    Space 416    Winston-Salem    NC   
27103    (336) 659-1888    (336) 768-2160    (336) 659-0490    12P - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    560    X/W

326

   Westroads Mall    10000 California Street    Suite 3208    Omaha    NE   
68114    (402) 393-0046    (402) 393-2603    (402) 393-7718    11A - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    C    630    X/W

281

   Pheasant Lane Mall    310 Daniel Webster Highway    Space E211B    Nashua   
NH    03060    (603) 888-4092    (603) 888-6312    (603) 888-3140    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    510    X/W

343

   The Mall at Rockingham    99 Rockingham Park Blvd    Space W245    Salem   
NH    03079    (603) 870-9004    (603) 870-9005    (603) 870-9016    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    510    X/W

202

   Willowbrook Mall    2165 Willowbrook Mall       Wayne    NJ    07470    (973)
256-2088    (973) 256-0552    (973) 256-4431    11A - 7P    10A - 9:30P    10A
-9:30P    10A - 9:30P    Proto    AA    530    X/W

207

   Menlo Park Mall    100 Menlo Park Road    Suite 1230A    Edison    NJ   
08837    (732) 516-0511    (732) 516-0512    (732) 516-0513    11A - 7P    10A -
9:30P    10A -9:30P    10A -9:30P    Hybrid    A    530    S/G

233

   Bridgewater Commons    400 Commons Way    Space 3395    Bridgewater    NJ   
08807    (908) 541-0100    (908) 541-0330    (908) 541-1300    11A - 6P    10A -
9P    10A - 9P    10A - 9P    Hybrid    AA    530    S/G

270

   Deptford Mall    1750 Deptford Center Rd.    Suite 2066    Deptford    NJ   
08096    (856) 845-0725    (856) 845-7451    (856) 845-5813    11A - 6P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    B    540    X/W

276

   Hamilton Mall    4403 Black Horse Pike    Suite 2042A    Mays Landing    NJ
   08330    (609) 569-7961    (609) 641-4638    (609) 484-3173    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    530    X/W

351

   Livingston Mall    112 Eisenhower Parkway    Space 1021A    Livingston    NJ
   07039    (973) 994-1761    (973) 994-1797    (973) 535-1013    11A - 6P   
10A - 9P    10A - 9P    10A -9:30P    Proto    B    670    X/W

359

   Garden State Plaza    1 Garden State    Space 1037    Paramus    NJ    07652
   (201) 843-0287    (201) 843-0308    (201) 843-0507    closed    10A-9:30P   
10A-9:30P    10A-9:30P    Proto    AA    510    X/W

373

   Rockaway Town Square    301 Mt. Hope Ave    Space 2093A    Rockaway    NJ   
07866    (973) 366-2738    (973) 328-1030    (973) 328-1685    11A-6P   
10A-9:30P    10A-9:30P    10A-9:30P    Proto    B    530    X/W

229

   Roosevelt Field Mall    630 Old Country Rd    Space 1034    Garden City    NY
   11530    (516) 747-0930    (516) 747-0976    (516) 248-1343    11A - 7P   
10A - 9:30P    10A -9:30P    10A -9:30P    Proto    AA    520    X/W

250

   Crossgates Mall    1 Crossgates Mall Road    Space B-105    Albany    NY   
12203    (518) 218-0708    (518) 218-1004    (518) 869-2548    11A - 6P    10A -
9:30P    10A -9:30P    10A -9:30P    Hybrid    B    520    S/G

287

   Staten Island Mall    2655 Richmond Ave    Space 2165    Staten Island    NY
   10314    (718) 983-0215    (718) 983-0287    (718) 983-0438    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    530    X/W

290

   Marketplace Mall    261 Miracle Mile Drive    Space A-10    Rochester    NY
   14623    (585)292-5320    (585)292-5322    (585)292-0244    11A - 6P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    B    620    X/W

 

        UPDATED 4.24.13    COMMUNICATIONS DIARY / STORE LISTING        



--------------------------------------------------------------------------------

7 of 8

 

STORE LISTING BY STATE     

EFFECTIVE APRIL 30, 2013

  

 

                                                  STORE HOURS               

    STORE # /NAME

  

ADDRESS 1

  

ADDRESS 2

  

CITY

   ST.    ZIP   

PHONE 1

  

PHONE 2

  

FAX

  

SUN

  

MON-THU

  

FRI

  

SAT

  

TYPE

   GROUP    DIST    EAS*

309

   Walden Galleria    1 Walden Galleria    Space TH102    Cheektowaga    NY   
14225    (716) 681-3573    (716) 681-3782    (716) 681-3920    10A - 7P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    B    620    X/W

350

   Smith Haven Mall    450 Smith Haven Mall    Space D03B    Lake Grove    NY   
11755    (631) 265-2012    (631) 265-2347    (631) 265-0867    11A - 6P    10A -
9:30P    10A -9:30P    10A -9:30P    Proto    AA    630    X/W

374

   The Westchester    125 Westchester Ave    Suite 3060    White Plains    NY   
10601    (914) 682-3085    (914) 682-3096    (914) 682-3274    11A - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    A    520    X/W

292

   Palisades Center    2740 Palisades Center Drive    Space C201    West Nyack
   NY    10994    (845) 358-3631    (845) 358-3783    (845) 358-3892    11A - 7P
   10A - 9:30P    10A -9:30P    10A -9:30P    Proto    B    520    X/W

256

   Easton Town Center    136 Easton Town Center    Space C-102    Columbus    OH
   43219    (614) 478-2976    (614) 478-3132    (614) 478-3196    12P - 6P   
10A - 9P    10A - 10P    10A - 10P    Proto    B    620    X/W

286

   The Greene    81 Chestnut St.    Space B-118    Beavercreek    OH    45440   
(937) 431-5357    (937) 431-5358    (937) 431-5359    12P - 6P    10A - 9P   
10A - 10P    10A - 10P    Proto    C    620    X/W

307

   Polaris Fashion Place    1500 Polaris Parkway    Space 2178    Columbus    OH
   43240    (614) 781-1374    (614) 781-1382    (614) 781-1386    12P - 6P   
10A - 9P    10A -9:30P    10A -9:30P    Proto    B    620    X/W

324

   South Park Center    428 South Park Center       Strongsville    OH    44136
   (440) 238-0741    (440) 238-0882    (440) 238-1374    11A - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    C    620    X/W

331

   The Shops at Fallen Timbers    2200 Maple Street    Space 460    Maumee    OH
   43537    (419) 878-2604    (419) 878-3548    (419) 878-3711    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    620    X/W

332

   Beachwood Place    26300 Cedar Road    Space 2095    Beachwood    OH    44122
   (216) 378-2903    (216) 378-2904    (216) 378-9316    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    620    X/W

212

   Oxford Valley Mall    2300 East Lincoln Hwy    Suite 164    Langhorne    PA
   19047    (215) 891-1640    (215) 891-1641    (215) 891-1642    11A - 6P   
10A - 9P    10A - 9P    10A - 9P    Hybrid    B    530    S/G

216

   The Plaza at King of Prussia    160 N. Gulph Road    Suite 1307    King of
Prussia    PA    19406    (610) 878-9477    (610) 878-9027    (610) 337-0582   
11A - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    AA    540    X/W

241

   Lehigh Valley Mall    110 Lehigh Valley Mall       Whitehall    PA    18052
   (610) 266-5866    (610) 266-2935    (610) 266-3995    11A - 6P    10A - 9P   
10A - 9P    10A - 9P    Hybrid    B    540    S/G

242

   The Mall at Robinson    100 Robinson Center Drive    Space 2410    Pittsburgh
   PA    15205    (412) 490-4988    (412) 490-5261    (412) 490-4993    11A - 6P
   10A - 9P    10A -9:30P    10A -9:30P    Hybrid    C    540    S/G

269

   Montgomery Mall    130 Montgomery Mall       North Wales    PA    19454   
(215) 393-8241    (215) 393-8242    (215) 393-8245    11A - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    530    X/W

375

   Providence Place    127 Providence Place    Space 5080    Providence    RI   
02903    (401) 808-6808    (401) 808-6809    (401) 808-6813    12P - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    510    X/W

268

   Coastal Grand*    2000 Coastal Grand Circle    Suite 400    Myrtle Beach   
SC    29577    (843) 839-3740    (843) 839-3741    (843) 839-4744    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    560    X/W

308

   Columbiana Centre    100 Columbiana Circle    Space 1420    Columbia    SC   
29212    (803) 407-5734    (803) 407-5827    (803) 407-0757    1:30P -6P    10A
- 9P    10A - 9P    10A - 9P    Proto    B    560    X/W

257

   Wolfchase Galleria    2760 N. Germantown Parkway    Space 2210    Memphis   
TN    38133    (901) 380-3440    (901) 380-3334    (901) 380-3334    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Hybrid    B    670    S/G

291

   The Avenue Carriage Crossing    4670 Merchants Park Circle    Suite 626   
Collierville    TN    38017    (901) 854-8737    (901) 854-8941    (901)
854-8796    12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    670   
X/W

319

   The Avenue Murfreesboro    2615 Medical Center Parkway    Suite 1360   
Murfreesboro    TN    37129    (615) 895-5097    (615) 895-5067    (615)
896-0415    12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    670   
X/W

353

   West Town Mall    7600 Kingston Pike    Space 1098A    Knoxville    TN   
37919    (865) 692-1915    (865) 692-1091    (865) 531-1515    12P - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    C    640    X/W

251

   The Parks at Arlington    3811 S. Cooper Street    Space 1410    Arlington   
TX    76015    (817) 472-7250    (817) 472-7215    (817) 466-7134    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Hybrid    C    650    S/G

258

   Galleria @ Houston    5015 Westheimer Road    Space 3170    Houston    TX   
77056    (713) 627-1500    (713) 627-1501    (713) 627-1501    11A - 7P    10A -
9P    10A - 9P    10A - 9P    Hybrid    B    650    S/G

278

   NorthPark Center    8687 North Central Expressway    Suite 2104    Dallas   
TX    75225    (214) 363-9359    (214) 363-9607    (214) 363-9674    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    A    650    X/W

279

   Southlake Town Square    331 Grand Avenue East       Southlake    TX    76092
   (817) 251-8362    (817) 251-8417    (817) 251-8461    12P - 6P    10A - 9P   
10A - 9P    10A - 9P    Proto    B    650    X/W

280

   Firewheel Town Center    490 Cedar Sage Drive    Space L01    Garland    TX
   75040    (972) 496-3084    (972) 496-3143    (972) 496-3216    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    C    650    X/W

284

   The Shops at Willowbend    6121 W. Park Blvd    Space A-113    Plano    TX   
75093    (972) 202-8901    (972) 202-8601    (972) 202-8590    12P - 6P    10A -
9P    10A - 9P    10A - 9P    Proto    B    650    X/W

315

   The Shops at Highland Village    1700 Cottonwood Creek    Suite 150   
Highland Village    TX    75077    (972) 317-4302    (972) 317-4656    (972)
317-7191    12P - 6P    10A - 9P    10A - 9P    10A - 9P    Proto    C    650   
X/W

321

   Lakeline Mall    11200 Lakeline Mall Drive    Space C01    Cedar Park    TX
   78613    (512) 258-5590    (512) 258-5947    (512) 258-1723    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    650    X/W

340

   La Plaza Mall    2200 South 10th Street    Space F15A    McAllen    TX   
78503    (956) 630-3661    (956) 630-3220    (956) 630-3470    11A -7P    10A -
9P    10A - 9P    10A - 9P    Proto    B    610    X/W

267

   Short Pump Town Center    11800 West Broad St.    Suite 2032    Richmond   
VA    23233    (804) 364-3721    (804) 364-1741    (804) 360-9250    12P - 6P   
10A - 9P    10A - 9P    10A - 9P    Proto    B    560    X/W

368

   Peninsula Town Center    2561 McMenamin St       Hampton    VA    23666   
(757) 825-0856    (757) 838-3015    (757) 838-3213    12P-6P    10A-9P   
10A-10P    10A-10P    Proto    C    510    X/W

 

        UPDATED 4.24.13    COMMUNICATIONS DIARY / STORE LISTING        



--------------------------------------------------------------------------------

8 of 8

 

STORE LISTING BY STATE     

EFFECTIVE APRIL 30, 2013

  

 

                                                  STORE HOURS               

    STORE # /NAME

  

ADDRESS 1

  

ADDRESS 2

  

CITY

   ST.    ZIP   

PHONE 1

  

PHONE 2

  

FAX

  

SUN

  

MON-THU

  

FRI

  

SAT

  

TYPE

   GROUP    DIST    EAS*

334

   Southcenter Mall    2606 Southcenter       Tukwila    WA    98188   
(206) 243-1692    (206) 243-6983    (206) 243-3186    11A - 7P    10A - 9P   
10A - 9P    10A -9P    Proto    C    640    X/W

289

   Bayshore Mall    5770 North Bayshore Drive    Space Q-112    Glendale    WI
   53217    (414) 332-9200    (414) 332-9201    (414) 332-9203    11A - 6P   
10A - 9P    10A -10P    10A -10P    Proto    C    630    X/W

352

   Fox River Mall    4301 W. Wisconsin Ave    Space 511    Appleton    WI   
54913    (920) 830-3093    (920) 830-3184    (920) 830-3249    10A -7P    10A -
9P    10A - 9P    9A - 9P    Proto    C    510    X/W

305

   Charleston Town Center    2015 Charleston Town Center    Space 2015   
Charleston    WV    25312    (304) 344-1093    (304) 344-1431    (304) 344-1519
   12:30P -6P    10A - 9P    10A -9P    10A - 9P    Proto    C    560    X/W

 

* denotes store with summer hours

Summer hours

 

268

   Coastal Grand    M-Sa 10A—10P, Su 12P—7P    June—Sept   

333

   Orchard    M-Th 11A—9P, Fri, Sat 10A—9P Sun 11A—6P    May—Aug   

 

        UPDATED 4.24.13    COMMUNICATIONS DIARY / STORE LISTING        



--------------------------------------------------------------------------------

Store Number

  

Contact—Company Name

  

Contact—Attention To

  

Contact—Address 1

  

Contact—Address 2

  

Contact—City

  

Contact—State

  

Contact—Zip Code

207

   SHOPPING CENTER ASSOCIATES    M.S. ManagemenAt ssociates Inc.    225 West
Washington Street       Indiana    IN    46204-3438

298

   JORDAN CREEK TOWN CENTER    Law/Lease Administration Department    c/o GGP
JORDAN CREEK L.L.C.    110 N. Wacker Dr.    Chicago    IL    60606

233

   Rouse Company    General Counsel    The Rouse Company B uilding,      
Columbia    MD    21044

240

   MAYFAIR MALL    Marggie Potts    MAYFAIR PROPERTY INC.    110 North Wacker
Drive    Chicago    IL    60606

241

   c/o Kravco Company       P.O.Box 1528       King of Prussia    PA    19406

242

   Robinson Mall-JCP Associates, LTD       Terminal Tower    50 Public Square,
#700    Cleveland    OH    44113-2203

309

   Pyramid Management Group, Inc.,    MANAGEMENT DIVISION    FOUR CLINTON SQUARE
      SYRACUSE    NY    13202-1078

291

   Carriage Avenue, LLC, a Delaware limited liability    c/o Cousins Properties
Incorporated    2500 Windy Ridge Parkway, Suite 1600       Atlanta    GA   
30339

292

   Pyramid Management Group, Inc.    General Counsel    The Clinton Exchange   
4 Clinton Square    Syracuse    NY    13202-1078

288

   Annapolis Mall Limited Partnership    Legal Department    11601 Wilshire
Blvd, 11th Floor       Los Angeles    CA    90025

289

   Bayshore Town Center LLC, c/o Mall Properties    Lease Administration    5500
New Albany Rd East, Suite 310       New Albany    OH    43054

290

   The Marketplace    General Counsel    1265 Scottsville Road       Rochester
   NY    14624

250

   Pyramid Crossgate Company       The Clinton Exchange    Four Clinton Square
   Syracuse    NY    13202-1078

251

   Parks at Arlington, LLC    Law-Leasing Administration Dept.    110 N. Wacker
Dr       Chicago    IL    60606

251

   The Parks at Arlington    General Manager    3811 South Cooper Street      
Arlington    TX    76015

257

   Galleria at Wolfchase, LLC       c/o MS Management Associates, Inc.    225 W
Washington Street    Indianapolis    IN    46204-3438

258

   HG Galleria I, II, III, LP       c/o MS Management Associates, Inc.    225 W
Washington St.    Indianapolis    IN    46204-3438

260

   Jim Wilson & Associates    Riverchase Galleria    2660 Eastchase Lane, Suite
100       Montgomery    AL    36117-7024

261

   Florida Mall Associates    c/o M.S. Management Associates Inc    National
City Center    225 W. Washington    Indianapolis    IN    46204

262

   The Town Center At Boca Raton Trust    c/o M.S. Management Associates Inc.   
National City Center    225 W. Washington    Indianapolis    IN    46204

265

   Mall of Georgia, LLC    c/o M.S. Management Associates, Inc.    National City
Center    225 W.Washington    Indianapolis    IN    46204

266

   Plaza Associates, Inc.    Legal Department    2840 Plaza Place, Suite 100   
P.O. Box 31147 (27622)    Raleigh    NC    27612

268

   SOUTH COUNTY SHOPPINGTOWN LLC    CBL Center, Suite 500    2030 Hamilton Place
Blvd.       Chattanooga    TN    37421-6000

267

   Short Pump Town Center, LLC       Terminal Tower    50 Public Square, Suite
1160    Cleveland,    OH    44113-2267

269

   Mall at Montgomeryville, L.P.    Legal Department    Kravco Simon Company   
234 Mall Boulevard PO Box 1528    King of Prussia    PA    19406-1528

270

   Deptford Mall Associates, LLC.       c/o Kravco Simon Company    PO. Box 1528
   King of Prussia    PA    19406

273

   TRG Charlotte, LLC       PO Box 67000    Department 266901    Detroit    MI
   48267-2669

274

   MOAC Mall Holdings, LLC    c/o Simon MOA Management Company, Inc    National
City Center    115 West Washington    Indianapolis    IN    46204

275

   TJ Palm Beach Associates Limited Partnership    Lease Administration   
Department 176401    P.O. Box 67000    Detroit    MI    48267-1764

276

   Hamilton Mall, LLC    c/o Kravco Simon Company    PO. Box 1528       King of
Prussia    PA    19406

278

   NorthPark Partners, LP       a Delaware Limited Partnership    8080 North
Central Expressway, Suite 1100    Dallas    TX    75206-1807

277

   COBB PLACE ASSOCIATES, L.P.    c/o M.S. Management Associates Inc.   
National City Center    225 West Washington    Indianapolis    IN    46204

279

   SLTS Grand Avenue, L.P., a Texas limited partnersh    c/o Cooper & Stebbine,
L.P.    1256 Main Street, Suite 240       Southlake    TX    76092

280

   SIMON PROPERTY GROUP (TEXAS), L.P.       c/o M.S. Management Associates Inc.
   National City Center 225 West Washington    Indianapolis    IN    46204

281

   PHEASANT LANE REALTY TRUST       c/o M.S. Management Associates Inc.   
National City Center 225 West Washington       IN    46204

282

   The Connecticut Post Limited Partnership    Legal Department    11601
Wilshire Blvd, 11th Floor       Los Angeles    CA    90025

283

   CLAY TERRACE PARTNERS, LLC    c/o M.S. Management Assoc. Inc. National City
Ctr    115 West Washington       Indianapolis    IN    46204

284

   Willow Bend Shopping Center Limited Partnership    Lease Administration   
200 East Long Lake Road       Bloomfield Hills    MI    48303-0200

285

   Kravco/Simon       244 Mall Boulevard    PO. Box 1528    King of Prussia   
PA    19406

286

   Green Town Center LLC    Lease Administration    c/o Mall Properties    5500
New Albany Rd East, Suite 310    New Albany    OH    43054

295

   HOLYOKE MALL COMPANY, L.P.    MANAGEMENT DIVISION    THE CLINTON EXCHANGE   
FOUR CLINTON SQUARE    SYRACUSE    NY    13202-1078

296

   CBL & Associates Management, Inc       CBL Center    2030 Hamilton Place
Blvd., Suite 500    Chattanooga    TN    37421-6000

297

   Sarasota Shoppingtown LLC    Legal Department    11601 Wilshire Boulevard,
11th Floor       Los Angeles    CA    90025

294

   Circle Centre Mall LLC    c/o M.S. Management Associates Inc.    National
City Center    225 West Washington    Indianapolis    IN    46204

272

   Southpark Mall Limited Partnership    c/o M.S. Management Associates, Inc.   
National City Center    225 W. Washington    Indianapolis    ID    46204

255

   Royalton Road Joint Venture       25425 Center Ridge Road       Cleveland   
OH    44145

212

   LINCOLN PLAZA ASSOCIATES    Law Department    c/o Kravco Company    P.O. Box
1528    King of Prussia    PA    19406



--------------------------------------------------------------------------------

299

   Jacksonville Avenues Limited Partnership       M.S. Management Associates
Inc.    225 W. Washington Street    Indianapolis    IN    46204-3438

299

   Jacksonville Avenues Limited Partnership    Mark Kirincich, President and CEO
   20 South Clark Street, Suite 3000       Chicago    IL    60603

299

   Jacksonville Avenues Limited Partnership    Charles B. Lebovitz    CBL
Center, Suite 500    2030 Hamilton Place Blvd.    Chattanooga    TN   
37421-6000

304

   SHOPS AT SUNSET, LLC    c/o M.S. Management Associates Inc.    225 West
Washington Street       Indianapolis    IN    46204-3438

303

   Terminal Tower       50 Public Square, Suite 1360       Cleveland    OH   
44113-2267

301

   SIMON PROPERTY GROUP, L.P.    c/o M.S. Management Associates Inc.    225 West
Washington Street       Indianapolis    IN    46204-3438

305

   Terminal Tower       50 Public Square, Suite 1360       Cleveland    OH   
44113-2267

308

   Columbiana Centre, LLC    Law/Lease Administration Department    c/o
GGP-COLUMBIANA TRUST    110 North Wacker    Chicago    IL    60606

307

   PFP Columbus, LLC    General Counsel    150 East Gay Street, 24th Floor      
Columbus    OH    43215

322

   Mayflower Emerald Square, LLC       M.S. Management Associates Inc.    225
West Washington Street    Indianapolis    IN    46204-3438

315

   BRE Throne Shops at Highland Village LLC    General Counsel    420 Lexington
Avenue, 7th Floor    c/o Brixmor Property Group    New York    NY    10170



--------------------------------------------------------------------------------

315

   BRE Throne Shops at Highland Village LLC    Regional Counsel    c/o Brixmor
Property Group    390 I Bellaire Boulevard    Houston    TX    77025

318

   The Shoppes at Buckland Hills    Law/Lease Administration Department    c/o
Pavilions at Buckland Hills LLC    110 N. Wacker Dr.    Chicago    IL    60606

318

   The Shoppes at Buckland Hills    General Manager    194 Buckland Hills Dr,
Suite 2500       Manchester    CT    6040

316

   WEA Southlake LLC    Legal Department    11601 Wilshire Blvd, 11th Floor   
   Los Angeles    CA    90025

311

   Coconut Point Town Center, LLC       M.S. Management Associates Inc.    225
West Washington Street    Indianapolis    IN    46204-3438

319

   CF Murfreesboro Associates    Corporate Secretary    c/o Cousins Properties
Incorporated    191 Peachtree Street, Suite 3600    Atlanta    GA    30303-1740

319

   Cousins Properties Incorporated    Associate General Counsel—Retail    191
Peachtree Street, Suite 3600       Atlanta    GA    30303-1740

319

   FCD-Development, LLC    James Culpepper, IV    121 West Trade Street, 27th
Floor       Charlotte    NC    28202-5399

320

   Partridge Creek Fashion Park, LLC    Lease Administration    200 East Long
Lake Road    P.O. Box 200    , Bloomfield    MI    48303-0200

321

   Lakeline Developers       c/o M.S. Management Associates Inc.    225 West
Washington Street    Indianapolis    IN    46204-3438

325

   The Mall in Columbia    Law/Lease Administration Department    c/o The Mall
In Columbia Business Trust    110 N. Wacker Drive    Chicago    IL    60606

325

   The Mall in Columbia    General Manager    10300 Little Patuxent Parkway   
   Columbia    MD    21044

306

   WEA Chesterfield LLC    Legal Department    11601 Wilshire Blvd. 11th Fl.   
   Los Angeles    CA    90025

HQ Office

   TTMC as nominee for 50 West 23rd Street       c/o Two Trees Management Co.
LLC    45 Main Street, Suite 602    Brooklyn    NY    11201

313

   Zona Rosa Development LLC    Lease Administration    c/o Mall Properties   
5500 New Albany Rd East, Suite 310    New Albany    OH    43054

210

   Natick Mall    Law/Lease Administration Department    c/o Gen. Growth
Props—Natick Lmtd Partnership    110 N. Wacker Dr    Chicago    IL    60606

324

   Southpark Mall LLC    Legal Department    11601 Wilshire Blvd, 11th Floor   
   Los Angeles    CA    90025

326

   Westroads Mall    Law/Lease Administration Department    c/o Westroads Mall
L.L.C.    110 N. Wacker Dr.    Chicago    IL    60606

326

   Westroads Mall    General Manager    1000 California St.    Suite 1221   
Omaha    NE    68114

331

   The Shops at Fallen Timbers    Law/Lease Adminstration Dept    c/o Northwest
Ohio Mall L.L.C.    110 N. Wacker Dr.    Chicago    IL    60606

331

   The Shoppes at Fallen Timbers    General Manager    6832 Russell Road      
Maumee    OH    43537

332

   Beachwood Place    Law/Lease Administration Department    c/o Beachwood Place
Mall, LLC    110 N. Wacker Dr.    Chicago    IL    60606

332

   Beachwood Place Mall    General Manager    26300 Cedar Road       Beachwood
   OH    44122

333

   Terminal Tower       50 Public Square    Suite 700    Cleveland    OH   
44113-2203

333

   Bank of America    James J. Magaldi    One Federal Street 4Ih Floor      
Boston    MA    2110

202

   Willowbrook Mall    Law/Lease Administration Department    c/o Willowbrook
Mall, LLC    110 N. Wacker Dr.    Chicago    IL    60606

202

   Willowbrook Mall (NJ)    Nancy Barbary    1400 Willowbrook Mall       Wayne
   NJ    7470

215

   Towson Town Center    Law/Lease Administration Department    c/o Towson TC,
LLC    110 N. Wacker Dr.    Chicago    IL    60606

215

   Towson Town Center    General Manager    825 Dulaney Valley Road       Towson
   MD    21204

328

   CBL & Associates Management, Inc.       CBL Center, Suite 500    2030
Hamilton Place Blvd.    Chattanooga    TN    37421-6000

335

   Yorktown Holdings, L.L.C.       Long-Pehrson Associates, LLC.,    203
Yorktown    Lombard    IL    60148

334

   WEA Southcenter LLC    Legal Department    11601 Wilshire Boulevard, 11th
Floor       Los Angeles    CA    90025

340

   Simon Property Group (Texas), L.P.       c/ M.S. Management Associates Inc   
225 West Washington Street    Indianapolis    IN    46204-3438

338

   Brentwood Specialty Center, LLC       c/o Continental Real Estate Companies
   150 East Broad Street, Suite 800    Columbus    OH    43215

339

   Roseville Shoppingtown LLC    Legal Department    11601 Wilshire Blvd, 11th
Floor       Los Angeles    CA    90025

336

   Bellwether Prop. of Massachusetts Ltd Partnership       c/o M.S. Management
Associates Inc.    225 West Washington Street    Indianapolis    IN   
46204-3438

342

   Fox Valley Mall LLC    Legal Department    c/o Westfield, LLC    11601
Wilshire Boulevard, 11th Floor    Los Angeles    CA    90025

341

   Mall of Louisiana    Law/Lease Administration Department    110 N. Wacker Dr.
      Chicago    IL    60606

341

   Mall of Louisiana    General Manager    6401 Bluebonnet Blvd.    Suite 5050
   Bato Rouge    LA    70836

343

   Mall At Rockingham, LLC       c/o M.S. Management Associates Inc.    225 West
Washington Street    Indianapolis    IN    46205-3438

352

   Fox River Mall    Law/Lease Administration Department    c/o Fox River
Shopping Center, LLC    110 N. Wacker Dr.    Chicago    IL    60606

352

   Fox River Mall    General Manager    4301 West Wisconsin Avenue      
Appleton    WI    54913

350

   Mall at Smith Haven, LLC       c/o M.S. Management Associates, Inc.    225
West Washington Street    Indianapolis    IN    46204-3438

344

   Mall at Northshore, LLC       c/o M.S. Management Associates Inc.    225 West
Washington Street    Indianapolis    IN    46204-3438

351

   Livingston Mall Venture       c/o M.S. Management Associates Inc.    225 West
Washington Street    Indianapolis    IN    46204-3438

345

   The Maine Mall    Law/Lease Administration Department    c/o GGP-Maine Mall
L.L.C.    110 N. Wacker Dr.    Chicago    IL    60606

345

   The Maine Mall    General Manager    364 Maine Mall Road       South Portland
   ME    4106

229

   The Retail Property Trust       c/o M.S. Management Associates Inc.    225
West Washington Street    Indianapolis    IN    46204-3438

376

   Hawthorn, L.P.    Legal Department    11601Wilshire Boulevard, 11th Floor   
   Los Angeles    CA    90025

353

   West Town Mall, LLC       c/o M.S. Management Associates Inc.    225 West
Washington Street    Indianapolis    IN    46204

356

   Christina Mall    Law/Lease Administration Department    c/o Christiana Mall
LLC    110 N. Wacker Dr.    Chicago    IL    60606

356

   Christiana Mall    General Manager    132 Christiana Mall       Newark    DE
   19702

354

   Braintree Property Associates Limited Partnership       c/o M.S. Management
Associates Inc.    225 West Washington Street    Indianapolis    IN   
46204-3438



--------------------------------------------------------------------------------

355

   Tucson Mall    Law/Lease Administration Department    c/o GGP-Tucson Mall LLC
   110 N Wacker Drive    Chicago    IL    60606

355

   Tucson Mall    General Manager    4500 N Oracle Road       Tucson    AZ   
85705

357

   Park Place Mall    Law/Lease Administration Department    c/o Park Mall
L.L.C.    110 N. Wacker Drive    Chicago    IL    60606

357

   Park Place    General Manager    5870 East Broadway Blvd       Tucson    AZ
   85711

219

   Woodfield Mall LLC       200 East Long Lake Road    P.O. Box 200   
Bloomfield Hills    MI    48303-0200

256

   Easton Town Center II, LLC    Lease Adminstration    4016 Townsfair Way,
Suite 201       Columbus    OH    43219

363

   Rivertown Crossings    Law/Lease Administration Department    c/o
GGP-Grandville L.L.C.       Chicago    IL    60606

363

   RiverTon Crossing    General Manager    4700 Canal Avenue SW       Grandville
   MI    49418

368

   Peninsula Town Center, LLC c/o Mall Properties    Lease Administration   
5500 New Albany Rd East    Suite 310    New Albany    OH    43054

216

   King of Prussia Associates    Legal Department    c/o Kravco Simon Company   
234 Mall Boulevard    King of Prussia    PA    19406-2954

359

   Westland Garden State Plaza Limited Partnership    Legal Department    c/o
Westfield, LLC    11601 Wilshire Boulevard, 11th Floor    Los Angeles    CA   
90025

362

   Plaza Bonita LP    Legal Department    c/o Westfield, LLC    11601 Wilshire
Boulevard, 11th Floor    Los Angeles    CA    90025

364

   Bangor Mall, LLC    Legal Department    234 Mall Boulevard       King of
Prussia    PA    19406-2954

373

   Rockaway Center Associates       M.S. Management Associates Inc.    225 West
Washington Street    Indianapolis    IN    46204-3438

375

   ROUSE PROPERTIES, LLC C/O PROVIDENCE PLACE    LAW/LEASE ADMIN    110 N.
WACKER DR.       CHICAGO    IL    60606

375

   PROVIDENCE PLACE    GM    ONE PROVIDENCE PLACE       PROVIDENCE    RI    2903

374

   Westchester Mall, LLC       c/o M.S. Management Associates Inc    225 West
Washington    Indianapolis    IN    46204

250

   THE CLINTON EXCHANGE    MANAGEMENT DIVISION    FOUR CLINTON SQUARE      
SYRACUSE    NY    13202-1078

250

   PYRAMID MANAGEMENT GROUP LLP    GENERAL COUNSEL    THE CLINTON EXCHANGE    4
CLINTON SQUARE    SYRACUSE    NY    13202



--------------------------------------------------------------------------------

Schedule 5.09

Environmental Matters

The Real Estate at 348 Poplar Street, Hanover, Pennsylvania 17331 has been the
subject of remediation efforts with respect to the presence of underground fuel
oil, waste oil and gasoline tanks and leakage and contamination associated
therewith. The prior owner of the facility received a release from liability
from Pennsylvania Department of Environmental Protection with regard to soil
contamination at the property, dated July 26, 1999, and approval for a remedial
action plan to remediate the ground water at the property. A deed notice was
required to be filed because the property had not yet been remediated to
residential standards. Subsequently, the on-site soil contamination was
remediated. Groundwater remediation activities were also undertaken at the site.
On December 3, 1999 the Pennsylvania Department of Environmental Protection
issued correspondence to indicate that the soil at the site meets the
residential statewide health standards and a deed notice for the property is not
required. On July 31, 2001, the Pennsylvania Department of Environmental
Protection also issued correspondence to indicate that the site meets
residential statewide health standards for ground water.



--------------------------------------------------------------------------------

Schedule 5.10

Insurance

See Attached



--------------------------------------------------------------------------------

dELiA*s

INSURANCE COVERAGE

 

ITEM

  

COVERAGE

  

CARRIER

  

LIMITS

  

DEDUCTIBLE

  

POLICY #

  

BROKER

  

TERM

1    Package: Property,
General Liability
and Auto Liability    Hartford    Property: $175,403,558;
General and Auto Liability: $1,000,000
per occurrence;    Property:
$5,000
$75,000 Hanover
GL/Auto: $0    21UUNAN0301    MARSH    1/31/13-1/31/14 2   

Boiler &

Machinery

   Included as part of Item 1             MARSH    3    General Liability
(see item 1)    Included as part of Item 1             MARSH    4    Auto
Liability
(see item 1)    Included as part of Item 1             MARSH    5   

Workers’

Compensation

   Hartford    Statutory;
Employer’s Liability
$500,000    $0    21WBAG8459    MARSH    1/31/13-1/31/14 6    Foreign Liability
   ACE    $1 MILLION
$500K Exec. Asst.    $0    21-HIPPP5862    MARSH    1/31/13-1/31/14 7   
Umbrella Liability    Hartford    $25 MILLION    $10,000    21XHUPP9708    MARSH
   1/31/13-1/31/14 8    Earthquake    Included as part of Item 1       $50,000
except $100,000 for CA       MARSH    9   

Directors &

Officers Liability

   Chartis/AIG (Illinois National)
Allied World Assurance
Hudson Insurance Group    $10 MILLION
$5 MILLION ($5 xs $10)
$5 MILLION ($5 xs $15)    $250,000
$0
$0    01-682-34-24 (Sides A, B + C)
0305-2822 (Side A)
HN-0303-2895-013113 (Side A)    AJG    1/31/13-1/31/14
1/31/13-1/31/14
1/31/13-1/31/14 10   

Employment

Practices Liability

   Chartis/AIG    $3 MILLION    $100,000    01-682-55-56    AJG   
1/31/13-1/31/14       (National Union)                11    Fiduciary Liability
   Chartis/AIG    $3 MILLION    $0    [01-540-56-47]    AJG    1/31/13-1/31/14
      (Illinois National)                12    Crime Insurance    Chartis/AIG   
$1 MILLION    $15,000    01-641-14-07    MARSH    1/31/13-1/31/14      
(National Union)                13    Ocean Cargo    Hartford    $100,000    $0
   OC-91284500    MARSH    10/3/12-10/3/13

 

a) All coverage is on an Occurrence basis except for Items 9, 10, 11 & 12 which
are on a Claims Made basis.

Delia_s Schedule 5.10 to Credit Agreement (Insurance)



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

(a) Legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of Subsidiaries.

 

Name

  

Record
Member/Owner

   Types of Interest
Held by Record
Owner/Member    State of
Incorporation

dELiA*s Assets Corp.

   dELiA*s, Inc.    100 Shares    Delaware

Alloy Merchandise, LLC

   dELiA*s, Inc.    Membership Interest    Delaware

DACCS, Inc.

   dELiA*s, Inc.    100 Shares    Ohio

dELiA*s Group, Inc.

   dELiA*s Assets Corp. (formerly dELiA*s Corp.)    1,000 Shares    Delaware

dELiA*s Brand LLC

   dELiA*s Assets Corp.    Membership Interest    Delaware

dELiA*s Operating Company

   dELiA*s Group, Inc. (formerly dELiA*s Inc.)    100 Shares    Delaware

dELiA*s Distribution Company

   dELiA*s Group, Inc. (formerly dELiA*s Inc.)    100 Shares    Delaware

dELiA*s Retail Company

   dELiA*s Group, Inc. (formerly dELiA*s Inc.)    100 Shares    Delaware

AMG Direct, LLC

   dELiA*s Operating Company    Membership Interest    Delaware

There are no outstanding rights to purchase any Equity Interests in any
Subsidiary.

(b) Other Equity Interests. None

(c) Owned Amounts. See part (a) above. All subsidiary interests are 100% owned
by their respective parents. dELiA*s, Inc. is a publicly traded company.



--------------------------------------------------------------------------------

Schedule 5.18

Collective Bargaining Agreements

None



--------------------------------------------------------------------------------

Schedule 5.21(a)

DDAs

See Attached



--------------------------------------------------------------------------------

dELiA*s, Inc. & Subs.

Depository & Other Accounts

 

Name on
Account

  

Account
Description

  

Store Number

  

Bank Account No.

  

Bank Name

   Bank Address    Phone No.

Delia’s, Inc.

   Delias Inc Funding Account*       xxx-xx3293    JP Morgan Chase   
4 Chase Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s, Inc.

   Delias Inc Blocked Account*       xxx-xx2090    JP Morgan Chase    4 Chase
Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s, Inc.

   Delias Inc Depository       xxx-xx9979    JP Morgan Chase    4 Chase
Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7261

Delia’s, Inc.

   Delias Inc Empire Blue Cross**       xxx-xx3834    JP Morgan Chase    4 Chase
Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Distribution Company

   Delias Distribution Co - depository       xxx-xx6111    JP Morgan Chase    4
Chase Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Retail Company

   Credit card depository*       xxx-xx2545    JP Morgan Chase    4 Chase
Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Operating Company

   Credit card depository*       xxx-xx5689    JP Morgan Chase    4 Chase
Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Operating Company

   Depository - checks       xxx-xx7714    JP Morgan Chase    4 Chase Metrotech
Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Operating Company

   Payroll       xxx-xx0095    JP Morgan Chase    4 Chase Metrotech Center,
Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Retail Company

   Payroll       xxx-xx0079    JP Morgan Chase    4 Chase Metrotech Center,
Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s, Inc.

   Payroll       xxx-xx8688    JP Morgan Chase    4 Chase Metrotech Center,
Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Distribution Company

   Payroll       xxx-xx0082    JP Morgan Chase    4 Chase Metrotech Center,
Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Distribution Company

   Depository - Cancer Kickers**       xx-xxxx-1673    PNC Bank    1416
Baltimore Street, Hanover, PA 17331    717-633-7210

Delia’s Distribution Company

   Depository - checks       xx-xxxx-6566    PNC Bank    1416 Baltimore Street,
Hanover, PA 17331    717-633-7210

Delia’s Distribution Company

   Depository - Postage**       xx-xxxx-1242    PNC Bank    1416 Baltimore
Street, Hanover, PA 17331    717-633-7210

AMG Direct, LLC

   Payroll       xxx-xx0452    JP Morgan Chase    4 Chase Metrotech Center,
Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s, Inc.

   FSA**       xxx-xx0074    JP Morgan Chase    4 Chase Metrotech Center, Floor
14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Operating Company

   Refund accounts       xxxx-xxxxx5-509    JP Morgan Chase    4 Chase Metrotech
Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Operating Company

   Disbursements account       xxx-xx1477    JP Morgan Chase    4 Chase
Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Retail Company

   Disbursements account       xxx-xx1485    JP Morgan Chase    4 Chase
Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s, Inc.

   Disbursements account       xxx-xx8670    JP Morgan Chase    4 Chase
Metrotech Center, Floor 14, Brooklyn, NY 11245    Tom Walsh 646-582-7260

Delia’s Retail

   Store Depository Acct    364    xxxxxx4266    Bangor Savings Bank      

Delia’s Retail

   Store Depository Acct    Master BOA    xxxxxx6172    Bank of America      

Delia’s Retail

   Store Depository Acct    207    xxxxxx6991    Bank of America      

Delia’s Retail

   Store Depository Acct    210    xxxxxx6191    Bank of America      

Delia’s Retail

   Store Depository Acct    215    xxxxxx6214    Bank of America      

Delia’s Retail

   Store Depository Acct    267    xxxxxx6295    Bank of America      

Delia’s Retail

   Store Depository Acct    269    xxxxxx6313    Bank of America      

Delia’s Retail

   Store Depository Acct    271    xxxxxx7116    Bank of America      

Delia’s Retail

   Store Depository Acct    275    xxxxxx9241    Bank of America      

Delia’s Retail

   Store Depository Acct    277    xxxxxx2319    Bank of America      

Delia’s Retail

   Store Depository Acct    281    xxxxxx5407    Bank of America      

Delia’s Retail

   Store Depository Acct    282    xxxxxx6718    Bank of America      

Delia’s Retail

   Store Depository Acct    284    xxxxxx8076    Bank of America      

Delia’s Retail

   Store Depository Acct    285    xxxxxx8519    Bank of America      

Delia’s Retail

   Store Depository Acct    288    xxxxxx9283    Bank of America      

Delia’s Retail

   Store Depository Acct    291    xxxxxx0409    Bank of America      

Delia’s Retail

   Store Depository Acct    295    xxxxxx0423    Bank of America      

Delia’s Retail

   Store Depository Acct    297    xxxxxx0777    Bank of America      

Delia’s Retail

   Store Depository Acct    299    xxxxxx6793    Bank of America      

Delia’s Retail

   Store Depository Acct    303    xxxxxx0400    Bank of America      

Delia’s Retail

   Store Depository Acct    306    xxxxxx9027    Bank of America      

Delia’s Retail

   Store Depository Acct    308    xxxxxx9022    Bank of America      

Delia’s Retail

   Store Depository Acct    315    xxxxxx8923    Bank of America      

Delia’s Retail

   Store Depository Acct    318    xxxxxx6764    Bank of America      

Delia’s Retail

   Store Depository Acct    322    xxxxxx6783    Bank of America      

Delia’s Retail

   Store Depository Acct    323    xxxxxx5317    Bank of America      

Delia’s Retail

   Store Depository Acct    325    xxxxxx1612    Bank of America      

Delia’s Retail

   Store Depository Acct    334    xxxxxx0006    Bank of America      

Delia’s Retail

   Store Depository Acct    336    xxxxxx4281    Bank of America      

Delia’s Retail

   Store Depository Acct    339    xxxxxx7871    Bank of America      

Delia’s Retail

   Store Depository Acct    343    xxxxxx6319    Bank of America      

Delia’s Retail

   Store Depository Acct    344    xxxxxx8059    Bank of America      

Delia’s Retail

   Store Depository Acct    345    xxxxxx9280    Bank of America      

Delia’s Retail

   Store Depository Acct    351    xxxxxx6151    Bank of America      

Delia’s Retail

   Store Depository Acct    354    xxxxxx1470    Bank of America      

Delia’s Retail

   Store Depository Acct    355    xxxxxx4501    Bank of America      

Delia’s Retail

   Store Depository Acct    357    xxxxxx4488    Bank of America      

Delia’s Retail

   Store Depository Acct    359    xxxxxx0017    Bank of America      

Delia’s Retail

   Store Depository Acct    368    xxxxxx2290    Bank of America      

Delia’s Retail

   Store Depository Acct    373    xxxxxx3158    Bank of America      

Delia’s Retail

   Store Depository Acct    374    xxxxxx6177    Bank of America      

Delia’s Retail

   Store Depository Acct    341    xxxxxx5158    Capital One      

Delia’s Retail

   Store Depository Acct    219    xxxxx3854    Chase      

Delia’s Retail

   Store Depository Acct    279    xxxxx3854    Chase      

Delia’s Retail

   Store Depository Acct    280    xxxxx3854    Chase      

Delia’s Retail

   Store Depository Acct    292    xxxxxx6834    Chase      

Delia’s Retail

   Store Depository Acct    304    xxxxx7399    Chase      

Delia’s Retail

   Store Depository Acct    320    xxxxx8723    Chase      

Delia’s Retail

   Store Depository Acct    333    xxxxx4797    Chase      

Delia’s Retail

   Store Depository Acct    350    xxxxx2675    Chase      

Delia’s Retail

   Store Depository Acct    352    xxxxx2469    Chase      

Delia’s Retail

   Store Depository Acct    363    xxxx4236    Chemical Bank      

Delia’s Retail

   Store Depository Acct    229    xxxxxx4675    Citibank      

Delia’s Retail

   Store Depository Acct    375    xxxxxx8477    Citizens      

Delia’s Retail

   Store Depository Acct    313    xxx5608    Citizens Bank & Trust      

Delia’s Retail

   Store Depository Acct    251    xxxxxx1706    Comerica      

Delia’s Retail

   Store Depository Acct    278    xxxxxx1706    Comerica      

Delia’s Retail

   Store Depository Acct    301    xxxx1370    Commerce Bank      

Delia’s Retail

   Store Depository Acct    316    xxxx2676    Fifth Third      

Delia’s Retail

   Store Depository Acct    331    xxxxxx2898    Fifth Third      

Delia’s Retail

   Store Depository Acct    335    xxxxxx3052    Fifth Third      

Delia’s Retail

   Store Depository Acct    376    xxxxxxx1201    First American      

Delia’s Retail

   Store Depository Acct    273    xxxx3795    First Citizens Bank      

Delia’s Retail

   Store Depository Acct    257    xxxxx5924    First Tennessee      

Delia’s Retail

   Store Depository Acct    319    xxxxx5128    First Tennessee      

Delia’s Retail

   Store Depository Acct    353    xxxxx8104    First Tennessee      

Delia’s Retail

   Store Depository Acct    326    xx8515    First West Roads Bank      

Delia’s Retail

   Store Depository Acct    287    xxxxx8866    HSBC      

Delia’s Retail

   Store Depository Acct    256    xxxxxx6669    Huntington      

Delia’s Retail

   Store Depository Acct    307    xxxxxx2733    Huntington      

Delia’s Retail

   Store Depository Acct    258    xxxxxx4632    IBC Bank      

Delia’s Retail

   Store Depository Acct    321    xxxxxx4411    IBC Bank      

Delia’s Retail

   Store Depository Acct    340    xxxxxx4979    IBC Bank      

Delia’s Retail

   Store Depository Acct    250    xxxxxxxx8186    Key Bank      

Delia’s Retail

   Store Depository Acct    309    xxxxxxxx8186    Key Bank      

Delia’s Retail

   Store Depository Acct    324    xxxxxxxx8186    Key Bank      

Delia’s Retail

   Store Depository Acct    290    xxxxxx4963    M&T Bank      

Delia’s Retail

   Store Depository Acct    332    xxxxx7655    Ohio Savings Bank      

Delia’s Retail

   Store Depository Acct    283    xxxxx3912    Old National Bank      

Delia’s Retail

   Store Depository Acct    342    xxxxxxx3722    Old Second Bank      

Delia’s Retail

   Store Depository Acct    233    xxxxxx7213    PNC      

Delia’s Retail

   Store Depository Acct    242    xxxxxx7213    PNC      

Delia’s Retail

   Store Depository Acct    276    xxxxxx7213    PNC      

Delia’s Retail

   Store Depository Acct    286    xxxxxx7897    PNC      

Delia’s Retail

   Store Depository Acct    294    xxxxxx5036    PNC      

Delia’s Retail

   Store Depository Acct    356    xxxxxx7213    PNC      

Delia’s Retail

   Store Depository Acct    305    xxxx1953    United Bank      

Delia’s Retail

   Store Depository Acct    274    xxxxx1392    US Bank      

Delia’s Retail

   Store Depository Acct    289    xxxxx1392    US Bank      

Delia’s Retail

   Store Depository Acct    202    xxxx0256    Valley National      

Delia’s Retail

   Store Depository Acct    Master WF    xxxxxxxxx7291    Wells Fargo      

Delia’s Retail

   Store Depository Acct    212    xxxxxxxx7669    Wells Fargo      

Delia’s Retail

   Store Depository Acct    216    xxxxxx2885    Wells Fargo      

Delia’s Retail

   Store Depository Acct    241    xxxxxxxxx0495    Wells Fargo      

Delia’s Retail

   Store Depository Acct    260    xxxxxxxxx0466    Wells Fargo      

Delia’s Retail

   Store Depository Acct    265    xxxxxxxxx0482    Wells Fargo      

Delia’s Retail

   Store Depository Acct    268    xxxxxxxxx0479    Wells Fargo      

Delia’s Retail

   Store Depository Acct    270    xxxxxxxxx0411    Wells Fargo      



--------------------------------------------------------------------------------

dELiA*s, Inc. & Subs.

Depository & Other Accounts

 

Name on Account

  

Account Description

  

Store
Number

  

Bank Account No.

  

Bank Name

  

Bank Address

  

Phone No.

Delia’s Retail

   Store Depository Acct    272    xxxxxxxxx0424    Wells Fargo      

Delia’s Retail

   Store Depository Acct    296    xxxxxxxxx0440    Wells Fargo      

Delia’s Retail

   Store Depository Acct    298    xxxxxx4154    Wells Fargo      

Delia’s Retail

   Store Depository Acct    311    xxxxxxxxx0453    Wells Fargo      

Delia’s Retail

   Store Depository Acct    328    xxxxxx4162    Wells Fargo      

Delia’s Retail

   Store Depository Acct    338    xxxxxx2441    Wells Fargo      

Delia’s Retail

   Store Depository Acct    362    xxxxxx2382    Wells Fargo      

 

* = subject to Blocked Account Agreement

** = Excluded Account



--------------------------------------------------------------------------------

Schedule 5.21(b)

Credit Card Arrangements

 

1. Select Merchant Payment Instrument Processing Agreement, dated as of December
2009, among dELiA*s, Inc., dELiA*s Retail Company, dELiA*s Distribution Company
and Alloy Merchandise, LLC, as amended by that certain Additional Company
Amendment dated as of December 2009 and that certain December 2012 Amendment
dated as of December 2012.

 

2. Merchant Agreement, dated as of March 16, 2010, among dELiA*s, Inc., Paypal,
Inc. and Bill Me Later, Inc.



--------------------------------------------------------------------------------

Schedule 5.24

Material Contracts

 

1. Daisy License Agreement

 

2. Media Services Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.02

FINANCIAL AND COLLATERAL REPORTING

 

DUE

 

NAME OF REPORT

  

(X)

Weekly (by 5:00 pm EST on Tuesday of each week or, if such day is not a Business
Day, on the next succeeding Business Day), and on the requested date of each
Committed Borrowing    A Borrowing Base Certificate with summary backup
information; provided that the Borrowing Base Certificate delivered pursuant to
Section 2.02(b) of the Credit Agreement shall reflect the Borrowing Base in the
Borrowing Base Certificate most recently delivered pursuant to Section 6.02(c)
of the Credit Agreement and shall be updated solely to reflect changes to
Availability based on the aggregate Total Outstandings.        

 

Concurrently with each Borrowing Base Certificate:    A detailed Inventory
system/perpetual report specifying the cost value of the Borrowers’ Inventory,
       

 

A detailed calculation of Inventory categories of Borrowers that are not
eligible for the Borrowing Base with additional detail showing additions to and
deletions therefrom,        

 

A detailed calculation of outstanding Credit Card Receivables by day,        

 

A weekly flash sales report, and        

 

A Stock ledger report as of the close of business on Sunday of the immediately
preceding week        

 

Monthly (30 days after month end), per Section 6.01(c) of the Credit Agreement:
   \Monthly financial statements required by Section 6.01(c) of the Credit
Agreement,        

 

A detailed inventory report by category and an inventory aging report,        

 

A comparison of same store sales,        

 

An accounts payable aging, and        

 

A Compliance Certificate,        

 

Quarterly (45 days after Fiscal Quarter end), per Section 6.01(b):    Quarterly
Financial Statements required by Section 6.01(b) of the Credit Agreement,     
  

 

A detailed inventory report by category and an inventory aging report,        

 

A comparison of same store sales,        

 

An accounts payable aging,        

 

A Compliance Certificate, and        

 

A management discussion and analysis,        

 

Annually (90 days after Fiscal Year end), per Section 6.01(a):    Audited Annual
Financial Statements required by Section 6.01(a) of the Credit Agreement,     
  

 

A Compliance Certificate, and        

 

A management discussion and analysis        

 

Annually (within 30 days prior to the end of each Fiscal Year):        

 

The draft annual Business Plan for the immediately following Fiscal Year.     
  

 

Annually (within 15 days after the end of each Fiscal Year), per
Section 6.01(d):        

 

The final annual Business Plan for the immediately following Fiscal Year.     
  

 



--------------------------------------------------------------------------------

The purpose of the above reporting is to provide Salus Capital Partners with the
same financial information prepared in the normal course of business to monitor,
evaluate and report the Lead Borrower’s financial results. If the above
information is provided in an existing Lead Borrower report in a different
format please call to discuss substituting the Lead Borrower’s report for the
one above. Please note that per Section 6.02 of the Term Loan Agreement, Salus
Capital Partners may require, from time to time, additional information or
reporting from the Lead Borrower



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

See Attached



--------------------------------------------------------------------------------

Schedule 7.02

Existing Investments

None



--------------------------------------------------------------------------------

Schedule 7.03

Existing Indebtedness

See Attached



--------------------------------------------------------------------------------

Schedule 7.09

Affiliate Transactions

None



--------------------------------------------------------------------------------

Schedule 10.02

Agent’s Office, Certain Address for Notices

Loan Parties:

c/o dELiA*s, Inc.

50 West 23rd Street

New York, New York 10010

Attn: David Dick

Telephone: (212) 590-6285

Facsimile: (212) 590-6310

Email: ddick@deliasinc.com

with copies to:

c/o dELiA*s, Inc.

50 West 23rd Street

New York, New York 10010

Attn: Marc G. Schuback

Telephone: (212) 590-6204

Facsimile: (212) 590-6310

Email: mschuback@deliasinc.com

Troutman Sanders LLP

405 Lexington Avenue

The Chrysler Building

New York, New York 10174

Attn: William D. Freedman, Esq.

Telephone: (212) 704-6193

Facsimile: (212) 704-5935

Email: William.freedman@troutmansanders.com

Agent:

Salus Capital Partners, LLC

197 First Avenue, Suite 250

Needham, Massachusetts 02494

Attn: Danielle L. Prentis

Telephone: (617) 420-2820

Facsimile: (781) 459-0058

Email: dprentis@saluscapital.com

with a copy to:

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110

Attn: John F. Ventola, Esq.

Telephone: (617) 248-5085

Facsimile: (617) 502-5085

Email: jventola@choate.com



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] COMMITTED LOAN NOTICE

 

TO: Salus Capital Partners, LLC, as Administrative Agent

 

RE: Credit Agreement, dated as of June 14, 2013, by and among dELiA*s, Inc., a
Delaware corporation for itself and as Lead Borrower for the other Borrowers
party thereto from time to time (in such capacity, the “Lead Borrower”), the
Borrowers party thereto from time to time, the Guarantors party thereto from
time to time, the Lenders party thereto from time to time, and Salus Capital
Partners, LLC, as Administrative Agent and Collateral Agent (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)

 

DATE: [Date]

The undersigned hereby requests a Committed Borrowing of Committed Loans:

1. On (the “Credit Extension Date”)

2. In the amount of $

The Committed Borrowing requested herein complies with Section 2.02(b) of the
Credit Agreement.

The Lead Borrower hereby represents and warrants that the conditions specified
in Section 4.02 shall be satisfied on and as of the date of the Credit Extension
Date. The most recently submitted Borrowing Base Certificate, updated to reflect
the Committed Borrowing requested herein, is attached hereto.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

DELIA*S, INC., as Lead Borrower By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] NOTE

$[                    ]

[                ,             ]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby jointly and
severally promise to pay to [                    ] or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal sum of
[                    ($                     )], or, if less, the aggregate
unpaid principal balance of each Committed Loan from time to time made by the
Lender to the Borrowers under that certain Credit Agreement, dated as of
June 14, 2013, among the Borrowers named therein, the Guarantors named therein,
the Lenders from time to time party thereto, and Salus Capital Partners, LLC, as
Administrative Agent and Collateral Agent (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined).

The Borrowers promise to pay interest on the unpaid principal amount of each
Committed Loan made by the Lender from the date of such Committed Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Agent for the account of the Lenders in Dollars in
immediately available funds at the Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, and the
holder is entitled to the benefits thereof. Committed Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Committed
Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

Delivery of an executed counterpart of a signature page of this Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5760182



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Borrowers have caused this Note to be duly executed as
of the date set forth above.

 

DELIA*S, INC. By:     Name:   Title:    

DELIA*S DISTRIBUTION COMPANY By:     Name:   Title:    

ALLOY MERCHANDISE, LLC By:     Name:   Title:    

DELIA*S OPERATING COMPANY By:     Name:   Title:    

DELIA*S RETAIL COMPANY By:     Name:   Title:    

DELIA*S GROUP INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

DELIA*S BRAND LLC By:     Name:   Title:     AMG DIRECT, LLC By:     Name:  
Title:    



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] COMPLIANCE CERTIFICATE

Financial Statement Date: [                    ,               ]

 

TO: Salus Capital Partners, LLC, as Administrative Agent

 

RE: Credit Agreement, dated as of June 14, 2013, by and among dELiA*s, Inc., a
Delaware corporation for itself and as Lead Borrower for the other Borrowers
party thereto from time to time (in such capacity, the “Lead Borrower”), the
Borrowers party thereto from time to time, the Guarantors party thereto from
time to time, the Lenders party thereto from time to time, and Salus Capital
Partners, LLC, as Administrative Agent and Collateral Agent (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)

 

DATE: [Date]

The undersigned Responsible Officer hereby certifies, in [his/her] capacity as a
Responsible Officer and not in [his/her] individual capacity, as of the date
hereof, that [he/she] is the [                    ] of the Lead Borrower, and
that, as such, [he/she] is authorized to execute and deliver this Compliance
Certificate to the Agent on the behalf of the Lead Borrower and the other Loan
Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Lead Borrower has delivered the year-end audited Consolidated financial
statements required by Section 6.01(a) of the Credit Agreement for the Fiscal
Year of the Lead Borrower and its Subsidiaries ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Lead Borrower has delivered the unaudited financial Consolidated
statements required by Section 6.01(b) of the Credit Agreement for the Fiscal
Quarter of the Lead Borrower and its Subsidiaries ended as of the above date.
Such Consolidated financial statements fairly present the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Quarter in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

[Use following paragraph 1 for fiscal month-end financial statements]

1. The Lead Borrower has delivered the unaudited financial Consolidated
statements required by Section 6.01(c) of the Credit Agreement for the Fiscal
Month of the Lead Borrower and its Subsidiaries ended as of the above date. Such
Consolidated financial statements fairly present the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Month in accordance with GAAP,
subject only to normal quarterly and year-end audit adjustments and the absence
of footnotes.

5760185



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Lead Borrower and its Subsidiaries during the accounting period covered by
such financial statements.

3. A review of the activities of the Lead Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Lead Borrower and each
of the other Loan Parties performed and observed all its obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]

[or]

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and Event of Default and its nature and status:]

Delivery of an executed counterpart of a signature page of this Compliance
Certificate by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Compliance Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

DELIA*S, INC., as Lead Borrower By:     Name:   Title:    

 

[Exhibit D]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and [between][among]
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (a) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other Loan Documents in the
amount[s] and equal to the percentage interest[s] identified below of all the
outstanding rights and obligations under the respective facilities identified
below and (b) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Loan Documents or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (a) and (b) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]:

   __________________________    __________________________

2. Assignee[s]:

   __________________________    __________________________

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

[Exhibit D]

5760189



--------------------------------------------------------------------------------

[for each Assignee, indicate [Affiliate][Approved Fund] of Lender]]

3. Lead Borrower: dELiA*s, Inc., a Delaware corporation

 

4. Agent: Salus Capital Partners, LLC, as the administrative agent and the
collateral agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of June 14, 2013 (as amended,
restated, supplemented or otherwise modified and in effect from time to time),
among the Lead Borrower, the other Borrowers party thereto, the Guarantors party
thereto, the Lenders party thereto from time to time, and Salus Capital
Partners, LLC, as Agent

6. Assigned Interest:

 

Assignor[s]5

   Assignee[s]6    Amount of
Assignor’s
Commitment/
Loans7      Amount of
Commitment/
Loans
Assigned8      Percentage
of Assignor’s
Commitment/
Loans
Assigned9     Resulting
Commitment/
Loans
Amount for
Assignor      Resulting
Commitment/
Loans
Amount for
Assignee         $ _________       $ ______         _________ %    $ ______   
   $ _______          $ _________       $ ______         _________ %    $ ______
      $ _______          $ _________       $ ______         _________ %    $
______       $ _______   

[7. Trade Date:                     ]10

 

[7/8.] Effective Date:                     , 20            [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

List each Assignee, as appropriate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5  List each Assignee, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Subject to minimum amount requirements pursuant to Section 10.06(b)(i) of the
Credit Agreement and subject to proportionate amount requirements pursuant to
Section 10.06(b)(ii) of the Credit Agreement.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

[Exhibit D]



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:   Title:  

 

ASSIGNEE [NAME OF ASSIGNOR] By:     Name:   Title:  

 

  [Consented to and]11 Accepted:     SALUS CAPITAL PARTNERS, LLC, as Agent   By:
      Name:     Title:  

 

11 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Lead Borrower, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Lead Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York, without
giving effect to principles of conflicts of laws thereof, but including
Section 5-1401 of the New York General Obligation Law.

4. Fees. Unless waived by the Agent in accordance with Section 10.06(b)(iv) of
the Credit Agreement, this Assignment and Assumption shall be delivered to the
Agent with a processing recordation fee of $3,500.

5. Delivery. If the Assignee is not a Lender, the Assignee shall deliver to the
Agent an Administrative Questionnaire.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] CREDIT CARD NOTIFICATION

[PREPARE ON BORROWER LETTERHEAD—ONE FOR EACH PROCESSOR]

[                    ,         ]

 

To:                          (the “Processor”)

[Address]

[Address]

[City, State Zip]

 

Re: [                    ] (the “Company”)

[Account Numbers]

Dear Sir/Madam:

Under various agreements between and among, among others, the Company and Salus
Capital Partners, LLC, as administrative agent and collateral agent (in such
capacities, the “Agent”) for a syndicate of lenders and other credit parties
party to that certain Credit Agreement dated as of June14,2013 (as amended,
restated, supplemented or otherwise modified and in effect from time to time),
the Company has granted to the Agent, for its own benefit and the benefit of the
other credit parties, security interests in and to the Company’s inventory,
accounts, general intangibles, equipment, and other assets, including, without
limitation, all amounts due or to become due from the Processor to the Company.

Under such agreements, the Company is obligated to deliver (or cause to be
delivered) all proceeds of the Company’s accounts, accounts receivable, and
inventory to the Agent. Such proceeds include all payments with respect to
credit card charges (the “Charges”) submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the “Credit Card Proceeds”).

ARTICLE IUntil the Processor receives written notification from an officer of
the Agent to the contrary, all amounts as may become due from time to time from
the Processor to the Company shall continue to be transferred only as follows:

 

  1.01 By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

 

Bank:

  

[                    ]

  

Bank Address:

  

[                    ]

  

ABA Routing Number:

  

[                    ]

  

Account Number:

  

[                    ]

  

Account Name:

  

[                    ]

  

or

5760196



--------------------------------------------------------------------------------

  1.02 As the Processor may be instructed from time to time in writing by an
officer of the Agent.

ARTICLE IIUpon request of the Agent, a copy of each periodic statement provided
by the Processor to the Company should be provided to the Agent by mail
(electronically or otherwise), at the following addresses:

Salus Capital Partners, LLC

Attention: Danielle L. Prentis

197 First Avenue, Suite 250

Needham, Massachusetts 02494

E-Mail: dprentis@saluscapital.com

Facsimile: (781) 459-0058

ARTICLE IIIThe Processor shall be fully protected in acting on any order or
direction by the Agent respecting the Charges and the Credit Card Proceeds
without making any inquiry whatsoever as to the Agent’s right or authority to
give such order or direction or as to the application of any payment made
pursuant thereto.

This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Agent and may be terminated solely by written
notice signed by an officer of the Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, [                    ] By:     Name:   Title:  

cc: Salus Capital Partners, LLC



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] DDA NOTIFICATION

[PREPARE ON BORROWER LETTERHEAD—ONE FOR EACH DEPOSITORY]

[                    ,          ]

To: [Name and Address of Bank]

Re: [                    ] (the “Company”)

[Account Numbers]

Dear Sir/Madam:

This letter relates to the Account Numbers referenced above (individually and
collectively, the “Account”) that the Company now or hereafter maintains with
you. The term “Account” shall also mean any certificates of deposit, investments
or other evidence of indebtedness previously or hereafter issued by you to or
for the account of the Company.

Under various agreements between and among, among others, the Company and Salus
Capital Partners, LLC, as administrative agent and collateral agent (in such
capacities, the “Agent”) for a syndicate of lenders and other credit parties
(collectively, the “Loan Documents”), the Company has granted to the Agent
security interests in and to, among other things, the Company’s accounts,
accounts receivable, inventory, and proceeds therefrom, including, without
limitation, the proceeds now or hereafter deposited in the Account or evidenced
thereby. Therefore, the present and all future contents of the Account
constitute the Agent’s collateral.

Until you receive written notification from the Agent that the interest of the
Agent in the Accounts has been terminated, all funds from time to time on
deposit in each of the Accounts, net of such minimum balance, not to exceed
$2,500.00, as may be required by you to be maintained in each of the Accounts,
shall be transferred on each business day only as follows:

(a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

Bank:                                [                    ]

Bank Address:               [                    ]

ABA Routing Number: [                    ]

Account Number:          [                    ]

Account Name:              [                    ]

or

(b) As you may be otherwise instructed from time to time in writing by an
officer of the Agent.



--------------------------------------------------------------------------------

Upon request of the Agent, a copy of each statement issued with respect to the
Account should be provided to the Agent, by mail (electronically or otherwise),
at the following addresses:

Salus Capital Partners, LLC

Attention: Danielle L. Prentis

197 First Avenue, Suite 250

Needham, Massachusetts 02494

E-Mail: dprentis@saluscapital.com

Facsimile: (781) 459-0058

You shall be fully protected in acting on any order or direction by the Agent
respecting the Accounts without making any inquiry whatsoever as to the Agent’s
right or authority to give such order or direction or as to the application of
any payment made pursuant thereto. Nothing contained herein is intended to, nor
shall it be deemed to, modify the rights and obligations of the Company and the
Agent under the terms of the loan arrangement and the Loan Documents, as amended
and in effect from time to time, executed in connection therewith between, among
others, the Company and the Agent.

This letter may be amended only by notice in writing signed by the Company and
an officer of the Agent and may be terminated solely by written notice signed by
an officer of the Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, [                    ] By:     Name:   Title:  

cc: Salus Capital Partners, LLC